19-10412-mew          Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                      Main Document
                                              Pg 1 of 141


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-[_____] (___)
                                                               :
                           Debtors.   1                        :      (Joint Administration Pending)
                                                               :
---------------------------------------------------------------X

                       DECLARATION OF GERALD A. LOMBARDO
                   PURSUANT TO RULE 1007-2 OF LOCAL BANKRUPTCY
                    RULES FOR SOUTHERN DISTRICT OF NEW YORK

                 I, Gerald A. Lombardo, make this declaration under 28 U.S.C. §1746.

                 1.       I am the Chief Financial Officer of Ditech Holding Corporation

(“DHCP”) and its affiliated debtors in the above-captioned chapter 11 cases, as debtors and

debtors in possession (collectively, the “Debtors”). I have served in this role since February

2018, having previously served in other financial leadership positions at other companies with

over 25 years of experience.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486), DF Insurance Agency LLC (6918), Ditech
    Financial LLC (5868), Green Tree Credit LLC (5864), Green Tree Credit Solutions LLC (1565), Green Tree
    Insurance Agency of Nevada, Inc. (7331), Green Tree Investment Holdings III LLC (1008), Green Tree
    Servicing Corp. (3552), Marix Servicing LLC (6101), Mortgage Asset Systems, LLC (8148), REO
    Management Solutions, LLC (7787), Reverse Mortgage Solutions, Inc. (2274), Walter Management Holding
    Company LLC (9818), and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located
    at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                                Pg 2 of 141


                    2.        On the date hereof (the “Commencement Date”), the Debtors

commenced with this court (the “Bankruptcy Court”) voluntary cases under chapter 11 of title

11 of the United States Code (the “Bankruptcy Code”). I am knowledgeable and familiar with

the Debtors’ day-to-day operations, business and financial affairs, books and records, and the

circumstances leading to the commencement of these chapter 11 cases.

                    3.        I submit this Declaration pursuant to Rule 1007-2 of the Local Bankruptcy

Rules for the Southern District of New York (the “Local Rules”) to assist the Bankruptcy Court

and parties in interest in understanding the events and circumstances that led to the

commencement of these chapter 11 cases and in support of the motions and applications that the

Debtors have filed with the Bankruptcy Court, including the “first-day pleadings” (the “First-

Day Pleadings”). 2 I am authorized to submit this Declaration on behalf of the Debtors. Except

as otherwise indicated herein, the facts set forth in this declaration (this “Declaration”) are based

upon my personal knowledge, my review of relevant documents, information provided to me the

Company, or advisors to the Debtors, or my opinion based upon my experience, knowledge, and

information concerning the Company and the mortgage originating and servicing industry. If

called upon to testify, I would testify competently to the facts set forth in this Declaration.

                    4.        The Debtors have requested a variety of relief in the First-Day Pleadings

to minimize the adverse effects of the commencement of these chapter 11 cases. I am familiar

with the contents of each First-Day Pleading, and I believe the relief sought therein is necessary

to permit the Debtors an effective transition into and out of chapter 11. I further believe that the

relief requested in the First-Day Pleadings will preserve the value of the Debtors’ estates.



2    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     respective First Day Pleadings.

                                                        2


WEIL:\96914025\1\41703.0010
19-10412-mew             Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                                 Pg 3 of 141


                    5.        This Declaration is organized in six (6) sections:

                              •      Section I is an Overview of these Chapter 11 Cases;
                              •      Section II describes the Debtors’ business, both in terms of their
                                     history, as well as their current operations;
                              •      Section III summarizes the Company’s organizational and capital
                                     structure;
                              •      Section IV describes the circumstances that led to the
                                     commencement of the chapter 11 cases;
                              •      Section V provides a summary of the First-Day Pleadings, the
                                     factual bases for the relief requested therein and other information
                                     related to these chapter 11 cases;
                              •      Section VI identifies the attached schedules of information
                                     required by Local Rule 1007-2.
                                              I.
                              OVERVIEW OF THESE CHAPTER 11 CASES

                    6.        The Debtors, together with their non-Debtor subsidiaries (collectively, the

“Company”), operate as an independent servicer and originator of mortgage loans and servicer

of reverse mortgage loans. For more than 50 years, the Company has offered a wide array of

loans across the credit spectrum for its own portfolio and for GSEs (as defined below),

government agencies, third-party securitization trusts, and other credit owners. The Company

originates and purchases residential loans through consumer, correspondent and wholesale

lending channels that are predominantly sold to GSEs and government entities. The Company

also operates two complimentary businesses: (i) asset receivables management and (ii) real estate

owned property management and disposition.

                    7.        In recent years, the Debtors’ business has been impacted by significant

operational challenges and industry trends that have severely constrained its liquidity and ability

to implement much needed operational initiatives. In an effort to address the burden of its

overleveraged capital structure—a remnant of its historical acquisitions—the Company


                                                        3


WEIL:\96914025\1\41703.0010
19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                                Pg 4 of 141


consummated a fully consensual prepackaged chapter 11 plan on February 8, 2018. Given the

significant liquidity and operational headwinds facing the Company in 2019, it became clear to

the Company’s new senior management team that additional relief was needed.

                    8.        Beginning in June 2018, the Company began its formal review of strategic

alternatives, including a potential merger or sale of all or substantially all of the assets of the

Company. As explained in more detail in Section IV of this Declaration, the Company was not

able to consummate an out-of-court transaction with a third party purchaser. Accordingly, facing

increased uncertainty in 2019, and an anticipated end-of-first-quarter going-concern qualification

from its auditors, the Company turned its focus toward planning for an in-court recapitalization

transaction that would maximize value for its creditors and preserve the enterprise as a going

concern. To that end, in December 2018, the Company began in earnest negotiating with groups

of holders of its corporate debt on the terms and implementation of an acceptable recapitalization

structure, culminating in a restructuring support agreement (the “Restructuring Support

Agreement”) with the Ad Hoc Group of Term Lenders (as defined below)—the Company’s

senior creditors—holding, in the aggregate, approximately $736.6 million of Term Loans (as

defined below). A copy of the Restructuring Support Agreement is attached hereto as Annex II.

A.        Restructuring Support Agreement

                    9.        By virtue of the Restructuring Support Agreement, the Company has

commenced these chapter 11 cases with a clear path to a confirmable chapter 11 plan of

reorganization and a viable recapitalization—in which, among other things, over $800 million in

funded debt would be extinguished, leaving a significantly deleveraged reorganized Company

wholly owned by the Term Lenders, with $400 of term loan debt and an appropriately sized exit

working capital facility or consummation of another liquidity enhancing transaction


                                                      4


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                                Pg 5 of 141


(the “Reorganization Transaction”).            As a toggle to the Reorganization Transaction, the

Restructuring Support Agreement also provides for the continuation of the Company’s

Prepetition Marketing Process (as defined below) whereby any and all bids for the Company or

its assets will be evaluated as a precursor to confirmation of any chapter 11 plan of

reorganization (the “Marketing Process”).

                    10.       Specifically, the Marketing Process will provide a public and

comprehensive forum in which the Debtors seek bids or proposals for three (3) potential

transactions that, if representing higher or better value, will either be incorporated into a

Reorganization Transaction or pursued as an alternative to the Reorganization Transaction in

consultation with and subject to the rights of the Term Loan Ad Hoc Group under the

Restructuring Support Agreement and the DIP Lenders under the DIP Warehouse Facility

Agreements, including:

     •     “Sale Transaction” meaning, a sale of substantially all of the Company’s assets,” in
          each case, as provided in the Restructuring Support Agreement; and

     •     “Asset Sale Transaction” meaning, the sale of a portion of the Company’s assets other
          than a Sale Transaction consummated after the Commencement Date but prior to the
          Effective Date; provided such sale shall only be conducted with the consent of the
          Requisite Term Lenders.

     •    “Master Servicing Transaction” meaning, as part of a Reorganization Transaction to
          the extent the terms thereof are acceptable to the Requisite Term Lenders, entry by the
          Company into an agreement or agreements with an approved subservicer or subservicers
          (the “New Subservicer”) whereby, following the Effective Date, all or substantially all
          of the Company’s mortgage servicing rights are subserviced by the New Subservicer;

                    11.       Although the Debtors will pursue the Marketing process in earnest, the

Reorganization Transaction will serve as a backstop and provide the Company the optionality to

enter into such other transactions that can either augment the Reorganization Transaction (such

as the Master Servicing Transaction) or, if representing higher or better value, replace the


                                                     5


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                                Pg 6 of 141


Reorganization Transaction (such as the Sale Transaction). Further, if during the Marketing

Process the Debtors receive separate bids for certain of their assets that represent higher or better

value for the estate, the Debtors can elect to proceed with such Asset Sale Transaction in

conjunction with either a Reorganization Transaction or a Sale Transaction (as applicable). See

Figure below.




                    12.       Accordingly, upon completion of the Marketing Process, not only will the

Reorganization Transaction be fully market tested, the Debtors will also be in the best position to

compare their options against the Reorganization Transaction before proceeding to confirmation

of their chapter 11 plan of reorganization.

                    13.       In recognition of the Term Lenders’ position as the Debtors’ fulcrum

creditors, under the Restructuring Support Agreement, within five (5) business days following

the earlier of (a) the conclusion of the Company’s post-Commencement Date marketing and sale

process and (b) 95 days after the Commencement Date (the earliest such date, the “Election

Date”), holders of at least 662/3% in aggregate principal amount outstanding of the Term Loans

(the “Electing Term Lenders”) may deliver a notice (the “Election Notice”) to the Company

stating that the Electing Term Lenders wish to consummate a transaction (the “Elected

Transaction”), being a: (i) Reorganization Transaction, or (ii) Master Servicing Transaction (as


                                                      6


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                                Pg 7 of 141


part of a Reorganization Transaction), or (iii) Sale Transaction, and, if applicable, (iv) in

connection and together with an election of (i), (ii), or (iii), including any Asset Sale

Transaction(s). If the Debtors do not proceed with the Elected Transaction, the Consenting Term

Lenders can terminate the Restructuring Support Agreement.

                    14.       The Restructuring Support Agreement presently contemplates the

following treatment for certain key classes of creditors under the Reorganization Transaction:

          •    Term Loan Claims. On the effective date, the holders of Term Loan Claims will
               receive their pro rata share of new term loans under the Amended and Restated Credit
               Facility Agreement in the aggregate principal amount of $400 million, and 100% of
               the New Common Stock;

          •    Second Lien Notes Claims. On the effective date, the holders of Second Lien Notes
               Claims will not receive any distribution;

          •    Go-Forward Trade Claims. On the effective date, holders of all Go-Forward Trade
               Claims (i.e., trade creditors identified by the Company (with the consent of the
               Requisite Term Lenders) as being integral to and necessary for the ongoing
               operations of New Ditech) will receive a distribution in Cash in an amount equaling a
               certain percentage of their Claim, subject to an aggregate cap; and

          •    Existing Equity Interests. On the effective date, holders of Existing Equity Interests
               will have their claims extinguished.

                    15.       If the Debtors proceed to confirmation of a Sale Transaction, the Debtors

will distribute proceeds of such transaction in accordance with the priority scheme under the

Bankruptcy Code.

B.        DIP Financing and Cash Collateral

                    16.       To address the working capital needs of the Debtors and support the

transactions contemplated by the Restructuring Support Agreement, the Debtors have secured

commitments for, and will seek the authority to enter into, DIP Warehouse Facility Agreements,

which will enable the Debtors to enter into the DIP Warehouse Facility Agreements that will



                                                      7


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                                 Pg 8 of 141


provide the Debtors up to $1.9 billion in available financing to refinance their existing

warehouse and servicer advance facilities (the “DIP Warehouse Financing”).

                    17.       The DIP Warehouse Facilities will provide the Debtors the flexibility to

use the commitment amount in the manner that best suits their capital needs. Specifically, during

the chapter 11 cases, (i) up to $650 million will be available to fund Ditech Financial’s (as

defined below) origination business, (ii) up to $1.0 billion will be available to RMS (as defined

below), and (iii) up to $250 million will be available to finance the advance receivables related to

Ditech Financial’s servicing activities. In addition, the lenders under the DIP Facilities (as

defined below) have agreed to provide Ditech Financial up to $1.9 billion in notional trading

capacity required by Ditech Financial to hedge its interest rate exposure with respect to the loans

in Ditech Financial’s origination pipeline, as well as those loans that will be subject to

repurchase obligations with the DIP Warehouse Facilities lenders prior to being securitized.

                    18.       The entry into the DIP Warehouse Facilities will be subject to certain

conditions precedent, including: (i) the applicable Debtors’ continued status as an approved

issuer and servicer with the GSEs or Ginnie Mae (as defined below), as applicable; (ii) no

material disruption of claim payments on FHA insured loans; and (iii) the entry by the

Bankruptcy Court of an interim DIP Order approving the DIP Warehouse Financing

(the “DIP Financing”).

                    19.       In addition, the Debtors will seek authorization to use consensually the

cash collateral of the Prepetition Term Lenders for the duration of the Chapter 11 Cases. In

exchange, the Debtors will seek to provide the Prepetition Term Lenders, with the consent of the

Prepetition Administrative Agent, acting at the direction of the Required Term Lenders:

                    (a)       Adequate Protection Lien. Prepetition Administrative Agent will receive
                              replacement security interests and lien on all prepetition collateral of the

                                                       8


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17            Main Document
                                                 Pg 9 of 141


                              Term Loans subject only to the negotiated carve-out, other permitted liens
                              and otherwise subject to the DIP Facilities;

                    (b)       507(b) Claim. The Prepetition Administrative Agent will receive an
                              administrative expense claim pursuant to section 507(b) of the Bankruptcy
                              Code, subject to a negotiated carve-out and the priorities set out in the DIP
                              Facilities;

                    (c)       Adequate Protection Payments. The Debtors will make prompt payments
                              on account of the reasonable fees and expenses incurred by the First Lien
                              Ad Hoc Group and the Prepetition Administrative Agent;

                    (d)       Financial Reporting. The Debtors will, until the Effective Date, continue
                              to provide First Lien Ad Hoc Group and the Prepetition Administrative
                              Agent, and their advisors, financial and other reporting on a monthly basis
                              is a form and substance reasonably acceptable to them.

                    20.       The Company’s ability to continue as a going concern, and thereby

maximize value for stakeholders, is currently constrained by its highly-leveraged position and

assorted amortization and interest payments. Upon the commencement of these chapter 11

cases, the Company will be in default under its warehouse facilities. It is critical for the

Company to have access to a continued flow of liquidity during these chapter 11 cases so that the

Company can continue operating its business in the ordinary course. Without access to the DIP

Facilities, the Company will be unable to fund the day-to-day operations of its business,

including: (a) originating or purchasing new mortgage loans, (b) repurchasing reverse mortgage

loans from Ginnie Mae-guaranteed securitizations, (c) providing servicing advances pursuant to

the Company’s mortgage servicing agreements, (d) repaying amounts outstanding under the

Prepetition Repo Facilities, (e) funding operational expenses of the Company, including required

property maintenance and foreclosure activities, and (f) paying customary fees and closing costs

in connection with the DIP Facilities.




                                                        9


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 10 of 141


C.        Proposed Timeline

                    21.       The Debtors believe that accomplishing a speedy and efficient resolution

of the chapter 11 cases is essential to maximizing the value of the Company. As experience has

shown, it is extremely challenging to reorganize a mortgage originator and servicer in chapter 11,

especially over a prolonged basis. Under the terms of the DIP Financing and the Restructuring

Support Agreement, the Debtors are obligated to meet certain milestones. Specifically, the

Restructuring Support Agreement and the DIP Financing may be terminated if, among other

things, the Debtors fail to satisfy the following milestones:

                                    Event                                  RSA Milestone

     File the Plan, Disclosure Statement, and Bidding
                                                                   February 26, 2019
     Procedures Motion

     Entry of orders approving Disclosure Statement and
                                                                   April 2, 2019
     Bid Procedures
     Commence Auction (if necessary)                               May 17, 2019

     Commence Confirmation Hearing                                 June 6, 2019

     Effective Date                                                June 16, 2019




                                                      10


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 11 of 141



D.        GSE, Ginnie Mae, and Regulator Communications

                    22.       The ongoing support of the GSEs, Ginnie Mae, and the Company’s

regulators is critical to its ability to continue to operate as a going concern. Accordingly,

throughout its strategic alternatives review process and in the lead up to these chapter 11 cases,

the Company has maintained a constant and open line of communication with the GSEs, Ginnie

Mae, and its regulators, seeking their feedback and position on key aspects of the Restructuring

Support Agreement and the relief sought in the First Day Pleadings; both reflect the input of

those parties, which the Debtors believe is critical to their ability to operate in the ordinary

course of business during these chapter 11 cases and to effect any chapter 11 plan of

reorganization contemplated by the Restructuring Support Agreement.

                                            II.
                           OVERVIEW OF THE COMPANY’S OPERATIONS

                    23.       The Debtors’ business was established in 1958 and operated as a captive

financing business of Walter Energy, Inc. (“Walter Energy”), originating and purchasing

residential loans and then servicing those loans to maturity. In 1997, DHCP’s predecessor,

Walter Investment Management Corporation (“WIMC”), was incorporated in Maryland. In

April 2009, WIMC spun off from Walter Energy, merged with Hanover Capital Mortgage

Holdings, Inc., qualified as a real estate investment trust, and began to operate as an independent,

publicly traded company. After the spin-off, WIMC acquired Marix Servicing LLC, a high-

touch specialty mortgage servicer, in 2010 and GTCS Holdings LLC (“Green Tree”), a leading

independent mortgage loan servicer providing high-touch servicing of GSE, government agency,

and third-party mortgage loans in 2011. As a result of the Green Tree acquisition, the Company

no longer qualified as a real estate investment trust. WIMC subsequently acquired Reverse

Mortgage Solutions, Inc. (“RMS”), which resulted in the addition of 330 employees and four
                                                     11


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 12 of 141


offices in three states. WIMC commenced a chapter 11 case in the United States Bankruptcy

Court for the Southern District of New York on November 30, 2017 and emerged from chapter

11 on February 9, 2018 as Ditech Holding Corporation.

                    24.       The Company’s businesses are comprised of three primary segments:

(i) forward mortgage originations; (ii) forward mortgage servicing; and (iii) reverse mortgage

servicing.

A.        Forward Mortgage Origination Business (Ditech Financial)

                    25.       As more fully explained in the Ditech OCB Motion (as defined below) and

incorporated fully by reference herein, the Company originates forward mortgage loans

exclusively through Ditech Financial LLC (“Ditech Financial”).                     Beginning in 2016, the

Company combined the consumer retention and consumer direct call centers to pursue a more

streamlined consumer lending process.               In January 2016, the Company exited activities

associated with the consumer retail channel, which originated mortgage loans through loan

officers. Virtually all of the loans that Ditech Financial originates are conventional conforming

loans eligible for securitization by government-sponsored enterprises, such as Fannie Mae and

Freddie Mac, 3 or guarantees by government agencies, such as Ginnie Mae mortgage-backed

securities (“MBS”). 4 Ditech Financial sells substantially all of the mortgage loans it originates




3    As used herein, “Fannie Mae” means the Federal National Mortgage Association, and “Freddie Mac” means
     the Federal Home Loan Mortgage Corporation. Fannie Mae and Freddie Mac are government-sponsored
     enterprises (each a “GSE” and collectively the “GSEs”) chartered by Congress that buy and securitize
     mortgage loans originated by mortgage lenders, enabling the lenders quick access to liquidity fueled by the
     market demand for residential mortgage backed securities.
4    As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a federal
     corporation within the Department of Housing and Urban Development (“HUD”), a federal agency, that
     guarantees investors the timely payment of principal and interest on MBS backed by federally insured or
     guaranteed loans, primarily loans insured by the Federal Housing Administration (“FHA”) or guaranteed by the
     Department of Veterans Affairs (“VA”) or the Department of Agriculture (“USDA”).

                                                       12


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                               Pg 13 of 141


into Fannie Mae- and Freddie Mac-sponsored securitizations or into mortgage pools insured by

Ginnie Mae.

                    26.       Ditech Financial originates or acquires mortgage loans through the

following channels:

                    (a)       Consumer Lending: Contacts and solicits (i) consumers within its existing
                              servicing portfolio, and (ii) referrals and leads generated through direct
                              mail, internet, telephone, and general advertising campaigns.

                    (b)       Correspondent Lending: purchases mortgage loans from a network of
                              lenders in the marketplace; and

                    (c)       Wholesale Lending: originates mortgage loans identified through a
                              network of approved brokers. Ditech Financial reentered this origination
                              segment in the third quarter of 2016 and is looking to expand this method
                              of origination.

                    27.       In 2018, Ditech Financial originated or purchased over $12.6 billion in

mortgage loans. Of these loans approximately 30% were originated through the direct consumer

outreach channel, approximately 6% were originated through the wholesale lending channel, and

approximately 64% were purchased in the correspondent lending channel. Based on the unpaid

principal balance (“UPB”) of the loans originated by Ditech Financial during this time period,

approximately 30% were guaranteed by Fannie Mae, approximately 13% were eligible for

securitization by Freddie Mac, and approximately 57% were guaranteed by Ginnie Mae. To the

extent that Ditech Financial identifies a loan ineligible for GSE securitizations and/or Ginnie

Mae guarantees during its retail origination process, it may elect to close and fund such loan as

long as it lines up a private buyer for such loan at the pre-closing stage of the process. Such

loans constitute a relatively small percentage of all loans originated by Ditech Financial.

                    28.       The Company’s consumer originations operations offer a range of home

purchase and refinance mortgage loan options, including fixed and adjustable rate conventional

                                                      13


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 14 of 141


conforming, Ginnie Mae, FHA, VA, USDA and jumbo products. A conventional conforming

loan is a mortgage loan that conforms to GSE guidelines, which include, but are not limited to,

limits on loan amount, loan-to-value ratios, debt-to-income ratios, and minimum credit scores.

The mortgage loans the Company funds are generally eligible for sale to GSEs or insured by

government agencies.

                    29.       The Company underwrites the mortgage loans it originates generally to

secondary market standards, including the standards set by Fannie Mae, Freddie Mac, Ginnie

Mae, the FHA, the USDA, the VA, and jumbo loan investor programs. Loans are reviewed by

the Company’s underwriters in an attempt to ensure each mortgage loan is documented

according to, and its terms comply with, the applicable secondary market standard.              The

Company’s underwriters determine loan eligibility based on specific loan product requirements,

such as loan-to-value, FICO, or maximum loan amount. Third-party diligence tools are utilized

by the Company’s underwriters to validate data supplied by the potential borrower and to

uncover potential discrepancies. The Company conducts audits on its underwriters to confirm

proper adherence to its internal guidelines and polices, which audits are in addition to the

Company’s standard quality control review. These audits are designed to provide an additional

layer of internal review in an attempt to further mitigate quality defects and repurchase risk in the

originations process.

                    30.       Within the Company correspondent lending channel, the Company

generally purchases the same types of loans that the Company originates in its consumer

originations channel, although the mix varies among these channels. Correspondent lenders with

which the Company does business agree to comply with the Company’s client guide, which sets

forth the terms and conditions for selling loans to the Company and generally governs the


                                                    14


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 15 of 141


business relationship. The Company monitors and attempts to mitigate counterparty risk related

to loans that the Company acquires through its correspondent lending channel by conducting

quality control reviews of correspondent lenders, reviewing compliance by correspondent

lenders with applicable underwriting standards and the Company’s client guide, and evaluating

the credit worthiness of correspondent lenders on a periodic basis. In 2018, the Company

correspondent lending channel purchased loans from 452 lenders in the marketplace, of which 38

were associated with approximately half of the Company’s purchases.

                    31.       Within its wholesale lending channel, the Company originates loans

through mortgage brokers. Loans sourced by mortgage brokers are underwritten and funded by

the Company and generally close in the Company’s name. Through the wholesale channel, the

Company generally originates the same types of loans that the Company originates in its

consumer originations channel, although the mix varies among these channels. The Company

underwrites and processes all loan applications submitted by the mortgage brokers in a manner

consistent with that described above for the consumer originations channel. Mortgage brokers

with whom the Company does business agree to comply with its client guide, which sets forth

the terms and conditions for brokering loans to the Company and generally governs the business

relationship. The Company monitors and attempts to mitigate counterparty risk related to loans

that the Company originates through its wholesale lending channel by conducting quality control

reviews of mortgage brokers, reviewing compliance by brokers with applicable underwriting

standards and the Company’s client guide, and evaluating the credit worthiness of brokers on a

periodic basis.

                    32.       The Company’s capital markets group is responsible for pricing loans and

managing the interest rate risk through the time a loan is sold to third parties and managing the


                                                      15


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 16 of 141


risk (which the Company calls the “pull-through risk”) that loans the Company has locked will

not be closed and funded in an attempt to maximize loan sale profitability through the

Company’s various originations channels. The capital markets group uses models and hedging

analysis in an attempt to maximize profitability while minimizing the risks inherent in the

originations business.

                    33.       The Company’s originations segment revenue, which is primarily net

gains on sales of loans, is impacted by interest rates and the volume of loans locked and sold.

The margins earned by the Company’s originations segment are impacted by its cost to originate

the loans including underwriting, fulfillment and lead costs.

                    34.       As a Fannie Mae- and Freddie Mac-approved seller/servicer of mortgages,

Ditech Financial is a party to certain agreements with each GSE, which agreements generally

incorporates the applicable GSE selling and servicing guidelines (such agreements, together with

the addenda and amendments thereto, respectively, the “Fannie Sales Agreements” and

“Freddie Sales Agreements,” and collectively, the “GSE Sales Agreements”). In general,

when Ditech Financial originates a mortgage loan it funds the loan utilizing borrowings under

master repurchase agreements (“MRAs”), pledges the loan as security for such borrowings,

subsequently sells the loans into a GSE-sponsored securitization, and uses the proceeds for the

sale of the mortgage backed securities to repay the borrowings under the MRAs.

                    35.       As a Ginnie Mae issuer, Ditech Financial pools and securitizes certain

mortgage loans conforming to the requirements of the Ginnie Mae Mortgage-Backed Securities

Guide and all special announcements, agreements, and other written communications made by

Ginnie Mae to Ditech Financial (collectively, the “Ginnie Agreements,” and together with the

GSE Agreements, the “GA Agreements”). The Ginnie Agreements employ a custodial account


                                                     16


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 17 of 141


mechanism whereby the issuer, such as Ditech Financial, forwards to an eligible document

custodian approved by Ginnie Mae all of the loan documentation. After the pool of mortgages is

approved by a Ginnie Mae pool processing agent, it directs Ditech Financial to issue MBS to

third-party investors. In connection with the approval process, Ditech Financial remits guarantee

fees and base servicing fees to Ginnie Mae.

                    36.       The Ginnie Agreements provide for continuing recourse obligations on

Ginnie Mae-approved issuers, such as Ditech Financial. Specifically, upon the discovery of a

defective loan within four months after the mortgage origination date, the issuer is required

either to cure the defect or purchase the loan from the mortgage pool at the outstanding principal

balance.

                    37.       For the year ended December 31, 2018, Ditech Financial sold mortgage

loans of $12.4 billion in UPB, consisting of approximately (i) $5.4 billion in Fannie Mae/Freddie

Mac conventional conforming loans, (ii) $7.0 billion of Ginnie Mae loans, and (iii) $28.3 billion

of jumbo and other loans. On average, Ditech Financial sells or securitizes loans funded through

warehouse borrowings in approximately 20 days from the date of origination. As of December

31, 2018, the total UPB of the warehoused loans held by Ditech Financial and awaiting

securitization was approximately $746.2 million.

B.        Forward Mortgage Servicing Business

                    38.       As more fully explained in the Ditech OCB Motion and are incorporated

fully by reference herein, Ditech Financial performs loan servicing of mortgage loans that fall

into two categories: (i) mortgage loans for which Ditech Financial owns the mortgage servicing

rights (“MSRs”), and (ii) subservicing for third party owners of MSRs.             With respect to

mortgage loans for which Ditech Financial owns the MSRs, Ditech Financial performs mortgage


                                                     17


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17      Main Document
                                               Pg 18 of 141


servicing primarily in accordance with Fannie Mae, Freddie Mac, and Ginnie Mae servicing

guidelines, as applicable. Ditech Financial typically originates the mortgage loans associated

with such MSRs and sells them into securitization trusts owned by Fannie Mae or Freddie Mac

or into mortgage pools insured by Ginnie Mae.                The servicing segment also operates

complementary businesses including a collections agency that performs collections of post

charge-off deficiency balances for third parties and the Company. The subservicing contracts

pursuant to which the Company is retained to subservice mortgage loans generally provide that

the customer, the owner of the subserviced MSR, can terminate the Company as subservicer with

or without cause. Each such subservicing contract has unique terms establishing the fees that the

Company will be paid for the Company’s work under the contract or upon the termination of the

contract, if any. The standards of performance the Company is required to meet in servicing the

relevant mortgage loans and the profitability of the subservicing activity may vary among

different contracts.

                    39.       As of December 31, 2018, Ditech Financial serviced approximately 1.4

million residential loans with UPB of $176.1 billion. Of those, Ditech Financial was the

subservicer for 0.7 million accounts with an unpaid principal loan balance of $104.3 billion.

These subserviced accounts represented approximately 58% of its total servicing portfolio based

on unpaid principal loan balance at that date. Ditech Financial’s largest subservicing customer,

New Residential Mortgage LLC (“NRM”), represented approximately 78% of its total

subservicing portfolio and 48% of its total servicing portfolio based on unpaid principal loan

balance on December 31, 2018. The Company’s next largest subservicing customer represented

approximately 17% of its total subservicing portfolio based on unpaid principal loan balance on

December 31, 2018.


                                                    18


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17               Main Document
                                               Pg 19 of 141


C.        Reverse Mortgage Servicing Business

                    40.       As more fully explained in the RMS OCB Motion (as defined below),

RMS, a debtor in these chapter 11 cases, primarily focuses on servicing and subservicing reverse

mortgage loans, the majority of which are home equity conversion mortgages (“HECMs”) that

are insured by FHA. A HECM is a loan that allows homeowners to borrow money against the

equity value of their homes. Unlike traditional home equity loans, HECMs are non-recourse

loans without a fixed term with balances increasing over time as interest and other fees are added

to the borrowers’ total obligations.

                    41.       A reverse mortgage borrower typically is not required to remit monthly

mortgage payments. Instead, the borrower receives cash in monthly installments, a lump sum or

a line of credit up to a principal limit, which limit is calculated based on, among other things, the

age of the borrower, the appraised value of the borrower’s home, and the loan interest rate.

HECM loan borrowers must be age 62 or over and typically rely on the proceeds of such loan to

fund their living expenses. Indeed, the average age of borrowers under the HECM loans in

RMS’s portfolio is approximately seventy-five (75) years of age. The loans generally become

due and payable when one of the following events of default occur:                     (i) the death of the

borrower, (ii) the borrower no longer utilizes the home as his or her principal residence, (iii) title

to the property is transferred to a non-borrower, (iv) the borrower fails to meet other

requirements of the loans, (e.g., paying property taxes, insurance, and homeowner’s association

fees), or (v) the end of a deferral period for an eligible non-borrowing spouse.

                    42.       Reverse mortgage loan servicing accounts for approximately 13% of the

Debtors’ revenue. 5 RMS performs servicing for mortgage loans that fall into two categories:



5    Although RMS exited the reverse mortgage origination business in early 2017, RMS continues to have ongoing
                                                      19


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17                   Main Document
                                               Pg 20 of 141


(i) mortgage loans that RMS owns or owns the mortgage servicing rights and (ii) mortgage loans

for which RMS performs servicing and subservicing for third-party owners of loans.

                    43.       RMS sold virtually all of the loans that it originated to securitizations

guaranteed by Ginnie Mae. RMS now serves as an issuer of MBS in connection with such

securitizations in accordance with the Ginnie Mae Agreements. 6                      RMS periodically issues

securitizations to finance subsequent borrower draws and other amounts.

                    44.       As of December 31, 2018, RMS serviced or subserviced approximately

88,000 loans with an unpaid principal balance of $17.1 billion.

                                            III.
                           ORGANIZATIONAL AND CAPITAL STRUCTURE

A.        Organizational Structure

                    45.       DHCP owns, directly or indirectly, 100% of the ownership interest in each

of the Debtors and their non-debtor affiliates. The organizational chart, attached hereto as

Exhibit A, illustrates the Debtors’ organizational structure, as of the date hereof.




     obligations in connection with mortgage loans that it originated, such as funding subsequent borrower draws.
6    As used herein, the “Ginnie Mae Agreements” means, collectively, the Ginnie Mae securitization guide
     (the “Ginnie Mae Guide”) and those certain Master Servicing Agreements, dated as of March 6, 2014 (together
     with all Guarantee Agreements, MBS prospectus documents, cross default agreements, escrow agreements, Tri-
     Party agreement, corporate guaranty, acknowledgement agreement, supplements, addendums, amendments, and
     related agreements, the “Ginnie Mae Servicing Agreements”).

                                                        20


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                               Pg 21 of 141


B.        Leadership

                    46.       The following table sets forth the names of the members of the DHCP’s

current board of directors:

                      Name                     Director Since                Position
                                                                  CEO, President and Chairman of
      Thomas F. Marano                         February 2018                the Board
      David S. Ascher                          February 2018                  Director
      George M. Awad                             June 2016                    Director
      Seth L. Bartlett                         February 2018         Lead Independent Director
      Daniel G. Beltzman                       December 2015                  Director
      John R. Brecker                          February 2018                  Director
      Neal P. Goldman                           January 2017                  Director
      Thomas G. Miglis                         February 2018                  Director
      Samuel T. Ramsey                         February 2018                  Director


                    47.       The following table sets forth the names of the DHCP’s current executive

officers:

                        Name                                          Position
     Thomas F. Marano                                            CEO and President
     Gerald A. Lombardo                                        Chief Financial Officer
     John J. Haas                               General Counsel, Chief Legal Officer and Secretary
     Alfred W. Young, Jr.                              Chief Risk and Compliance Officer
     Elizabeth F. Monahan                                  Chief Human Resources Officer
     Jeffrey P. Baker                             President of Reverse Mortgage Solutions, Inc.

C.        Existing Capital Structure

                    48.       Prepetition Credit Agreement.     As of the Commencement Date, the

Debtors have outstanding first lien secured debt obligations in the aggregate principal amount of

approximately $961.4 million, which amount consists of secured term loan borrowings

(the “Term Loans”) under the Second Amended and Restated Credit Agreement (as amended by

                                                      21


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 22 of 141


that certain Amendment No. 1 to Second Amended and Restated Credit Agreement, dated as of

March 29, 2018) among DHCP, each of the other loan parties named therein, Credit Suisse AG,

Cayman Islands Branch, as administrative agent and collateral agent, and other lenders party

thereto, dated as of February 9, 2018 (the “Prepetition Credit Agreement”), plus interest, fees

and other expenses arising thereunder. The Prepetition Credit Agreement is secured by a lien on

substantially all the assets of the Debtors.

                    49.       Prepetition Second Lien Notes Indenture. As of the Commencement Date,

the Debtors have outstanding second lien note obligations consisting of $253.9 million plus

accrued and unpaid interest in aggregate outstanding principal of 9.0% Second Lien Senior

Subordinated PIK Toggle Notes Due 2024 issued pursuant to that certain Second Lien Notes

Indenture by and between DHCP (f/k/a WIMC), certain other debtors as guarantors, and

Wilmington Savings Fund Society, FSB, a national banking association, as trustee and collateral

agent, dated as of February 9, 2018 (the “Second Lien Notes Indenture”). The Second Lien

Notes Indenture is secured on a second-lien basis on substantially all of the assets of the Debtors.

                    50.       Intercreditor Agreement. The Prepetition Credit Agreement and Second

Lien Notes Indenture is subject to that certain First Lien/Second Lien Intercreditor Agreement

dated as of February 9, 2018 among Credit Suisse AG, Cayman Islands Branch, as Senior

Collateral Agent for the Senior Secured Parties and Wilmington Savings Fund Society, FSB, as

Junior Collateral Agent for the Junior Secured Parties (the “Intercreditor Agreement”).

Pursuant to the Intercreditor Agreement, holders of Second Lien Notes are subject to a 180 day

standstill before they are entitled to commence any enforcement, among other things, action

against the shared collateral. Further, the Intercreditor Agreement includes a “Cooperation”

provision whereby each junior representative, on behalf of itself and each junior secured party


                                                     22


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17                  Main Document
                                               Pg 23 of 141


agrees that, unless and until discharge of the senior obligations has occurred, it will not

commence, or join with any person in commencing any enforcement, collection, execution, levy

or foreclosure action or proceeding with respect to any lien held by it or otherwise in respect of

the junior obligations. See §3.02, Intercreditor Agreement.

                    51.       Warehouse Facilities and Financing Arrangements. The Debtors are also

party to the following agreements with respect to the following warehouse facilities:

           A.       Mortgage Loan Warehouse Facility:

                    •     Amended and Restated Master Repurchase Agreement, dated as of November
                          18, 2016, between Credit Suisse First Boston Mortgage Capital LLC, as
                          administrative agent, Credit Suisse AG, as committed buyer, Alpine
                          Securitization Ltd, as a buyer, Barclays Bank PLC, as a buyer and other
                          Buyers from time to time, and Ditech Financial LLC, as seller, with a
                          committed capacity level of $1 billion, subject to a combined maximum
                          capacity level of $1.9 billion.

           B.       Reverse Mortgage Facilities:

                    •     Second Amended and Restated Master Repurchase Agreement, dated as of
                          November 30, 2017 and effective as of December 5, 2018, between Credit
                          Suisse First Boston Mortgage Capital LLC, as administrative agent, Credit
                          Suisse AG, as committed buyer, Alpine Securitization Ltd, as a buyer,
                          Barclays Bank PLC, as a committed buyer and other Buyers from time to
                          time, and Reverse Mortgage Solutions, Inc., as a seller, RMS REO CS, LLC,
                          and RMS REO BRC, LLC, with a committed capacity level of $800 million,
                          subject to a combined maximum capacity level of $1.9 billion; and

                    •     Master Repurchase Agreement, dated April 23, 2018 (as may be amended,
                          restated, supplemented, or otherwise modified), between Barclays Bank PLC,
                          as purchase and agent and Reverse Mortgage Solutions, Inc., as seller, with a
                          committed capacity level of $412 million. 7

           C.       Mortgage Loan Servicing Facilities:

                    •     Ditech PLS Advance Trust II Advance Receivables Backed Notes, Issuable in
                          Series issued pursuant to that certain Indenture between Ditech PLS Advance


7    $200 million of the stated amount matures in February 2019, and $212 million matures in April 2019.

                                                        23


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                               Pg 24 of 141


                          Trust II, as issuer, Wells Fargo Bank N.A, as indenture trustee, calculation
                          agent, paying agent and securities intermediary, Ditech Financial, as servicer
                          and administrator, and Credit Suisse First Boston Mortgage Capital LLC, as
                          administrative agent, dated as of February 9, 2018 and effective as of
                          February 12, 2018, with a committed capacity level of $85 million, subject to
                          a combined maximum capacity level of $1.9 billion (the “DPAT II Facility”);

                    •     Ditech Agency Advance Trust Advance Receivables Backed Notes, Issuable
                          in Series issued pursuant to that certain Indenture between Ditech Agency
                          Advance Trust, as issuer, Wells Fargo Bank N.A, as indenture trustee,
                          calculation agent, paying agent and securities intermediary, Ditech Financial,
                          as servicer and administrator, and Credit Suisse First Boston Mortgage Capital
                          LLC, as administrative agent, dated as of February 9, 2018 and effective as of
                          February 12, 2018, with a committed capacity level of $465 million, subject to
                          a combined maximum capacity level of $1.9 billion (the “DAAT Facility”);
                          and

                    •     Participation Interest Sale and Contribution Agreement, dated as of October 1,
                          2018, by and among RMS and a non-debtor subsidiary, and the related Note
                          Purchase Agreement of even date therewith, between such subsidiary and
                          National Founders LP (the “National Founders Facility”).

                    52.       General Unsecured Claims.      In the ordinary course of business, the

Debtors incur trade credit and varying terms, but generally pursuant to medium- to long-term

contracts. As of the Commencement date, the Debtors estimate that there is approximately $85

million in general unsecured claims, excluding lease rejection claims.

                    53.       Equity Ownership. The Company is a public company that files annual

reports with, and furnishes other information to, the SEC. As of December 31, 2018, 90 million

shares of DHCP $0.01 par value common stock had been authorized with 5,328,417 shares of

common stock issued and outstanding. As of December 31, 2018, there were 87 record holders

of the common stock. As of December 31, 2018, 91,408 shares of mandatorily convertible

preferred stock were issued and outstanding. The common stock was delisted on the New York

Stock Exchange on December 1, 2018.




                                                      24


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 25 of 141


                                      IV.
                  CIRCUMSTANCES LEADING TO THE CHAPTER 11 CASES

A.        Background and Prior Restructuring

                    54.       On November 30, 2017, Walter Investment Management Corp.

(“WIMC”), the Company’s parent company, commenced a prepackaged chapter 11 case (In re

Walter Investment Management Corp., 17-13446 (JLG) (Bankr. S.D.N.Y. Nov. 30, 2017)

(the “WIMC Chapter 11 Case”) with this Court to address its overleveraged capital structure.

In less than two months, WIMC confirmed its plan of reorganization eliminating more than $800

million in funded debt. On February 9, 2018, WIMC emerged from the WIMC Chapter 11 Case

as Ditech Holding Corporation, and a final decree was entered closing the WIMC Chapter 11

Case on August 14, 2018. The goal of the WIMC Chapter 11 Case was to deleverage the capital

structure sufficiently to enable the reorganized debtor to implement its business plan. As set out

herein, due to circumstances, largely out of the control of the Debtors, the Company has faced

significant hardships and must again address its capital structure through these Chapter 11 Cases.


B.        Events Leading to the Commencement of These Chapter 11 Cases

                    55.       Notwithstanding the Company’s efforts to implement its business plan,

which included further cost reductions, operational enhancements and streamlining of its

business, following emergence from the WIMC Chapter 11 Case, the Company continued to face

liquidity and performance challenges that were more persistent and widespread than anticipated.

Coupled with the industry and market factors, these performance challenges have resulted in less

liquidity, making the implementation of key operational enhancements more difficult—resulting

in their postponement.

                    56.       In addition, a number of industry factors have caused Ditech increased

uncertainty with respect to its future performance, including the projected decrease in total

                                                     25


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 26 of 141


originations, and for reverse mortgages, the impact of changes in HUD regulations, among other

things. The increase in interest rates has also negatively impacted mortgage originators and

servicers generally—the Debtors are no exception. As interest rates have risen, less borrowers

are refinancing loans in a higher interest rate environment, resulting in lower origination volume

for the Company.

                    57.       The Company’s liquidity has also suffered from a burdensome interest and

amortization obligations on its corporate debt and tightening of rates from its lending

counterparties.        In the normal course of business, the Company utilizes its mortgage loan

servicing advance facilities and master repurchase agreements to finance, on a short-term basis,

mortgage loan related servicing advances, the repurchase of HECMs out of Ginnie Mae

securitization pools, and funding of newly originated mortgage loans.             These facilities are

typically subject to annual renewal requirements and typically contain provisions that, in certain

circumstances, prevent the Company from utilizing unused capacity under the facility and/or

accelerate the repayment of amounts under the facility.

                    58.       The Company’s ability to fund its business operations is a significant

factor that affects its liquidity and ability to operate and grow. The Company is dependent on the

ability to secure these types of arrangements on acceptable terms and to renew, replace or resize

existing financing facilities as they expire. Continued growth in Ginnie Buyouts activity will

require the Company to continue to seek additional financing for Ginnie Buyouts or to otherwise

sell or securitize Ginnie Mae buyout assets.

                    59.       The Company has taken a number of measures to address forecasted

reductions in liquidity and compliance with its various facilities, including entry into




                                                      26


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 27 of 141


amendments under its Prepetition Credit Agreement, the DAAT Facility, the DPAT II Facility,

and each of Ditech Financial’s and RMS’s master repurchase agreements.

                    60.       The Company has entered into new agreements or transactions to generate

additional liquidity. In April 2018, the Company entered into an additional master repurchase

agreement that provides up to $212 million in total capacity, and a minimum of $200 million in

committed capacity to fund the repurchase of certain HECMs and real estate owned from Ginnie

Mae securitization pools for a period of one year. In June 2018, pursuant to the National

Founders Facility, the Company sold a pool of defaulted reverse Ginnie Buyouts owned by the

Company and financed under an existing master repurchase agreement for a sales price of $241.3

million. The proceeds from the sale were used to repay the related amount financed under the

master repurchase agreement and to fund additional Ginnie Buyouts. The Company continues to

service these loans on behalf of the purchaser under a servicing agreement. In addition, in June

2018, the Company agreed to sell to New Penn Financial additional MSRs relating to mortgage

loans having an aggregate unpaid principal balance of approximately $4.7 billion, and received

approximately $56.7 million in cash proceeds. The proceeds from the sale were used primarily

to make mandatory principal payments under the Prepetition Credit Agreement.

                    61.       Notwithstanding these liquidity initiatives, the Company still faced

scheduled amortization payments of approximately $110 million in 2019. Accordingly, the

Company was at a significant risk of receiving a going-concern qualification from its auditors,

which would have triggered a domino effect of defaults and terminations throughout its

corporate debt and working capital facilities. Instead, the Company has sought to forge a

different path with the cooperation of the Term Loan Ad Hoc Group and its major

stakeholders—a path that will lead either to a significantly deleveraged and recapitalized


                                                     27


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 28 of 141


Company through a Reorganization Transaction or, if it provides higher or better return to

creditors, a Sale Transaction; consistent with the goals of the Company’s strategic alternatives

review process discussed below.

C.        The Prepetition Marketing Process and Negotiations with Stakeholders

                    62.       In June 2018, the Company initiated a process to evaluate strategic

alternatives to enhance value and re-engaged Houlihan Lokey Capital, Inc. (“Houlihan”) and

Weil, Gotshal & Manges LLP (“Weil”) to assist in such process. Subsequently, in October

2018, the Company engaged AlixPartners, LLP to assist and advise in its contingency planning

process, acknowledging at that time, that it may ultimately become necessary to implement a

transaction through an in-court process.

                    63.       The Company’s efforts were overseen by the Board of Directors of DHCP

and a Special Committee of the board of directors (the “Special Committee”), which is

composed of DHCP’s five (5) independent directors.               The Special Committee, with the

assistance of Houlihan and Weil, evaluated a range of potential strategic alternatives, including

(i) a sale of the entire Company; (ii) a sale of certain assets and business platforms; (iii) a

merger; or (iv) continuing as a standalone entity. The Board of Directors of DHCP ultimately

delegated decision-making authority over the marketing and sale process (the “Prepetition

Marketing Process”) to the Special Committee.

                    64.       The Company undertook an extensive marketing effort, including

soliciting interest from thirty-three (33) potentially interested parties including strategic and

financial buyers with the financial and operational wherewithal to complete a transaction. The

Company formally engaged with multiple potential bidders, executing ten (10) confidentiality




                                                    28


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17            Main Document
                                                Pg 29 of 141


agreements and providing a Confidential Information Memorandum, financial projections and

data room access to such potential bidders.

                    65.       The deadline for interested parties to submit initial bids was July 17, 2018.

The Company received four (4) indications of interest (“IOIs”).                      Following extensive

discussions with the Special Committee and its legal and financial advisors, the Company

selected three (3) bidders to proceed to a second round of negotiations and diligence, including

onsite management presentations during the last week of July 2018. Following the management

presentations, the Company and its advisors continued to facilitate due diligence with the

remaining bidders in advance of the second round of IOIs. The Company received three (3)

second round IOIs on or about August 21, 2018, two (2) of which were bids for the sale of

certain servicing and reverse assets with subservicing retained by the Company (the

“Alternative Bids”) and one (1) of which was a bid for substantially all of the Company’s net

assets as a going concern (the “All-Company Bid”). Over the course of September and October

2018, the Company and its advisors engaged in extensive discussions with the final three

bidders.

                    66.       In October 2018, it became clear that (i) the Alternative Bids would

require additional capital and liquidity to fund the restructured business plan and (ii) the

proposed valuation levels of the All-Company Bid would not exceed the outstanding amount of

the Company’s Second Lien Notes. As a result, the Company decided to engage with an ad hoc

group of second lien noteholders (the “Second Lien Ad Hoc Group”) to explore the Company’s

strategic alternatives and solicit input with respect to the All-Company Bid and the Alternative

Bids. On October 8, 2018, the Second Lien Ad Hoc Group signed a confidentiality agreement

and began engaging with the Company to evaluate the sale alternatives and develop a competing


                                                       29


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 30 of 141


potential recapitalization transaction. The Company continued to have periodic discussions with

the Second Lien Ad Hoc Group as it analyzed the sale options and various recapitalization

scenarios. In November 2018, the Second Lien Ad Hoc Group retained Centerview Partners

(“Centerview”) and Milbank, Tweed, Hadley & McCloy LLP (“Milbank”) to assist with its

analysis of the potential strategic alternatives and to assist in preparing a recapitalization

transaction proposal supported by the Second Lien Ad Hoc Group.

                    67.       The Company’s financial and legal advisors engaged with the Second Lien

Ad Hoc Group’s advisors to develop potential viable alternatives to an All-Company Bid.

Among other things, the Second Lien Ad Hoc Group proposed equitizing a portion of the Second

Lien Notes and obtaining amortization relief from the Term Lenders under the Prepetition Credit

Agreement (the “Second Lien Proposal”).

                    68.       In December 2018, the Company engaged in parallel discussions with an

ad hoc group of prepetition secured term loan lenders (the “Term Loan Ad Hoc Group”) to

discuss the Prepetition Marketing Process and the Second Lien Proposal. The Term Loan Ad

Hoc Group retained FTI Consulting (“FTI”) and Kirkland & Ellis LLP (“Kirkland”) as its

advisors. The Debtors and their advisors held in-person meetings in December 2018 with each

of the Term Loan Ad Hoc Group and the Second Lien Ad Hoc Group and their respective

advisors to discuss strategic alternatives, including analyzing the All-Company Bid.

                    69.       Despite extensive negotiations with the bidder who submitted the All-

Company Bid, such bidder ultimately rescinded the All-Company Bid in late December 2018,

immediately after the Company had utilized the grace period with respect to its Second Lien

Notes (explained in more detail below). Following such rescission, the Company re-engaged a

previous bidder in connection with a potential bid for substantially all of the Company’s assets.


                                                     30


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 31 of 141


After several weeks of negotiations with such bidder, the Company ultimately decided not to

pursue the sale transaction.

                    70.       In early January 2019, the Term Loan Ad Hoc Group submitted a proposal

for a recapitalization transaction, pursuant to which a portion of the Prepetition Term Loan

would be equitized and incremental liquidity would be provided through, among other things, a

new revolving credit facility and a reduction in scheduled amortization payments. Shortly

thereafter, the Second Lien Ad Hoc Group submitted a revised Second Lien Proposal. Over the

course of several weeks, the Company, with the assistance of its financial and legal advisors,

engaged in extensive discussions with the Term Loan Ad Hoc Group and the Second Lien Ad

Hoc Group regarding the competing recapitalization transactions proposed by such parties.

Following extensive diligence and numerous meetings with the Company’s management and

advisors, the advisors to the Term Loan Ad Hoc Group provided the Company with a proposal

for the recapitalization of the Company. As precondition to seeking the approval of the Board

for such terms, the Company agreed with the Term Loan Ad Hoc Group to share the proposal

with certain of the Company’s key counterparties, including NRM.

D.        NRM Termination Notice

                    71.       Notwithstanding the Debtors’ good faith efforts to cooperate with NRM

throughout its strategic review process, NRM repeatedly threatened to issue a termination notice

under its Subservicing Agreement with the Company, dated August 8, 2016 (as amended)

(the “Subservicing Agreement”) while simultaneously participating as a bidder in the

Company’s sale process. Ultimately, on January 17, 2019—the morning after the Company

shared with NRM a recapitalization proposal from the Term Loan Ad Hoc Group—NRM issued

a notice purporting to terminate (“Termination Notice”) the Subservicing Agreement. The


                                                     31


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 32 of 141


Debtors have disputed NRM’s basis for termination and intend to explore all legal remedies

against NRM in connection with the timing and issuance of the Termination Notice. The

Debtors are, however, cooperating with NRM to transition the servicing of the loans under the

Subservicing Agreement.

E.        Employee Programs

                    72.       Immediately following receipt of the Termination Notice, the Debtors

learned that their employees were being contacted by competitors who were offering material

hiring incentives to the Debtors’ employees. Further, Fannie Mae advised the Company that it

was concerned about possible increased employee attrition given the upcoming planned chapter

11 cases.       In response, the Company immediately implemented a rank and file employee

retention program to ward-off employee attrition and reward its existing employees for their

loyalty and service during the transformative chapter 11 cases.

                    73.       The importance of the Debtors’ employees cannot be overstated,

particularly in the servicing segment of their business. Without employees to maintain standards

of servicing, the Debtors may default on their obligations to the GSEs, Ginnie, regulators, and

under the terms of the DIP Warehouse Financing, National Founders Facility, and the

Restructuring Support Agreement.

                    74.       Furthermore, even before the rank and file employee retention program,

the Company took steps to vitiate employee attrition throughout its organization. Among other

things, this has included its 2018 Key Employee Retention Program and its Transaction Incentive

Bonus. The Company made payments to eligible employees, including certain insiders, under

each program, including, on February 8, 2019, payments under the Transaction Incentive Bonus,

recognizing the milestone of signing the Restructuring Support Agreement. Importantly, these


                                                     32


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17     Main Document
                                               Pg 33 of 141


payments are subject to claw-back, should an employee voluntarily terminate their employment

before consummation of the transactions contemplated by the Restructuring Support Agreement.

Additional details regarding the employee programs are contained in the Wages Motion.

F.        Utilization of Grace Period, Forbearance, and Expiration of Certain Warehouse
          Facilities

                    75.       On December 17, 2018, the Company elected not to make the

approximately $9 million cash interest payment (the “Interest Payment”) due and payable on

December 17, 2018 with respect to the Company’s outstanding Second Lien Notes and entered

the 30-day grace period. Although the Company had sufficient liquidity to make the Interest

Payment, the Company elected not to make the payment as discussions were still ongoing with

various stakeholders regarding the Company’s strategic alternatives. The Company’s failure to

make the Interest Payment within thirty days after it was due and payable would constitute an

“event of default” under the Indenture. An event of default under the Indenture also constitutes

an “event of default” under the Prepetition Credit Agreement and certain of the Company’s

Warehouse Facility Agreements, among others.

                    76.       On January 16, 2019, the Company and, as applicable, certain of its

subsidiaries, entered into forbearance agreements (each a “Forbearance Agreement” and

collectively the “Forbearance Agreements”) with (i) certain holders of greater than 75% of the

aggregate principal amount of the outstanding Second Lien Notes (the “Notes Forbearing

Parties”), (ii) certain lenders holding greater than 50% of the sum of (a) the Term Loans

outstanding, (b) letter of credit exposure and (c) unused commitments under the Prepetition

Credit Agreement at such time and the administrative agent and collateral agent under the

Prepetition Credit Agreement (collectively, the “Credit Agreement Forbearing Parties”) and



                                                    33


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 34 of 141


(iii) the requisite buyers and variable funding noteholders, as applicable, under the Warehouse

Facility Agreements (collectively, the “Warehouse Lenders Forbearing Parties”).

                    77.       Pursuant to the Forbearance Agreements, subject to certain terms and

conditions, the Notes Forbearing Parties, Credit Agreement Forbearing Parties and Warehouse

Lenders Forbearing Parties agreed to temporarily forbear from the exercise of any rights or

remedies they may have in respect of the aforementioned events of default or other defaults or

events of default arising out of or in connection therewith.

                    78.       The deadline of the Forbearance Agreements was tied to the maturity date

of certain of the Company’s repurchase loan agreements with the Warehouse Lenders Forbearing

Parties. Without a viable recapitalization of the Company in hand, the Warehouse Lenders

Forbearing Parties were not in a position to commit to a significant extension of their facilities

with the Company. As noted above, these facilities are critical to the Company’s ordinary course

of business operations.           Accordingly, the Company focused instead on obtaining the DIP

Financing to take out such obligations, and will, during the Marketing Process, continue to seek

commitments for postpetition facilities.

                    79.       Before the termination of the Forbearance Agreements on February 8,

2019, the Company entered into new forbearance agreements with the Credit Agreement

Forbearing Parties and the Warehouse Lenders Forbearing Parties (the “Forbearance

Extension”). The Forbearance Extension was scheduled to terminate on February 11, 2019.


                                                  V.
                                         FIRST-DAY PLEADINGS


                    80.       The Debtors have filed their First-Day Pleadings contemporaneously

herewith to facilitate a smooth transition into these chapter 11 cases and minimize disruption to


                                                      34


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 35 of 141


the Debtors’ business operations. I am familiar with the contents of each First-Day Pleadings

and believe that the relief sought in each First-Day Pleading is necessary to enable the Debtors to

operate in chapter 11 with minimal disruption or loss of productivity and value, constitutes a

critical element connection with the Debtors’ chapter 11 strategy and best serves the Debtors’

estates and creditors’ interests. The facts set forth in each First-Day Pleading are incorporated

herein by reference. Capitalized terms used, but not otherwise defined in this section, shall have

the meanings ascribed to such terms in the relevant First-Day Pleading.


A.        Administrative Motions

                       i.     Motion of Debtors for Entry of Order Directing Joint Administration
                              of Related Chapter 11 Cases (the “Joint Admin Motion”)

                    81.       The Debtors request entry of an order directing joint administration of

these chapter 11 cases for procedural purposes only pursuant to Bankruptcy Rule 1015(b) and

that the Bankruptcy Court maintain one file and one docket for all of the chapter 11 cases under

the lead case, Ditech Holding Corporation.

                    82.       Joint administration of the chapter 11 cases will provide significant

administrative efficiencies without harming the substantive rights of any party in interest. Many

of the motions, hearings and orders that will be filed in the chapter 11 cases almost certainly will

affect each of the Debtors. The entry of an order directing joint administration of the chapter 11

cases will reduce fees and costs by avoiding duplicative filings, objections, notices, and hearings,

and will allow all parties in interest to monitor the chapter 11 cases with greater ease and

efficiency. The relief requested in the Joint Administration Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest and will enable the Debtors to

continue to operate their businesses in chapter 11 with the least disruption.



                                                     35


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                                Pg 36 of 141


                      ii.     Motion of Debtors for Entry of Order Extending Time to File
                              Schedules of Assets and Liabilities, Schedules of Executory Contracts
                              and Unexpired Leases, and Statements of Financial Affairs
                              (the “Schedules and SOFAS Motion”)

                    83.       The Debtors request entry of an order granting additional time to file their

schedules of assets and liabilities, schedules of executory contracts and unexpired leases, and

statements of financial affairs (collectively, the “Schedules”). As a consequence of the size and

complexity of the Debtors’ business operations, the number of creditors likely to be involved in

these chapter 11 cases, and the numerous critical operational matters that the Debtors’

management and employees must address, a 45-day extension (without prejudice to further

extensions) is necessary and appropriate.

                    84.       To prepare the Schedules, the Debtors must compile information from

books, records, and other documents relating to, among other things, accounts payable and

receivable, real estate and capital leases, employee wages and benefits, intercompany

transactions, and contracts in connection with their loan origination and servicing operations.

Collecting the necessary information to prepare the Schedules requires an enormous expenditure

of time and effort on the part of the Debtors, their employees, and their professionals. While the

Debtors, with the assistance of their professional advisors, are mobilizing their employees to

work diligently and expeditiously on preparing the Schedules, the Debtors’ resources are

strained. I believe an extension of the time to file the Schedules will ultimately maximize the

value of the Debtors’ estates for the benefit of their creditors and all other parties in interest.

                     iii.     Motion of Debtors for Entry of an Order (I) Authorizing Debtors to
                              (A) File a Consolidated List of Creditors and (B) File a Consolidated
                              List of Debtors’ 40 Largest Unsecured Claims, (II) Authorizing
                              Debtors to Redact Certain Personal Identification Information for
                              Individual Creditors and Interest Holders, (III) Approving Form and
                              Manner of Notifying Creditors of Commencement of These Chapter


                                                       36


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17            Main Document
                                                Pg 37 of 141


                              11 Cases; and (IV) Approving Publication Notice to Borrowers
                              (the “Creditor Matrix Motion”)

                    85.       The Debtors request entry of an order (i) authorizing the Debtors to (a) file

a consolidated list of creditors in lieu of submitting separate mailing matrices for each individual

Debtor (the “Creditor Matrix”) and (b) file a consolidated list of the Debtors’ forty (40) largest

unsecured claims; (ii) authorizing the Debtors to redact certain personal identification

information for individual creditors and interest holders; (iii) approving the form and manner of

notifying creditors of commencement of these chapter 11 cases , and (iv) authorizing the Debtors

to provide publication notice to the individual borrowers whose loans are serviced by the Debtors

(the “Borrowers”).

                    86.       Permitting the Debtors to maintain one single consolidated list of creditors

in lieu of filing a separate creditor matrix for each Debtor entity is warranted under the

circumstances of these chapter 11 cases. Specifically, maintaining a single consolidated Creditor

Matrix will benefit the Debtors and their estates by allowing the Debtors to more efficiently

provide required notices to parties in interest and reduce the potential for duplicate mailings.

                    87.       Cause exists to authorize the Debtors to redact address information of

individual creditors and interest holders—many of whom are the Debtors’ employees—and

interest holders from the creditor list because such information is sensitive and could be used to

perpetrate identity theft. It is also unnecessary to disclose. The Debtors propose to provide,

under seal, an unredacted version of the Creditor Matrix to the Bankruptcy Court, the United

States Trustee, and any official committee of unsecured creditors appointed in the Chapter 11

Cases, upon request.

                    88.       Providing publication notice to the Borrowers is appropriate in these

chapter 11 cases. The Debtors currently service over 1.4 million mortgages. Copying and

                                                       37


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 38 of 141


mailing multiple notices and otherwise serving documents filed with the Bankruptcy Court on all

Borrowers is impracticable, will costs millions of dollars, and will impose an extraordinary

administrative burden on the Debtors and their estates.            Authorizing publication notice to

Borrowers will substantially reduce administrative burdens, and moreover, no parties in interest

will be prejudiced by the relief requested in the motion as it only applies to the claims of

Borrowers. In the event any Borrower has filed a notice of appearance or a proof of claim in

these chapter 11 cases, the Debtors will provide such party with notice as required under

Bankruptcy Rule 2002.

                     iv.      Motion of Debtors for Entry of Order Implementing Certain Notice
                              and Case Management Procedures

                    89.       The Debtors request entry of an order approving and implementing the

notice, case management, and administrative procedures therein (collectively, the “Case

Management Procedures”).

                    90.       Given the size and scope of these cases, the Case Management Procedures

will facilitate service of notices, motions, applications, declarations, objections, responses,

memoranda, briefs, supporting documents, and other papers filed in these chapter 11 cases that

will be less burdensome and costly than serving such documents on every potentially interested

party. This, in turn, will maximize the efficiency and orderly administration of these chapter 11

cases, while at the same time ensuring that appropriate notice is provided.


B.        Operational Motions Requesting Immediate Relief

                       i.     Motion of Debtors Requesting Authority to (I) Continue Using
                              Existing Cash Management System, Bank Accounts, and Business
                              Forms, (II) Implement Changes to the Cash Management System in
                              the Ordinary Course of Business, (III) Continue Intercompany
                              Transactions, (IV) Provide Administrative Expense Priority for
                              Postpetition Intercompany Claims, (V) Extend Time to Comply with,

                                                     38


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17                   Main Document
                                               Pg 39 of 141


                              or Seek Wavier of, 11 U.S.C. § 345(b), and (VI) Granting Related
                              Relief (the “Cash Management Motion”)

                    91.       The Debtors request authority to (i) continue their existing cash

management system, including the continued maintenance of their existing bank accounts and

business forms; (ii) implement changes to their cash management system in the ordinary course

of business, including opening new or closing existing bank accounts; (iii) continue to perform

under and honor intercompany transactions in the ordinary course of business, in their business

judgment and at their sole discretion; (vi) provide administrative expense priority for postpetition

intercompany claims; and (v) extend the time to comply with section 345(b) of the Bankruptcy

Code by forty-five (45) days (or such later time as may be agreed to by the U.S. Trustee (as

defined herein) or as approved by the Court) or seek a waiver thereof.

                    92.       The Cash Management System is comprised of 1,196 bank accounts

(collectively, the “Bank Accounts”) maintained at various financial institutions (the “Banks”),8

of which (i) 24 are operating accounts, (ii) 1,171 are custodial accounts maintained in the name

of a Debtor whereby such Debtor merely holds the account (and the funds in it) in trust or as

custodian for a third party, and (iii) 1 account that holds restricted cash 9 (such as principal and

interest payments that serve as collateral for the Warehouse Lenders (as defined in the motion)).

The majority of the Bank Accounts are in the name of Ditech Financial and RMS. 1,194 of the

Bank Accounts are located at Banks designated as authorized depositories by the Office of the


8    The Debtors’ Banks include: Bank of America, N.A. (“Bank of America”), Bank of New York Mellon
     Corporation (“BNY Mellon”), Citibank, N.A. (“Citibank”), EverBank, N.A. (“Everbank”), Texas Capital
     Bank, N.A. (“Texas Capital Bank”), U.S. Bank, N.A. (“U.S. Bank”), and Wells Fargo Bank, N.A. (“Wells
     Fargo”).
9    Ditech Financial maintains the restricted account at U.S. Bank. Such account holds principal and interest
     payments that are remitted from a borrower to Ditech Financial before the underlying loan that Ditech Financial
     originated has been sold. Once the underlying loan is sold by Ditech Financial, such principal and interest
     payments are transferred to the Ditech Origination Account (as defined herein).

                                                        39


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 40 of 141


United States Trustee for Region 2 (the “U.S. Trustee”) pursuant to the U.S. Trustee’s Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees (the “UST

Guidelines”), with the remaining 2 Bank Accounts located at EverBank, which is not designated

as an authorized depository under the UST Guidelines.

                    93.       The Cash Management System is an ordinary course, customary, and

essential business system which allows for the flow of cash between Bank Accounts and between

Company affiliates as required or needed, in accordance with the Company’s cash management

practices. Most of the Company’s obligations are paid by Ditech Financial from the Ditech

Servicing Account (as defined in the Cash Management Motion). When Ditech Financial makes

disbursements on behalf of its affiliates, such disbursements are tracked electronically in the

Company’s accounting system and are concurrently recorded on the applicable entity’s balance

sheet and income statement. The accounting system requires that all general ledger entries be

balanced at the legal entity level, and therefore, when the accounting system enters an

intercompany receivable on an entity’s balance sheet, it also automatically creates a

corresponding intercompany payable on the applicable affiliate’s balance sheet.

                    94.       The Debtors receive and collect cash, wires, and pre-authorized drafts

through various entry points in the Cash Management System, including lockboxes (where they

receive borrower payments), custodial accounts (where they receive borrower payments,

advances, and reimbursement funds from Fannie Mae, Freddie Mac, Ginnie Mae, and HUD), and

clearing accounts (where they receive payments and sale proceeds from servicers and buyers).

The Debtors primarily receive operating cash through the collection of fees and other amounts

related to servicing mortgage loans on behalf of third parties and from the sale of originated

loans.


                                                     40


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 41 of 141


                    95.       The Debtors further request that the Court authorize the financial

institutions at which the Debtors maintain various bank accounts to (i) continue to maintain,

service, and administer the Debtors’ bank accounts; (ii) debit the bank accounts in the ordinary

course of business on account of (a) electronic transfers (including wire transfers, book transfers,

and automated clearinghouse transfers) or checks drawn on the bank accounts, provided that any

payments drawn, issued or made prior to the Commencement Date shall not be honored by the

Banks absent receipt of direction from the Debtors and entry of a separate order of the Court

authorizing such prepetition payment or (b) undisputed service charges owed to the Banks for

maintenance of the Debtors’ cash management system, if any.

                      ii.     Debtors’ Motion for Interim and Final Orders (A) Authorizing
                              Debtors to Enter Into Repurchase Agreement Facilities, Servicer
                              Advance Facilities and Related Documents; (B) Authorizing Debtors
                              to Sell Mortgage Loans and Servicer Advance Receivables in the
                              Ordinary Course of Business; (C) Granting Back-Up Liens and
                              Superpriority Administrative Expense Claims; (D) Authorizing Use of
                              Cash Collateral and Granting Adequate Protection; (E) Modifying the
                              Automatic Stay; (F) Scheduling a Final Hearing; and (G) Granting
                              Related Relief (the “DIP Motion”)

                    96.       The relief sought in the DIP Motion will enable the Debtors’ two main

operating entities, Ditech Financial and RMS, as applicable, (a) to obtain up to $1.9 billion in

warehouse financing under three master repurchase agreements and two advance facilities and

(b) to obtain access to $1.9 billion in hedging capacity under certain master securities forward

transaction agreements and related netting agreement (collectively, the “DIP Facilities”). The

DIP Facilities will ensure that the Company’s financing needs will continue to be met and access

to such financing will not be abruptly interrupted.

                    97.       In addition, in exchange for certain agreed upon adequate protection

(the “1L/2L Adequate Protection”) to the Debtors’ prepetition First Lien Term Loan Lenders


                                                     41


WEIL:\96914025\1\41703.0010
19-10412-mew              Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                                Pg 42 of 141


(distinct from the lenders providing the DIP Facilities (the “DIP Lenders”)) and to the Debtors’

prepetition Second Lien Noteholders, the Debtors’ request authorization to use the Prepetition

1L/2L Collateral, including Cash Collateral. Such authorization will allow the Company to

continue to have access to its cash management system and to incur intercompany obligations in

the ordinary course of business during the pendency of these cases.

                    98.       The Debtors, through their investment banker, Houlihan, ran a marketing

process for their debtor in possession financing. The Debtors negotiated the DIP Facilities and

the 1L/2L Adequate Protection with the DIP Lenders and the First Lien Term Loan Lenders,

respectively, in good faith and at arm’s length, and believe that the terms of the DIP Facilities

and 1L/2L Adequate Protection are competitive and the best that could be obtained under the

circumstances. Further the DIP Facilities have been market tested and represent the best of three

offers received by the Company. For these reasons, and as more fully explained in the DIP

Motion, I believe the relief requested is in the best interest of the Debtors’ estates, their creditors,

and all other parties in interest, and will enable the Debtors to continue to operate their business

in these chapter 11 cases.

                                  a. It is in the Best Interests of the Debtors’ Estates to Continue
                                     Financing Arrangements Entitled to the “Safe Harbor”
                                     Protections of the Bankruptcy Code
                    99.       Ditech Financial and RMS finance their mortgage origination operations

via certain master repurchase agreements pursuant to which they sell to buyer counterparties

various mortgage obligations that Ditech Financial and RMS originate or purchase from others,

and pursuant to which they are obligated to repurchase such mortgage obligations in the future

(the “Prepetition Repo Facilities,” and the counterparties thereunder, the “Prepetition Repo

Facility Parties”). The Debtors propose to continue such financing activities pursuant to new

and/or amended and restated master repurchase agreements entered into pursuant to the Interim
                                                     42


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                                Pg 43 of 141


Order that are substantially similar to the Prepetition Repo Facilities (the “DIP Repo Facilities;”

the counterparties under the DIP Repo Facilities, the “DIP Repo Facility Parties”).

                    100.      Ditech Financial also hedges certain of its financing operations via certain

master securities forward transaction agreements with Barclays Capital Inc. and Nomura

Securities International Inc. (the “Prepetition MSFTA Counterparties”) pursuant to which it

buys and sells mortgage-backed and other securities for future delivery (the “Prepetition

MSFTAs”). The Debtors propose to continue such hedging activities post-petition under the

same agreements (the “DIP MSFTAs”) with the same parties or any other applicable

counterparties (the “DIP MSFTA Counterparties”).

                    101.      In addition, certain Debtors entered into a margin, setoff and netting

agreement to allow the Debtors and counterparties to the Prepetition Repo Facilities and the

Prepetition MSFTAs (the “Prepetition Netting Counterparties”) to net, setoff and margin their

obligations to one another (the “Prepetition Netting Agreement”). The Debtors propose to

enter into a substantially similar agreement post-petition with Barclays Capital Inc. and Nomura

Securities International Inc. (the “DIP Netting Counterparties”) that will afford the parties the

same obligations and protections as under the Prepetition Netting Agreement (the “DIP Netting

Agreement”).

                    102.      In my experience, it is customary in the mortgage origination and servicer

industry to enter into financing arrangements such as the DIP Repo Facilities, the DIP MSFTAs

and the DIP Netting Agreement. Such arrangements afford mortgage originators, servicers and

borrowers more advantageous borrowing rates and terms as compared to other potential

financing structures (such as secured lending facilities). It is also industry custom to structure

such arrangements so that they qualify as “repurchase agreements,” “securities contracts,”


                                                       43


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                                Pg 44 of 141


“forward agreements,” “swap agreements,” and “master netting agreements” and/or “master

netting agreements” entitled to the protections of the so-called “safe harbor” provisions of the

Bankruptcy Code. The Debtors’ financing sources and counterparties are not willing to provide

the Debtors with the liquidity and financial support necessary for the Debtors to reorganize if the

safe harbor protections are not assured.

                    103.      I believe that it is in the best interests of the Debtors’ estates that the

Debtors enter into the DIP Repo Facilities, the MSFTAs and the Netting Agreement and that

each agreement qualify for the safe harbor protections afforded under the Bankruptcy Code.

Indeed, I believe that the failure to obtain safe harbor protections for such agreements would be

detrimental to the Debtors’ business. It is my understanding that each agreement was carefully

structured to satisfy the applicable statutory criteria. Therefore, I believe that this Court should

grant the relief requested in the DIP Motion and find that the DIP Repo Facilities, the DIP

MSFTAs and the DIP Netting Agreement each qualify for the Bankruptcy Code’s safe harbor

protections.

                                 b. The DIP Servicer Advance Facilities Constitute “Bankruptcy
                                    Remote” Financing Structures
                    104.      Ditech Financial in its capacity as mortgage servicer provides advances to

various trusts that hold mortgages that secure mortgage-backed securities (the “Servicer

Advances”). Ditech Financial obtains additional liquidity for its operations by selling its rights to

receive reimbursements of the Servicer Advances (the “Servicer Advance Receivables”) to two

“bankruptcy-remote” securitization vehicles, Ditech Agency Advance Depositor LLC and Ditech

PLS Advance Depositor LLC (together, the “Depositors”), which subsequently transfer such

rights to two non-debtor special purpose vehicles, Ditech Agency Advance Trust and Ditech PLS

Advance Trust II (together, the “Non-Debtor SPVs”), which in turn issue variable funding notes

                                                       44


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                               Pg 45 of 141


backed by such Servicer Advance Receivables (the “Servicer Advance Facility VFNs”) to

Barclays and others.

                    105.      The Debtors propose to enter into substantially similar agreements post-

petition that will allow them to sell Servicer Advance Receivables generated post-petition to the

Depositors, which will subsequently transfer such Servicer Advance Receivables to the Non-

Debtor SPVs, which will in turn issue Servicer Advance Facility VFNs to Barclays and others

backed by such Servicer Advance Receivables. Such post-petition arrangements will also repay

and refinance in whole the Servicer Advance Facility VFNs.

                    106.      In my experience, it is customary in the mortgage origination and servicer

industry to structure such arrangements so that the sales of servicer advances constitute so-called

“true sales,” and not mere secured financings, and to structure the depositors and special purpose

vehicle issuers so that their affairs are kept separate from the sellers and hence, will not be

substantively consolidated into the estate of the seller if it becomes a debtor under the

Bankruptcy Code. This structure is critical to lenders, who rely on it in extending credit so that

in the event of a default, they will be able to easily exercise their remedies.

                                 c. Sales of DIP Servicer Advance Receivables Constitute “True
                                    Sales” and Not Secured Financings
                    107.      Based on my knowledge of the Debtors’ business and industry custom, I

believe it is in the best interests of the Debtors’ and their estates that the transfers under the

Receivables Sale Agreements be construed as “true sales.” The Debtors’ counterparties rely on

the fact that the transfer of Servicer Advance Receivables are in fact true sales and not secured

financings. If this were not so, I believe that the Debtors’ counterparties and indirect financing

sources may not provide critical liquidity on favorable terms and the Debtors’ ability to fund its

Servicer Advances could be severely impaired. I also believe that structuring servicer advance

                                                      45


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                     Main Document
                                               Pg 46 of 141


financing arrangements as true sales is customary in the mortgage servicer industry as well as in

other businesses that generate significant receivables. Therefore, I believe that this Court should

grant the relief requested in the DIP Motion and find that the transfers of Servicer Advance

Receivables constitute “true sales” and not secured financings.

                                 d. There Is No Basis for the Substantive Consolidation of the
                                    Depositors Or the Non-Debtor SPV’s Into the Debtors’
                                    Bankruptcy Estates
                    108.      I am familiar with the special purpose vehicles and other entities that

participate in structuring the Servicer Advance facilities. In particular, it is my understanding

that each Non-Debtor SPV Issuer is (and has been since its formation) a special purpose trust,

while each Depositor is (and has been since its formation) a special purpose limited liability

company. 10 I also understand that the activities of each Non-Debtor SPV Issuer and Depositor

have been (and Ditech Financial will cause them to continue to be) limited to activities relating

to the purchase and sale of Servicer Advance receivables, the issuance of Servicer Advance

VFNs, and the administration of the respective entity’s assets. I understand from counsel that the

organization documents of each entity contain representations, covenants, and agreements

relating to the separateness of each entity’s operations from those of any other entity, including

requirements that each Non-Debtor SPV Issuer be managed by an owner trustee and that each

Depositor have at least one independent manager. 11 To the best of my knowledge, the corporate

separateness covenants have been observed in all respects prior to the Petition Date, and Ditech

Financial will continue, and will cause the Depositors and Non-Debtor SPVs to continue, to

observe them during these Chapter 11 Cases.

10   Ditech Financial owns 100% of the equity interests in the Depositors. Each Depositor owns 100% of the equity
     interest in its respective Non-Debtor SPV.
11   See, e.g., Sections 2.4, 2.6, and 2.7 and Article VI of each Trust Agreement and Sections 9(b)iii. and 10 of each
     LLCA.

                                                         46


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                                Pg 47 of 141


                    109.      In addition, I believe that each entity’s assets have not been and will not

be commingled with those of any direct, indirect, or ultimate parent or affiliate and that each

entity has kept and will continue to keep correct and complete separate records, bank accounts,

and books of account. I also understand that each entity has taken since its creation and will take

during these Chapter 11 Cases all reasonable steps to maintain its respective identity as a

separate legal entity and to make it manifest to third parties that it is an entity with assets and

liabilities distinct from any other entities, and that each entity has provided, and will continue to

provide, for its own operating expenses and liabilities from its own funds, and has and will not

guarantee or hold itself out to third parties as liable for the debts of any other entity.

                    110.      I believe that the Debtors’ counterparties rely on the fact that the Non-

Debtor SPVs and the Depositors will not be substantively consolidated into Ditech Financial’s

estate.    As with the other aspects of the Servicer Advance facilities, features of corporate

separateness are deliberately structured and carefully observed. I understand that the Debtors’

counterparties and indirect financing sources would not fund the Servicer Advance facilities if

they believed that there was any risk of consolidation. Indeed, reliance on corporate separateness

is customary in the mortgage servicer industry as well as in other businesses that finance

receivables. Therefore, I believe that this Court should grant the relief requested in the DIP

Motion and find that there is no basis for any of the Depositors or the Non-Debtor SPVs to be

substantively consolidated into the bankruptcy estate of Ditech Financial.

                                 e. Sale of REO Assets to the DIP REO Subsidiary Constitutes a
                                    “True Sale” and Not a Secured Financing
                    111.      As further set forth in the DIP Motion, RMS proposes to repurchase all

assets sold pursuant to the terms of the Prepetition Reverse Repo Facilities, to terminate the

Prepetition Reverse Repo Facilities and any related program documents, and to sell all such

                                                       47


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17               Main Document
                                                Pg 48 of 141


assets pursuant to the terms of the DIP Reverse Repo Facility, thereby repurchasing and repaying

the Prepetition Reverse Repo Facilities with proceeds from the sale of such assets under the DIP

Reverse Repo Facility Documents. In furtherance thereof, it is contemplated that (1) RMS will

cause (x) its non-debtor subsidiaries RMS REO CS, LLC and RMS REO BRC, LLC (together,

the “CS REO Subsidiaries”) to transfer all of their REO Property (as defined in the Prepetition

Exit Reverse Repo Master Purchase Agreement) (collectively, the “CS REO Assets”) to RMS

and (y) RMS REO BRC II, LLC (the “DIP REO Subsidiary”) to transfer all of its prepetition

assets (the “Prepetition DIP REO Assets” and, together with the CS REO Assets, the “REO

Assets”) to RMS and (2) immediately following such transfer, RMS will transfer all such CS

REO Assets and Prepetition DIP REO Assets to the DIP REO Subsidiary.

                    112.      I understand that such transfers will entail the transfer of all right, title and

interest in the REO Assets on an absolute and non-recourse basis, and full risk of loss with

respect to the REO Assets will pass to the DIP REO Subsidiary. I also understand that RMS will

have no right to receive any proceeds allocable to the REO Assets, and will not guarantee or

otherwise pay to the DIP REO Subsidiary a specified yield (or adjust the purchase price post-

sale). Therefore, I believe that this Court should grant the relief requested in the DIP Motion and

find that the sales of REO Assets to the DIP REO Subsidiary constitute “true sales” and not

secured financings.

                     iii.     Debtors’ Motion for Interim and Final Orders (I) Authorizing the
                              Debtors to Continue Origination and Servicing of Forward Mortgage
                              Loans in Ordinary Course and Granting Related Relief,
                              (II) Modifying Automatic Stay on a Limited Basis to Facilitate
                              Debtors’ Ongoing Operations, and (III) Scheduling a Final Hearing
                              (“Ditech OCB Motion”)

                    113.      The Debtors request entry of an order authorizing, but not directing, the

Debtors to continue in the ordinary course of business: (a) to originate and purchase mortgage

                                                        48


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 49 of 141


loans; (b) to sell and securitize loans, including by performing under certain agreements with

Fannie Mae, Freddie Mac, Ginnie Mae, and private parties; (c) to service and subservice loans

pursuant to terms and conditions set forth in certain agreements with Fannie Mae, Freddie Mac,

Ginnie Mae, other applicable federal agencies, and private parties; (d) to make servicing

advances; (e) to pay prepetition amounts owed to critical vendors on the terms and conditions

described herein; (f) to fulfill compliance and regulatory obligations; and (g) to provide

assurances of future performance to Fannie Mae, Freddie Mac, and Ginnie Mae and comply

therewith. Each of the activities for which the Debtors seek Court authority to continue are

consistent with both the Debtors’ prepetition conduct and with customary practices in the

forward mortgage loan origination and servicing industry.

                    114.      Selling and servicing Agency Loans accounts for a significant portion of

the Debtors’ revenue. Accordingly, maintaining eligibility to sell, securitize, and service Agency

Loans is a vital component of the Debtors’ business and essential to a successful reorganization.

Indeed, the failure to comply with the terms and conditions set forth in the applicable Agency

Agreements may result in the applicable agency terminating the GSE Agreements and revoking

the Debtors’ selling and servicing authorizations. In the case of Ginnie Securitized Loans, for

example, Ditech Financial could be placed in a default subject to the terms and conditions of that

certain Cross-Default Agreement, dated as of July 17, 2015 (the “Cross-Default Agreement”),

pursuant to which the interests of both Ditech Financial and RMS in the applicable underlying

forward and reverse mortgage portfolios could be extinguished without compensation or any

rights of reimbursement; and a default subject to the terms and conditions of the Ginnie Mae

Agreements. Without the ability to access the liquid agency sale and servicing markets, the

Debtors will be unable to operate their businesses. It is therefore imperative that the Debtors be


                                                     49


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 50 of 141


permitted to continue to perform under the Agency Agreements, which will allow them to

operate their business in the ordinary course without interruption so as to preserve the value

maximizing transactions contemplated by the Restructuring Support Agreement. Further, if the

relief requested is not granted, the Debtors will be unable to secure debtor in possession

financing and to administer these chapter 11 cases. Approval of the Ditech OCB Motion and the

ability to comply with and remain an approved servicer, originator, and issuer with the GSEs and

Ginnie Mae, as applicable, are conditions to the DIP Financing.

                                 a. Critical Vendors
                    115.      In connection with their general corprorate activities, as well as their

origination and servicing businesses, Ditech utilizes the services of numerous third-party

vendors, service providers, and professionals that are critical to operations (collectively,

“Critical Ditech Vendors”), who perform a variety of critical functions for the Debtors.

                    116.      Employing these specialized vendors is more cost-effective than

performing such activities in-house; indeed, replacing certain of these vendors would not only be

difficult and disruptive, but also cost-prohibitive. The Debtors have developed long-standing

relationships with their Critical Ditech Vendors, which has enabled them to negotiate favorable

pricing, credit terms, and priority scheduling.            Any failure to timely honor the Debtors’

prepetition obligations to the Critical Ditech Vendors could jeopardize these relationships, and

any interruption of their services for even a short period of time would impair the Debtors’

operations and the value of the enterprise.

                    117.      Through the Ditech OCB Motion and the RMS OCB Motion, the Debtors

request authority, but not direction, to continue to employ and pay the prepetition obligations of,

in the Debtors’ sole discretion, the Critical RMS Vendors and the Critical Ditech Vendors (as

defined in the Ditech OCB Motion) (collectively, the “Critical Vendors”). The Debtors seek to
                                                      50


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 51 of 141


pay (a) up to approximately $35 million of such prepetition amounts to Critical Vendors during

the first thirty (30) days of these chapter 11 cases, of which the Debtors expect approximately

$30.6 million will either be prefunded or reimbursed to the Debtors and (b) up to approximately

$40 million of such prepetition amounts to Critical Vendors on a final basis. Without the

requested relief, the Critical Vendors may refuse to continue providing services to Ditech

postpetition or may impose unfavorable trade terms, such as cash in advance requirements,

security deposits, and/or restrictive trade credit.

                                 b. Limited Relief from the Automatic Stay
                    118.      In its capacity as servicer, Ditech is currently party to approximately

16,400 judicial and non-judicial foreclosure proceedings and approximately 350 evictions. In

such proceedings it is not uncommon for borrowers and tenants to raise claims, defenses and

related counter-claims against RMS to preserve their respective interests in underlying property

as owner or tenant. I am advised that such claims, cross-claims, third-party claims, and counter-

claims, whether asserted by borrowers in foreclosure actions or by tenants in eviction actions and

whether commenced prior to, on, or after the Commencement Date, are or may become subject

to the automatic stay pursuant to section 362(a) of the Bankruptcy Code. Requiring each of

these parties to obtain stay relief in order to assert such counter-claims would likely add an

unnecessary degree of complexity, costs, and delay to both the foreclosure process described

herein and the administration of these chapter 11 cases.

                    119.      In addition, certain of the borrowers on loans serviced or subserviced by

the Debtors have sought, or may seek during the pendency of these cases, bankruptcy protection

under chapters 7, 11, 12, or 13 of the Bankruptcy Code (such borrowers, the “Bankrupt

Borrowers”). In connection with such cases, from time to time, the Debtors file, or direct their

counsel or agents to file, documents required by the Bankruptcy Code and Bankruptcy Rules,
                                                      51


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 52 of 141


including proofs of claims, notices of payment change, notices of postpetition fees, responses to

notices of final cures, motions to lift the automatic stay, and related amendments and appeals.

Given the importance of allowing Bankrupt Borrowers to timely prosecute their bankruptcy

cases, as well as the unnecessary degree of complexity and costs that would accrue against the

Debtors’ estates by requiring Bankrupt Borrowers, trustees duly appointed under the Bankruptcy

Code in a Bankrupt Borrower’s bankruptcy case, or the United States Trustees assigned to

oversee such cases, to obtain stay relief with respect to routine actions in the prosecution of such

Bankrupt Borrower’s bankruptcy case, I believe that limited relief from the automatic stay is

merited.

                    120.      Finally, the Debtors are often a party to actions involving the amount,

validity, and/or priority of liens with respect to properties subject to mortgages owned or

serviced by the Debtors (such actions, “Title Disputes”). Prosecuting such disputes allows the

Debtors to clear title to the underlying property and thereby protect its rights and remedies with

respect thereto. Thus, for similar reasons of judicial economy and estate resources discussed

above, the Debtors request that the Court enter a standing order modifying the automatic stay to

allow Interested Parties to assert a defense, including the appeals of such, in Title Disputes.

                                 c. Assurances of Future Performance

                    121.      Fannie Mae, Freddie Mac, and Ginnie Mae have each requested, and the

Debtors have agreed, subject to Court approval, to provide certain assurances regarding the

Debtors’ ability to originate, sell, service, and securitize the Fannie Mae Loans, Freddie Mac

Loans, and Ginnie Securitized Loans, respectively, during the course of these chapter 11 cases.

The form of these assurances was negotiated at arms’ length and with the assistance of

independent counsel, and the Debtors believe they are fair and reasonable. In addition, the

                                                     52


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 53 of 141


Debtors’ debtor in possession financing is conditioned upon the Debtors’ continued operations in

the ordinary course.           Thus, it is essential that the Debtors be authorized to provide such

assurances to Fannie Mae, Freddie Mac, and Ginnie Mae, respectively. The Debtors have every

intention of maintaining their origination, servicing, and with respect to Ginnie Securitized

Loans, securitization-related, operations in accordance with the standards and requirements set

forth in the Agency Agreements.

                     iv.      Motion of Debtors for Interim and Final Orders (I) Authorizing
                              Debtors to Continue Honoring Reverse Issuer and Servicing
                              Obligations in the Ordinary Course and Granting Related Relief,
                              (II) Modifying Automatic Stay on a Limited Basis to Facilitate
                              Debtors’ Ongoing Operations, and (III) Scheduling a Final Hearing
                              (the “RMS OCB Motion”)

                    122.      The Debtors request entry of an order authorizing, but not directing, the

Debtors to continue in the ordinary course of business, among other things: (a) (i) honor and

fund the Ginnie Mae Buyout Obligations, (ii) continue their activities, (iii) honor the Ginnie Mae

Agreements; and (iv) remit the Ginnie Mae Commitment Fee, the Ginnie Mae Guaranty Fee,

amounts due from Borrower Paydown (each as defined below), and certain administrative fees

arising from RMS’s securitization activities; (b) (i) honor the Servicing Obligations, including by

continuing to perform under the Fannie Mae Agreements and honor their obligations under the

MECA, (ii) honor and pay the Curtailment Obligations, (iii) collect and securitize the Servicing

Fees, and (iv) remit the Servicer Advances (each as defined below); (c) continue submitting

assignment or reimbursement claims to FHA; (d) pay prepetition and postpetition claims of the

Critical Servicing Vendors in the aggregate amount; (e) continue honoring their indemnification

obligations to FHA in connection with defective loans; (f) fulfill compliance and regulatory

obligations; and (g) provide assurances of future performance to Ginnie Mae and Fannie Mae.



                                                     53


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17      Main Document
                                               Pg 54 of 141


The Debtors also request that the Court enter a standing order modifying the automatic stay in

connection with foreclosure and eviction proceedings.

                    123.      RMS performs mortgage servicing primarily in accordance with the FHA

servicing guidelines (the “FHA Servicing Guidelines”), which impose numerous obligations on

qualified servicers such as RMS. Similar to the FHA Servicing Guidelines, the Ginnie Mae

Agreements impose substantial obligations on qualified issuers of MBS such as RMS. Any

disruptions to RMS’s ability to perform under and comply with the FHA Servicing Guidelines

and the Ginnie Mae Guide in the ordinary course—whether as an issuer of Ginnie Mae

guaranteed securitizations or as a servicer—could lead to a catastrophic loss of value for the

Debtors’ estates, major disruption in the reverse mortgage securitization market, and a temporary

loss of income for thousands of reverse mortgage borrowers, most of whom are senior citizens

relying on such loan payments for essential living and medical expenses. Furthermore, if RMS

fails to comply with the FHA Servicing Guidelines, it could face the possible termination of its

servicing rights without compensation, which include the right to receive reimbursements from

FHA. Such termination could result in the loss of future servicing fees, cause the loss of

reimbursement of servicing advances by FHA to RMS of approximately $68 million, and create

substantial harm to the Debtors’ estates. Similarly, a failure to comply with the Ginnie Mae

Guide may result in a default subject to the terms and conditions of the Cross-Default

Agreement, pursuant to which the interests of both RMS and Ditech in the applicable underlying

reverse and forward mortgage portfolios could be extinguished without compensation or any

rights of reimbursement; and a default subject to the terms and conditions of Ginnie Mae

Servicing Agreements.




                                                    54


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17             Main Document
                                                Pg 55 of 141


                    124.      As a servicer and subservicer of Fannie Mae owned loans (collectively,

the “Fannie Mae Loans”), 12 RMS must comply with the Fannie Mae Mortgage Selling and

Servicing Contract, which includes that certain Servicing Guide: Fannie Mae Single Family and

that certain Fannie Mae Reverse Mortgage Loan Servicing Manual (collectively, the “Fannie

Mae Servicing Guides”), and RMS’s obligations thereunder are secured pursuant to that certain

Pledge and Security Agreement dated as of December 19, 2014 (the “Fannie Mae Pledge

Agreement” and together with the Fannie Mae Mortgage Selling and Servicing Contract and the

Fannie Mae Servicing Guides, together with all supplements, addendums, amendments, and

related agreements, the “Fannie Mae Agreements”). The Fannie Mae Agreements generally

provide that Fannie Mae can terminate servicers either at will or for cause, among other reasons.

Accordingly, if RMS does not honor its servicing or subservicing obligations with respect to the

Fannie Mae loans, Fannie Mae may take the position that it has the right to unilaterally terminate

RMS’s servicing and/or subservicing rights, which could result in the loss of a significant portion

of the Debtors’ revenue.

                    125.      Further, if the relief requested in the RMS OCB Motion is not granted, the

Debtors will not be able to secure debtor in possession financing and administer these chapter 11

cases. Approval of RMS OCB Motion and the ability to comply with and remain an approved

servicer and subservicer with Ginnie Mae and Fannie Mae are conditions to the debtor in

possession financing.

                    126.      It is imperative that the Debtors be permitted to continue to operate their

business in the ordinary course of business without interruption. If the relief requested in the

12   In addition to servicing and subservicing Fannie Mae Loans, RMS also acts as the REO property manager for
     HECMs guaranteed by Fannie Mae and held in the Mortgage Equity Conversion Asset Trust 2011-1
     (the “MECA”) and is responsible for, among other things, disposition of the related REO properties and
     remitting the sale proceeds (the “MECA REO Sale Proceeds”) to the servicer under the MECA.

                                                      55


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 56 of 141


RMS OCB Motion is not granted, the Debtors’ ability to administer their chapter 11 cases would

be jeopardized. The Debtors believe that the relief requested will preserve the value-maximizing

reorganization transaction contemplated by the Restructuring Support Agreement. Furthermore,

each of the activities for which the Debtors seek authorization to continue are consistent with

both the Debtors’ prepetition conduct and with customary practices in the reverse mortgage loan

servicing industry.

                                 a. Critical Vendors
                    127.      In connection with its servicing activities, RMS utilizes the services of

numerous third-party vendors, service providers, and professionals that are critical to operations

(collectively, “Critical RMS Vendors”), who perform a variety of critical functions for the

Debtors.

                    128.      Employing these specialized vendors is more cost-effective than

performing such activities in-house; indeed, replacing certain of these vendors would not only be

difficult and disruptive, but cost-prohibitive as well. The Debtors has developed long-standing

relationships with these vendors, which has enabled RMS to negotiate favorable pricing, credit

terms, and priority scheduling. Any failure to timely honor RMS’s prepetition obligations to the

Critical Vendors could jeopardize these relationships, and any interruption of their services for

even a short period of time would impair RMS’s business operations and the value of these

businesses.

                    129.      Through the RMS OCB Motion and the Ditech OCB Motion, the Debtors

request authority, but not direction, to continue to employ and pay the prepetition obligations of,

in the Debtors’ sole discretion, the Critical RMS Vendors and the Critical Ditech Vendors (as

defined in the Ditech OCB Motion) (collectively, the “Critical Vendors”). The Debtors seek to

pay (a) up to approximately $35 million of such prepetition amounts to Critical Vendors during
                                                      56


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 57 of 141


the first thirty (30) days of these chapter 11 cases, of which the Debtors expect approximately

$30.6 million will either be prefunded or reimbursed to the Debtors and (b) up to approximately

$40 million of such prepetition amounts to Critical Vendors on a final basis.

                                 b. Limited Relief from the Automatic Stay
                    130.      RMS is currently party to approximately 6,000 judicial and non-judicial

foreclosure proceedings and more than 600 eviction proceedings. In such proceedings it is not

uncommon for borrowers and tenants to raise claims, defenses and related counter-claims against

RMS to preserve their respective interests in underlying property as owner or tenant. I am

advised that such claims, cross-claims, third-party claims, and counter-claims, whether asserted

by borrowers in foreclosure actions or by tenants in eviction actions and whether commenced

prior to, on, or after the Commencement Date, are or may become subject to the automatic stay

pursuant to section 362(a) of the Bankruptcy Code. Requiring each of these parties to obtain

stay relief in order to assert such counter-claims would likely add an unnecessary degree of

complexity, costs, and delay to both the foreclosure process described herein and the

administration of these chapter 11 cases.

                    131.      In addition, certain of the borrowers on loans serviced or subserviced by

the Debtors have sought, or may seek during the pendency of these cases, bankruptcy protection

under chapters 7, 11, 12, or 13 of the Bankruptcy Code (such borrowers, the “Bankrupt

Borrowers”). In connection with such cases, from time to time, the Debtors file, or direct their

counsel or agents to file, documents required by the Bankruptcy Code and Bankruptcy Rules,

including proofs of claims, notices of payment change, notices of postpetition fees, responses to

notices of final cures, motions to lift the automatic stay, and related amendments and appeals.

Given the importance of allowing Bankrupt Borrowers to timely prosecute their bankruptcy

cases, as well as the unnecessary degree of complexity and costs that would accrue against the
                                                      57


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 58 of 141


Debtors’ estates by requiring Bankrupt Borrowers, trustees duly appointed under the Bankruptcy

Code in a Bankrupt Borrower’s bankruptcy case, or the United States Trustees assigned to

oversee such cases, to obtain stay relief with respect to routine actions in the prosecution of such

Bankrupt Borrower’s bankruptcy case, I believe that limited relief from the automatic stay is

merited.

                    132.      Finally, the Debtors are often a party to actions involving the amount,

validity, and/or priority of liens with respect to properties subject to mortgages owned or

serviced by the Debtors (such actions, “Title Disputes”). Prosecuting such disputes allows the

Debtors to clear title to the underlying property and thereby protect its rights and remedies with

respect thereto. Thus, for similar reasons of judicial economy and estate resources discussed

above, the Debtors request that the Court enter a standing order modifying the automatic stay to

allow Interested Parties to assert a defense, including the appeals of such, in Title Disputes.

                                 c. Assurances of Future Performance

                    133.      Ginnie Mae and Fannie Mae each requested, and the Debtors have agreed,

subject to Court approval to provide certain assurances regarding RMS’s ability to continue,

among other things, honoring its obligations in accordance with the Ginnie Mae Guide and

service the Fannie Mae Loans, respectively, during the pendency of these chapter 11 cases. The

form of these assurances was negotiated at arms’ length and with the assistance of independent

counsel, and the Debtors believe they are fair and reasonable. In addition, the Debtors’ access to

the DIP Facility is conditioned upon the Debtors’ continued operations in the ordinary course.

Thus, it is essential that the Debtors be authorized to provide such assurances to Ginnie Mae and

Fannie Mae, respectively. The Debtors have every intention of maintaining their servicing and

subservicing, and with respect to Ginnie Mae securitized loans, securitization-related operations

                                                     58


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                               Pg 59 of 141


in accordance with the standards and requirements set forth in the Ginnie Mae Agreements and

Fannie Mae Agreements, as applicable.

                      v.      Motion of Debtors for (I) Authority to (A) Pay Employee Obligations
                              and (B) Continue Employee Benefit Programs, and (II) Related Relief
                              (the “Wages Motion”)

                    134.      The Debtors request the entry of interim and final orders authorizing, but

not directing, the Debtors to pay and honor certain prepetition claims and obligations, continue

programs and maintain funding, in the exercise of their discretion, relating to, among other

things: (i) Unpaid Compensation; (ii) Payroll Taxes; (iii) Deductions; (iv) Supplemental

Workforce Agencies; (v) Reimbursable Expenses; (vi) Employee Benefit Programs; (vii) the

Non-Insider Severance Program; (viii) the 401(k) Savings Plan; and (ix) Compensation

Programs, solely with respect to non-insider Employees.

                    135.      The relief requested includes compensation for the Debtors’ full-time,

part-time, and temporary employees, and independent contractors and consultants that provide

services related to various aspects of the Debtors’ operations and are vital to the Debtors’

businesses. As of the date hereof, certain prepetition obligations to such employees and

supplemental workers may be due and owing.

                    136.      As of the Commencement Date, the Debtors employ approximately 2,900

full-time employees, 10 part-time employees, and 15 temporary employees. The majority of the

Debtors’ workforce relies on the Debtors’ compensation, benefits and reimbursement of

expenses to satisfy daily living expenses. The workforce will be exposed to significant financial

difficulties if the Debtors are not permitted to honor obligations for unpaid compensation,

benefits and reimbursable expenses.             Moreover, if the Debtors are unable to satisfy such

obligations, morale and loyalty will be jeopardized at a time when support is critical. In the


                                                      59


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 60 of 141


absence of such payments, the workforce may seek alternative employment opportunities,

including with the Debtors’ competitors, hindering the Debtors’ ability to meet its customer

obligations and, likely, diminishing stakeholder confidence in the Debtors’ ability to successfully

carry out their chapter 11 strategy. Loss of valuable employees would have a devastating impact

on the sustainability of the Debtors’ businesses and would jeopardize the success of the Debtors’

chapter 11 strategy.

                     vi.      Motion of Debtors for Authority to Pay Certain Prepetition Taxes and
                              Fees (the “Taxes and Fees Motion”)

                    137.      The Debtors request authorization to pay taxes, assessments, fees, and

other charges (collectively, the “Taxes and Fees”), in the ordinary course of business, including

any such Taxes and Fees subsequently determined, upon audit or otherwise, to be owed, and

whether accrued or arose before or after the Commencement Date.

                    138.      In the ordinary course of operating their business, the Debtors collect,

withhold, and incur an assortment of Taxes and Fees that they remit periodically to various

federal, state, and local taxing, licensing, regulatory, and other governmental authorities

(collectively, the “Authorities”). The Taxes and Fees generally fall into the following

categories, each of which is discussed in more detail in the Motion: (i) sales and use taxes,

(ii) franchise and income taxes, (iii) property taxes, (iv) other taxes, and (v) fees. The Debtors

seek to pay certain prepetition Taxes and Fees in order to, among other things, forestall

Authorities from taking actions that might interfere with the administration of this Chapter 11

Case, which may include bringing personal liability actions against directors, officers, and other

key employees (whose full-time attention to the Debtors’ Chapter 11 Cases is required to avoid

business disruptions and maximize recoveries to the Debtors’ creditors), asserting liens on the

Debtors’ property or assessing penalties and/or significant interest on past-due taxes. In

                                                      60


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                                Pg 61 of 141


addition, the non-payment of such Taxes and Fees may give rise to priority claims pursuant to

section 507(a)(8) of the Bankruptcy Code. Accordingly, I believe that the relief requested in the

Motion is in the best interests of the Debtors’ estates, their creditors and all other parties in

interest, and will enable the Debtors to continue to operate their businesses.

                    vii.      Motion of Debtors for an Order Establishing Notification Procedures
                              and Approving Restrictions on Certain Transfers of Claims Against
                              and Equity Interests in the Debtors (the “NOL Motion”)

                    139.      Pursuant to sections 105(a) and 362 of title 11 of the Bankruptcy Code, the

Debtors request authority to establish procedures (the “Procedures”) to protect the potential

value of the Debtors’ consolidated net operating loss carryforwards (“NOLs”) and other tax

attributes, including the so-called “net unrealized built-in losses” (collectively, the “Tax

Attributes”).

                    140.      The Debtors estimate that, as of January 1, 2019, they had incurred, for

U.S. federal income tax purposes, a consolidated NOL in excess of $40 million and, as of the

Commencement Date, they have a substantial “net unrealized built-in loss” for U.S. federal

income tax purposes (in significant part attributable to the tax basis of their assets). The

Debtors’ estimates of the amounts of these tax attributes is subject to variability, depending

(among other things) on elections that the Debtors may make, available under applicable tax law,

in respect of the Debtors’ restructuring completed in 2018; these elections would be made with

the Debtors’ 2018 tax return, expected to be filed in October 2019, but, regardless of which tax

elections are or are not made, the Debtors would continue to have significant tax attributes

during the pendency of these chapter 11 cases, and may emerge from these cases with significant

tax attributes as well.




                                                       61


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17            Main Document
                                                Pg 62 of 141


                    141.      Title 26 of the United States Code (the “Tax Code”) generally permits

corporations to carry forward their tax attributes to reduce future taxable income. Accordingly,

the Tax Attributes are available to offset any income realized through the taxable year that

includes the effective date of a chapter 11 plan, and potentially thereafter. Accordingly, I believe

the Tax Attributes could translate into future tax savings over time and any such savings could

enhance the Debtor’s cash position for the benefit of all parties in interest and contribute to the

Debtor’s efforts toward a successful reorganization.

                    142.      The Debtors’ ability to use its Tax Attributes to offset future income or tax

liability is subject to certain statutory limitations. Specifically, sections 382 and 383 of the Tax

Code limit a corporation’s use of its NOLs and certain other tax attributes to offset future income

or tax after the corporation experiences an ownership change. These limitations also apply to the

use of losses recognized after the change in ownership to the extent the losses were “built-in”

prior to the change in ownership (“Built-In Losses”). For purposes of section 382 of the Tax

Code, a change of ownership occurs when the percentage of a loss company’s equity held by one

or more “5% shareholders” (as such term is defined in section 382 of the Tax Code) increases by

more than 50 percentage points over the lowest percentage of stock owned by such

shareholder(s) at any time during the relevant statutory testing period (usually three years). A

section 382 change of ownership prior to the effective date of a chapter 11 plan would effectively

eliminate or substantially curtail the Debtors’ ability to use the Tax Attributes, thereby resulting

in a significant loss of value.

                    143.      The limitations imposed by section 382 in the context of an ownership

change pursuant to a confirmed plan of reorganization are significantly more relaxed than those

applicable outside chapter 11. See 26 U.S.C. §§ 382(l)(5), (6). Under section 382(l)(5) of the


                                                       62


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17              Main Document
                                                Pg 63 of 141


Tax Code, a corporation is not subject to the annual limitation ordinarily imposed by section 382

with respect to an ownership change resulting from consummation of a plan of reorganization,

provided that the debtor’s pre-change shareholders (i.e., persons or entities who owned the

debtor’s stock immediately before the relevant ownership change) and/or Qualified Creditors (as

defined in the NOL Motion) emerge from the reorganization owning at least 50% of the total

value and voting power of the debtor’s stock immediately after the ownership change. 26 U.S.C.

§ 382(1)(5)(A) (the “382 (l)(5) Safe Harbor”).

                    144.      The proposed procedures are necessary to preserve the Debtors’ ability to

use the Tax Attributes, which are valuable assets of the Debtors’ estates, while providing latitude

for trading in volumes of DHCP Stock (as defined in the NOL Motion) below specified

levels. The Debtors’ ability to meet the requirements of the tax law to preserve the Tax

Attributes may be seriously jeopardized unless procedures are established to ensure that trading

in DHCP Stock is closely monitored, and, where necessary, precluded, and made subject to

Court approval. The trading in DHCP Stock, even by/among larger stockholders, may not, at

this time, pose a serious risk to the Tax Attributes so long as such transfers are monitored and do

not exceed certain levels, and thus the restrictions and procedures set forth in the Motion

preserve the Debtor’s ability to waive in writing, in appropriate circumstances, any and all

restrictions, stays, and notification procedures contained in the Motion.

                    145.      It is in the best interests of the Debtors, the Debtors’ estates, its creditors,

and its stakeholders to restrict stock and claims trading that could result in a change of ownership

under section 382 of the Tax Code before the effective date of a plan of reorganization. If such a

change of ownership occurs during the pendency of the chapter 11 cases, the section 382

limitation on subsequent use of the Tax Attributes would be based on the value of the Debtors,


                                                        63


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 64 of 141


and I believe the valuation for determining the annual amount of useable NOLs and Built-In

Losses would be very low.

                    146.      In addition, the 382(l)(5) Safe Harbor described above may create

significant incremental benefit to the Debtors following emergence from bankruptcy. Among

other things, the Debtors’ “net unrealized built-in losses,” calculated as of the effective date of

the plan of reorganization, would not be subject to the annual limitation when realized in a post-

change period. Consequently, the Debtors currently contemplate that, assuming they will be

eligible therefore, they will avail themselves of the 382(l)(5) Safe Harbor. The requested relief

has been narrowly tailored to permit trading of claims in amounts expected to be below the de

minimis rule, thus preserving Debtors’ ability to avail itself of the 382(l)(5) Safe Harbor while

allowing free trading of claims that would not jeopardize Debtors’ ability to do so.

                    147.      Although there can be no assurance that the 382(1)(5) Safe Harbor

ultimately will be available to the Debtors, it is important that the Debtors preserve the ability to

take advantage of that safe harbor. Because the determination of whether a creditor is

“qualified” depends on whether such creditor has held its Claim until the effective date of the

plan of reorganization, transfers of Claims by creditors before such date pose a threat to the

Debtors’ ability to satisfy the requirements of the safe harbor. Likewise, because transfers of

DHCP Stock by or into the hands of 5% shareholders before the effective date of the plan of

reorganization could trigger a section 382 ownership change that would impose a severe annual

limitation on the Debtors’ use of the Tax Attributes (even if the Debtors later satisfied the

requirements of the 382(1)(5) Safe Harbor in connection with a second ownership change

resulting from the plan) such pre-plan transfers pose a threat to the post-reorganization value of

the Tax Attributes. I believe the requested relief will ensure that the Debtors have maximum


                                                   64


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 65 of 141


flexibility to implement a plan that meets the requirements of the 382(1)(5) Safe Harbor and thus

preserves the Tax Attributes to the fullest extent.

                   viii.      Motion of Debtors for (I) Authorization to (A) Continue to Maintain
                              Their Insurance Policies and Programs and Surety Bond Program
                              and (B) Honor All Obligations with Respect Thereto and
                              (II) Modification of the Automatic Stay with Respect to the Workers’
                              Compensation Program. (the “Insurance Motion”)

                    148.      The Debtors request (i) authority, but not direction, to (a) maintain and

renew, in their sole discretion, the Insurance Policies and Programs (including the Workers’

Compensation Program) and the Surety Bond Program (each as defined in the motion),

(b) continue honoring their Insurance and Surety Obligations (each as defined herein), including

posting any collateral in connection therewith, on a postpetition basis in the ordinary course of

business, and (c) pay accrued and outstanding prepetition amounts due in connection with the

Surety Obligations; and (ii) modification of the automatic stay to the extent necessary to permit

the Debtors’ employees to proceed with any claims they may have under the Workers’

Compensation Program.

                    149.      Postpetition, the Debtors’ insurance policies and workers’ compensation

programs will be essential to the preservation of the value of the Debtors’ business, properties

and assets, and, in certain instances, are required by law. If any of the Debtors’ insurance

policies are terminated or lapse, the Debtors would be exposed to substantial liability to the

detriment of all parties in interest and could be in violation of law. State law may prohibit the

Debtors from operating without certain insurance. Additionally, given that the Debtors’

insurance carriers and insurance broker are intimately familiar with the Debtors’ insurance

policies, even the temporary loss of their services would be detrimental to the Debtors’




                                                      65


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 66 of 141


estates. Accordingly, authorization to continue to honor all insurance-related obligations is

critical to the continued operation of the Debtors’ business.

                    150.      With respect to the Surety Bond Program, to continue their business

operations during these chapter 11 cases, the Debtors must be able to provide financial

assurances to various third parties, including municipalities, state and federal governmental units,

and public agencies. This requires the Debtors to maintain their existing Surety Bond Program,

including the payment of the Surety Premiums as and when they come due, providing the

Sureties with collateral, and renewing or potentially acquiring additional bonding capacity as

needed in the ordinary course of the Debtors’ business. A failure to maintain the Surety Bond

Program may result in violations of applicable law, which could be disruptive to the Debtors’

operations. Obtaining authority to honor obligations arising in connection with the Surety Bond

Program is essential to preserving the Debtors’ business and the value of the Debtors’ estates for

all parties in interest.

                     ix.      Application of Debtors Requesting Authority to Retain and Employ
                              Epiq as Claims and Noticing Agent Nunc Pro Tunc to the
                              Commencement Date (the “Epiq Retention Motion”)

                    151.      The Debtors request authority to appoint Epiq Corporate Restructuring,

LLC (“Epiq”) as claims and noticing agent (“Claims and Noticing Agent”) in accordance with

the terms and conditions specified in the Engagement Agreement by and between the Debtors

and Epiq (the “Engagement Agreement”), effective as of the Commencement Date. Epiq’s

duties will include assuming full responsibility for the distribution of notices and the

maintenance, processing, and docketing of proofs of claim, filed in the Debtors’ chapter 11

cases.




                                                     66


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                                Pg 67 of 141


                    152.      I believe the Debtors’ selection of Epiq to serve as its Claims and

Noticing Agent has satisfied the Bankruptcy Court’s Protocol for the Employment of Claims and

Noticing Agents Under 28 U.S.C. § 156(c). Specifically, the Debtors have solicited and

reviewed engagement proposals from at least two other Court-approved claims and noticing

agents to ensure selection through a competitive process. I believe that Epiq’s rates are

competitive and reasonable given Epiq’s quality of services and expertise. The terms of Epiq’s

retention are set forth in the Engagement Agreement attached to, and filed contemporaneously

therewith, the Claims and Noticing Agent Retention Application. Appointing Epiq as the

Debtors’ Claims and Noticing Agent will maximize the efficiency of the distribution of notices

and the processing of claims, as well as relieve the Office of the Clerk of the Bankruptcy Court

of the administrative burden of processing an overwhelming number of claims.

                                                   VI.
                                 Information Required by Local Rule 1007

                    153.      In accordance with Local Rule 1007-2, the schedules attached hereto

provide certain information related to the Debtors.

                    154.      Pursuant to Local Rule 1007-2(a)(3), Schedule 1 hereto lists the names

and addresses of the members of, and attorneys for, any official committee organized prior to the

Commencement Date and a brief description of the circumstances surrounding the formation of

the committee and the date of its formation.

                    155.      Pursuant to Local Rule 1007-2(a)(4), Schedule 2 hereto lists the holders of

the Debtors’ forty (40) largest unsecured claims on a consolidated basis, excluding claims of

insiders.

                    156.      Pursuant to Local Rule 1007-2(a)(5), Schedule 3 hereto lists the holders of

the five (5) largest secured claims against the Debtors on a consolidated basis.
                                                      67


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                               Pg 68 of 141


                    157.      Pursuant to Local Rule 1007-2(a)(6), Schedule 4 hereto provides a

summary of the (unaudited) consolidated assets and liabilities for the Debtors and their non-

Debtor affiliates.

                    158.      Pursuant to Local Rule 1007-2(a)(7), Schedule 5 hereto provides the

following information: the number and classes of shares of stock, debentures, and other

securities of the Debtors that are publicly held and the number of record holders thereof; and the

number and classes of shares of stock, debentures, and other securities of the Debtors that are

held by the Debtors’ directors and officers, and the amounts so held.

                    159.      Pursuant to Local Rule 1007-2(a)(8), Schedule 6 hereto provides a list of

all of the Debtors’ property in the possession or custody of any custodian, public officer,

mortgagee, pledgee, assignee of rents, secured creditor, or agent for any such entity, giving the

name, address, and telephone number of each such entity and the location of the court in which

any proceeding relating thereto is pending.

                    160.      Pursuant to Local Rule 1007-2(a)(9), Schedule 7 hereto provides a list of

the premises owned, leased, or held under other arrangement from which the Debtors operate

their businesses.

                    161.      Pursuant to Local Rule 1007-2(a)(10), Schedule 8 hereto provides the

location of the Debtors’ substantial assets, the location of their books and records, and the nature,

location, and value of any assets held by the Debtors outside the territorial limits of the United

States.

                    162.      Pursuant to Local Rule 1007-2(a)(11), Schedule 9 hereto provides a list of

the nature and present status of each action or proceeding, pending or threatened, against the




                                                      68


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 69 of 141


Debtors or their property where a judgment against the Debtors or a seizure of their property may

be imminent.

                    163.      Pursuant to Local Rule 1007-2(a)(12), Schedule 10 hereto provides a list

of the names of the individuals who comprise the Debtors’ existing senior management, their

tenure with the Debtors, and a brief summary of their relevant responsibilities and experience.

                    164.      Pursuant to Local Rule 1007-2(b)(1)-(2)(A), Schedule 11 hereto provides

the estimated amount of weekly payroll to the Debtors’ employees (not including officers,

directors, stockholders, and partners) and the estimated amount to be paid to officers,

stockholders, directors, members of any partnerships, and financial and business consultants

retained by the Debtors for the thirty (30) day period following the filing of the Debtors’ chapter

11 cases as the Debtors intend to continue to operate their businesses.

                    165.      Pursuant to Local Rule 1007-2(b)(3), Schedule 12 hereto provides, for the

thirty (30) day period following the filing of the chapter 11 cases, a list of estimated cash receipts

and disbursements, net cash gain or loss, obligations, and receivables expected to accrue that

remain unpaid, other than professional fees.

                                                 Conclusion

                    166.      This declaration illustrates the factors that have precipitated the

commencement of the chapter 11 cases and the critical need for the Debtors to implement the

Transaction.




                                          [Execution Page Follows]




                                                      69


WEIL:\96914025\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                             Pg 70 of 141




          I declare under penalty of perjury that, to the best of my knowledge and after reasonable

inquiry, the foregoing is true and correct.


Executed this 11th day of February, 2019




                                                      /s/ Gerald A. Lombardo
                                                      Gerald A. Lombardo
                                                      Chief Financial Officer
                                                      Ditech Holding Corporation




                                                 70


WEIL:\96914025\1\41703.0010
19-10412-mew   Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17   Main Document
                                    Pg 71 of 141


                                    Exhibit A

                          Corporate Organizational Chart
                               19-10412-mew             Doc 2       Filed 02/11/19 Entered 02/11/19 04:28:17                         Main Document
                                                                                 Pg 72 of 141
                                                                                        Ditech Holding
                                                                                         Corporation




                          Walter Reverse                                                                     Green Tree Credit                                                      WIMC Real Estate
Mid-State Capital, LLC                                            Hanover SPC-A, Inc.                                                               Marix Servicing LLC
                          Acquisition LLC                                                                      Solutions LLC                                                         Investment LLC




                         Reverse Mortgage                                      Green Tree Insurance                   Walter Management               DF Insurance        Green Tree Investment
                           Solutions, Inc.                                     Agency of Nevada, Inc.                 Holding Company LLC              Agency LLC            Holdings III LLC



                                              Mortgage Asset
                                                                                           Green Tree Credit LLC
                                               Systems, LLC




                                            REO Management                                 Green Tree Servicing
                                              Solutions, LLC                                      Corp.

                                                                                           (non-economic member of
                                                                                              Ditech Financial LLC)

                                            RMS REO BRC, LLC
                                                                                                                        Ditech Financial
                                                                                                                              LLC


                                             RMS REO CS, LLC
                                                                                           Green Tree Advance
                                                                                            Receivables III LLC


                                                                                                                                     Ditech Agency Advance
                                            RMS REO BRC II, LLC
                                                                                                                                          Depositor LLC




                                                                                                                                       Ditech PLS Advance
                                             RMS 2018-09, LLC
                                                                                                                                          Depositor LLC
19-10412-mew   Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17   Main Document
                                    Pg 73 of 141


                                    Exhibit B

                         Restructuring Support Agreement
19-10412-mew               Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17 Main Document
                                                Pg 74 of 141
                                                                        EXECUTION VERSION



                              RESTRUCTURING SUPPORT AGREEMENT

               This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof, and including any
exhibits or schedules hereto, this “Agreement”), dated as of February 8, 2019, is entered into by
and between:

                    (i)       Ditech Holding Corporation and its direct and indirect subsidiaries
                              (the “Company”); and

                    (ii)      each undersigned entity, in each such entity’s respective capacity as lender
                              under, or as nominee, investment adviser, sub-adviser, or investment
                              manager, as applicable, to certain funds, accounts, and other entities
                              (including subsidiaries and affiliates of such funds, accounts, and entities)
                              that is a lender (in its respective capacity as such, each, a “Term Lender,”
                              and, collectively, the “Term Lenders” and, together with their respective
                              successors and permitted assigns and any subsequent Term Lender that
                              becomes party hereto in accordance with the terms hereof, each,
                              a “Consenting Term Lender,” and, collectively, the “Consenting Term
                              Lenders”) party to that certain Second Amended and Restated Credit
                              Agreement, dated as of February 9, 2018 (as amended, restated, amended
                              and restated, supplemented, or otherwise modified from time to time in
                              accordance with the terms thereof, the “Credit Agreement,” and the term
                              loan facility thereunder, the “Term Loan Facility”), by and among the
                              Company, as the borrower, Credit Suisse AG, Cayman Islands Branch
                              (formerly Credit Suisse AG), as administrative agent (together with any
                              successor administrative agent, in each case, in such capacity,
                              the “Administrative Agent”), the other term lenders party thereto and the
                              other lenders party thereto.

               The Company, each Consenting Term Lender, and any subsequent Person that
becomes a party hereto in accordance with the terms hereof are referred to herein as the
“Parties” and individually as a “Party.”

               WHEREAS, the Parties have agreed to the Restructuring consistent with the
terms and subject to the conditions set forth herein, including in the Term Sheet, which are the
product of arm’s-length, good faith discussions between the Parties and their respective
professionals;

                WHEREAS, as of the date hereof, the Consenting Term Lenders in the aggregate
hold, or act as the nominee, investment adviser, sub-adviser, or investment manager to entities
that hold, as of the date hereof, more than 662/3% of the aggregate outstanding principal amount
of the Loans and Commitments (each as defined in the Credit Agreement);

             WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Term Sheet and hereunder.


WEIL:\96911452\1\41703.0010
19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 75 of 141


               NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

                    1.        Certain Definitions.

               Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the restructuring term sheet attached hereto as Exhibit A (together with all schedules,
exhibits, and annexes attached thereto, and as may be modified in accordance with Section 9
hereof, the “Term Sheet”), or as the context otherwise requires.

                    As used in this Agreement, the following terms have the following meanings:

                  (a)      “Alternative Transaction” means any plan, dissolution, winding up,
          liquidation, sale or disposition, reorganization, merger or restructuring of the Company or
          its assets other than the Restructuring, as set forth herein, including in the Term Sheet;

                 (b)      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
          §§ 101, et seq., as amended from time to time.

                  (c)    “Bankruptcy Court” means the United States Bankruptcy Court for the
          Southern District of New York having jurisdiction over the Chapter 11 Cases, and, to the
          extent of the withdrawal of any reference under 28 U.S.C. § 157, pursuant to 28 U.S.C.
          § 151, the United States District Court for the Southern District of New York.

                 (d)    “Bidding Procedures Motion” means a motion filed by the Debtors with
          the Bankruptcy Court for entry of a Bidding Procedures Order.

                  (e)     “Bidding Procedures Order” means any order (1) approving Bidding
          Procedures, and (2) setting dates for the submission of bids and the auction (if any), and
          (3) granting related relief.

                 (f)    Commencement Date” means the date that Debtors commence the
          Chapter 11 Cases.

                 (g)    “Confirmation Order” means an order of the Bankruptcy Court
          confirming the Plan.

                  (h)    “Definitive Documents” means the documents (including any related
          orders, agreements, instruments, schedules or exhibits) that are contemplated by the Term
          Sheet and that are otherwise necessary or desirable to implement, or otherwise relate to
          the Restructuring and the Restructuring Transactions, including: (A) the Plan; (B) the
          Bidding Procedures; (C) the Bidding Procedures Motion; (D) the Bidding Procedures
          Order; (E) each of the documents comprising the Plan Supplement; (F) the Disclosure
          Statement; (G) any motion seeking the approval of the adequacy of the Disclosure
          Statement and solicitation of the Plan; (H) the Confirmation Order; (I) the motion for use
          of cash collateral and to incur postpetition financing and any credit agreement with
                                                     2
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 76 of 141


          respect thereto (the “Financing Motion”); (J) any Financing Orders, and (K) any asset
          purchase agreement for the Sale Transaction or an Asset Sale Transaction. Each of the
          Definitive Documents shall contain terms and conditions consistent in all material
          respects with this Agreement and the Term Sheet, and, except to the extent such
          Definitive Documents must be acceptable to the Requisite Term Lenders in accordance
          with the Term Sheet, shall otherwise be reasonably acceptable in all material respects to
          the Required Parties, including with respect to any modifications, amendments, or
          supplements to such Definitive Documents at any time during the Support Period;
          provided, that the terms of the Plan and Confirmation Order with respect to the treatment
          of the Term Loans and the treatment of any matters with respect to the Credit Agreement
          or any economic interest of the Term Lenders, and the Financing Motion and the
          Financing Orders shall be acceptable in all material respects to the Requisite Term
          Lenders.

                    (i)       “Effective Date” means the date on which the Plan is consummated.

                  (j)    “Financing Orders” means any orders authorizing Debtors to continue to
          access cash collateral and incur any postpetition financing on an interim basis or final
          basis consistent with the Term Sheet.

                    (k)       “Outside Commencement Date” means February 15, 2019.

                   (l)     “Person” means any “person” as defined in section 101(41) of the
          Bankruptcy Code, including, without limitation, any individual, corporation, limited
          liability company, partnership, joint venture, association, joint-stock company, trust,
          unincorporated organization or government or any agency or political subdivision thereof
          or other entity.

                  (m)   “Plan Supplement” means the plan supplement to the Plan, comprising
          the following documents, as applicable: (A) the Amended and Restated Credit Facility
          Agreement, (B) new organizational documents, (C) the Exit Working Capital Facility
          documentation, (D) the Management Incentive Plan, (E) shareholders agreement, (F) a
          schedule of executory contracts and unexpired leases to be assumed and an associated
          notice of cure amount, (G) a schedule of retained causes of action, (H) any other
          documents the Company and the Requisite Term Lenders agree shall comprise the Plan
          Supplement.

                 (n)   “Required Lenders” means the “Required Lenders” as defined in the
          Credit Agreement.

                (o)     “Required Parties” means each of (A) the Company and (B) the Requisite
          Term Lenders.

                 (p)     “Requisite Term Lenders” means, as of the date of determination,
          Consenting Term Lenders holding at least a majority in aggregate principal amount
          outstanding of the Term Loans held by the Consenting Term Lenders as of such date.


                                                      3
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 77 of 141


                 (q)    “Restructuring Transactions” means all acts, events, and transactions
          contemplated by, required for, and taken to implement the Restructuring, the Definitive
          Documents, the Plan Supplement, this Agreement, and the Elected Transaction (as
          defined below), each in the singular and collectively, as applicable.

                    (r)       “SEC” means the Securities & Exchange Commission.

                    (s)       “Securities Act” means the Securities Act of 1933, as amended.

                 (t)    “Support Effective Date” means the date on which the counterpart
          signature pages to this Agreement shall have been executed and delivered by the
          Company and Consenting Term Lenders (A) holding at least 662/3% in aggregate
          principal amount outstanding of the Term Loans and (B) representing the Required
          Lenders.

                 (u)    “Support Period” means the period commencing on the Support Effective
          Date and ending on the earlier of the (A) date on which this Agreement is terminated in
          accordance with Section 5 hereof and (B) the Effective Date.

                    2.        Term Sheet and Plan.

               The Term Sheet is expressly incorporated herein by reference and made part of
this Agreement as if fully set forth herein. The Term Sheet, including the schedules, annexes
and exhibits thereto, sets forth certain material terms and conditions of the Restructuring.
Notwithstanding anything else in this Agreement to the contrary, in the event of any
inconsistency between this Agreement and the Term Sheet, the Term Sheet shall control.

                    3.        Agreements of the Consenting Term Lenders.

                   (a)      Agreement to Support. During the Support Period, subject to the terms
          and conditions hereof, each of the Consenting Term Lenders agrees, severally and not
          jointly, that it shall:

                         (i)    use its commercially reasonable efforts to support the
          Restructuring and the Restructuring Transactions, and to act in good faith and take any
          and all reasonable actions necessary to consummate the Restructuring and the
          Restructuring Transactions, in a manner consistent with this Agreement;

                         (ii)    refrain from initiating (or directing or encouraging the
          Administrative Agent or any other party to initiate) any actions, including legal
          proceedings, that are inconsistent with, or that would delay, prevent, frustrate or impede
          the approval, confirmation or consummation, as applicable, of the Restructuring or
          Restructuring Transactions;

                        (iii) timely vote (pursuant to the Plan) or cause to be voted all of its
          Claims (including on account of the Second Lien Notes, or any securities, owned or
          controlled by such Consenting Term Lender) to accept the Plan by delivering its duly
          executed and completed ballot or ballots, as applicable, accepting the Plan on a timely
                                                      4
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17                     Main Document
                                               Pg 78 of 141


          basis following commencement of the solicitation of acceptances of the Plan in
          accordance with sections 1125 and 1126 of the Bankruptcy Code;

                          (iv)   negotiate in good faith with the Company the forms of the
          Definitive Documents (to the extent such Consenting Term Lender is a party thereto) and
          subject to the consent thresholds specified herein execute the Definitive Documents;

                         (v)     not change or withdraw its votes to accept the Plan (or cause or
          direct such vote to be changed or withdrawn); provided, however, that such vote shall,
          without any further action by the applicable Consenting Term Lender, be deemed
          automatically revoked (and, upon such revocation, deemed void ab initio) by the
          applicable Consenting Term Lender at any time following the expiration of the Support
          Period with respect to such Consenting Term Lender;

                         (vi)   not directly or indirectly, through any Person, take any action that
          would reasonably be expected to prevent, interfere with, delay or impede the
          consummation of the Restructuring or Restructuring Transactions, including the approval
          of any Bidding Procedures Motion, the entry of any Bidding Procedures Order, the
          approval of the Disclosure Statement, or the solicitation of votes on, and confirmation of,
          the Plan;

                          (vii) use its commercially reasonable efforts to support and take all
          actions as are reasonably necessary and appropriate for such Consenting Term Lender to
          obtain any and all required regulatory and/or third-party approvals for such Consenting
          Term Lender to consummate the Restructuring Transactions; and

                         (viii) support and take all reasonable actions necessary or reasonably
          requested by the Company to confirm such Consenting Term Lender’s support for the
          Bankruptcy Court’s approval of the Bidding Procedures Motion, the entry of any Bidding
          Procedures Order, the approval of the Plan and Disclosure Statement, the solicitation of
          votes on the Plan by the Company, and the confirmation and consummation of the Plan
          and the Restructuring Transactions.

                    (b)       Transfers.

                          (i)   Each Consenting Term Lender agrees that, for the duration of the
          Support Period, such Consenting Term Lender shall not sell, transfer, loan, issue,
          participate, pledge, hypothecate, assign or otherwise dispose of (other than ordinary
          course pledges and/or swaps) (each, a “Transfer”), directly or indirectly, in whole or in
          part, any of its Claims, including any beneficial ownership in any such Claims, 1 or any
          option thereon or any right or interest therein, unless the transferee thereof either (A) is a
          Consenting Term Lender (with respect to a transfer by a Consenting Term Lender) or
          (B) prior to such Transfer, agrees in writing for the benefit of the Parties to become a

1
  As used herein, the term “beneficial ownership” means the direct or indirect economic ownership of, and/or the
power, whether by contract or otherwise, to direct the exercise of the voting rights and the disposition of, any Claims
subject to this Agreement or the right to acquire such Claims.

                                                          5
WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17                     Main Document
                                              Pg 79 of 141


          Consenting Term Lender and to be bound by all of the terms of this Agreement
          applicable to Consenting Term Lenders (including with respect to any and all Claims it
          already may hold against or in the Company prior to such Transfer) by executing a
          joinder agreement, a form of which is attached hereto as Exhibit B (a “Joinder
          Agreement”), and delivering an executed copy thereof within two (2) business days of
          such execution, to (1) Weil, Gotshal and Manges LLP (“Weil”), as counsel to the
          Company, (2) Kirkland & Ellis LLP, as counsel to an ad hoc group of Consenting Term
          Lenders (“Kirkland”), and (3) Davis Polk & Wardwell LLP (“Davis Polk”), as counsel to
          the Administrative Agent, in which event (x) the transferee shall be deemed to be a
          Consenting Term Lender hereunder to the extent of such transferred Claims and (y) the
          transferor shall be deemed to relinquish its rights (and be released from its obligations)
          under this Agreement to the extent of such transferred Claims (such transfer,
          a “Permitted Transfer” and such party to such Permitted Transfer, a “Permitted
          Transferee”). Each Consenting Term Lender agrees that any Transfer of any Claim that
          does not comply with the terms and procedures set forth herein shall be deemed void ab
          initio, and the Company and each other Consenting Term Lender shall have the right to
          enforce the voiding of such Transfer.

                         (ii)    Notwithstanding anything to the contrary herein, (A) a Qualified
          Marketmaker 2 that acquires any Claims subject to this Agreement held by a Consenting
          Term Lender with the purpose and intent of acting as a Qualified Marketmaker for such
          Claims, shall not be required to become a party to this Agreement as a Consenting Term
          Lender, if (x) such Qualified Marketmaker transfers such Claims (by purchase, sale,
          assignment, or other similar means) within the earlier of ten (10) business days of its
          acquisition and the plan voting deadline to a Permitted Transferee and the transfer
          otherwise is a Permitted Transfer and (y) such Consenting Term Lender shall be solely
          responsible for the Qualified Marketmaker’s failure to comply with this Section 3(b) and
          (B) to the extent any Party is acting solely in its capacity as a Qualified Marketmaker, it
          may Transfer any ownership interests in the Claims that it acquires from a holder of
          Claims that is not a Consenting Term Lender to a transferee that is not a Consenting
          Term Lender at the time of such Transfer without the requirement that the transferee be
          or become a signatory to this Agreement or execute a Joinder Agreement.

                         (iii) This Section 3(b) shall not impose any obligation on the Company
          to issue any “cleansing letter” or otherwise publicly disclose information for the purpose
          of enabling a Consenting Term Lender to Transfer any Claims. Notwithstanding
          anything to the contrary herein, to the extent the Company and another Party have
          entered into a separate agreement with respect to the issuance of a “cleansing letter” or
          other public disclosure of information, the terms of such confidentiality agreement shall
          continue to apply and remain in full force and effect according to its terms.

2
  As used herein, the term “Qualified Marketmaker” means an entity that (a) holds itself out to the public, the
syndicated loan market, and/or the applicable private markets as standing ready in the ordinary course of business to
purchase from customers and sell to customers claims against, and/or equity interests in, the Company, including
Term Loans, or enter with customers into long and short positions in claims against the Company), in its capacity as
a dealer or market maker in such claims and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including term, loans, and/or debt or equity securities).

                                                         6
WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                             Pg 80 of 141


                   (c)     Additional Claims. This Agreement shall in no way be construed to
          preclude the Consenting Term Lenders from acquiring additional Claims; provided that,
          to the extent any Consenting Term Lender (i) acquires additional Claims, (ii) holds or
          acquires any other claims against the Company entitled to vote on the Plan or (iii) holds
          or acquires any equity interests in the Company entitled to vote on the Plan, then, in each
          case, each such Consenting Term Lender shall promptly notify Weil, Kirkland and Davis
          Polk, and each such Consenting Term Lender agrees that all such Claims shall be subject
          to this Agreement, and agrees that, for the duration of the Support Period and subject to
          the terms of this Agreement, it shall vote in favor of the Plan (or cause to be voted) any
          such additional Claims and/or equity interests entitled to vote on the Plan (to the extent
          still held by it on or on its behalf at the time of such vote), in a manner consistent with
          Section 3(a) hereof. For the avoidance of any doubt, any obligation to vote for the Plan
          or any other plan of reorganization shall be subject to sections 1125 and 1126 of the
          Bankruptcy Code.

                   (d)    Preservation of Rights. Notwithstanding the foregoing, nothing in this
          Agreement, and neither a vote to accept the Plan by any Consenting Term Lender, nor the
          acceptance of the Plan by any Consenting Term Lender, shall: (i) be construed to limit
          consent and approval rights provided in this Agreement, the Term Sheet, and the
          Definitive Documentation; (ii) be construed to prohibit any Consenting Term Lender
          from contesting whether any matter, fact, or thing is a breach of, or is inconsistent with,
          this Agreement, or exercising rights or remedies specifically reserved herein; (iii) be
          construed to prohibit any Consenting Term Lender from appearing as a party-in-interest
          in any matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and
          the positions advocated in connection therewith are not inconsistent with this Agreement
          and are not for the purpose of (or could not reasonably be expected to) hindering,
          delaying, or preventing the consummation of the Restructuring Transactions; (iv) impair
          or waive the rights of any Consenting Term Lender to assert or raise any objection
          expressly permitted under this Agreement in connection with any hearing in the
          Bankruptcy Court, including, without limitation, any hearing on confirmation of the Plan;
          or (v) subject to Section 3(f), limit the ability of any Consenting Term Lender to assert
          any rights, claims, and/or defenses under the Credit Agreement, the Security Agreement
          (as defined in the Credit Agreement), and any related documents or agreements
          (including, without limitation, the right of any Consenting Term Lender to assert that any
          potential action of the Company or any Credit Party (as defined in the Credit Agreement)
          that is inconsistent with, or any potential omission of the Company or any Credit Party
          (as defined in the Credit Agreement) to take any action required, by the Credit
          Agreement and/or that a potential Default or Event of Default has occurred under the
          Credit Agreement).

                  (e)     Negative Covenants. The Consenting Term Lenders agree that, for the
          duration of the Support Period, each Consenting Term Lender shall not take any action
          inconsistent with, or omit to take any action required by the Credit Agreement, except to
          the extent that any such action or inaction is expressly contemplated or permitted by this
          Agreement, the Plan, or any of the other Definitive Documents.


                                                   7
WEIL:\96911452\1\41703.0010
19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 81 of 141


                    4.        Agreements of the Company.

                  (a)   Covenants. The Company agrees that, for the duration of the Support
          Period, the Company shall:

                          (i)     (A) support and use commercially reasonable efforts to
          consummate and complete the Restructuring, the Restructuring Transactions, and all
          transactions contemplated under this Agreement (including, without limitation, those
          described in the Term Sheet and once filed, any Bidding Procedures Motion, and the
          Plan) including, without limitation, (1) take any and all reasonably necessary actions in
          furtherance of the Restructuring, the Restructuring Transactions, and the transactions
          contemplated under this Agreement, including, without limitation, as set forth in the
          Term Sheet and, once filed, any Bidding Procedures Motion and the Plan, (2) commence
          the Chapter 11 Cases on or before the Outside Commencement Date and complete and
          file, within the timeframes contemplated herein, the Plan, the Disclosure Statement, and
          the other Definitive Documents, and (3) use commercially reasonable efforts to obtain
          orders of the Bankruptcy Court approving any Bidding Procedures Motion, and the
          Disclosure Statement and confirming the Plan within the timeframes contemplated by
          this Agreement; (B) use commercially reasonable efforts to obtain any and all required
          regulatory approvals for the Restructuring Transactions embodied in the Definitive
          Documents, including the Plan; and (C) not take any action that is inconsistent with, or to
          alter, delay, impede, or interfere with, approval of any Bidding Procedures Order, or the
          Disclosure Statement, confirmation of the Plan, or consummation of the Plan and the
          Restructuring Transactions, in the case of each of clauses (A) through (C) to the extent
          consistent with, upon the advice of counsel, the fiduciary duties of the boards of directors
          of the Company;

                         (ii)    not commence an avoidance action or other legal proceeding that
          challenges the validity, enforceability, or priority of the Term Loans or obligations under
          the Credit Agreement;

                         (iii) if the Company receives an unsolicited bona fide proposal or
          expression of interest in undertaking an Alternative Transaction that the boards of
          directors, members, or managers (as applicable) of the Company, determine in their
          good-faith judgment provides a higher or better economic recovery to the Company’s
          stakeholders than that set forth in this Agreement and such Alternative Transaction is
          from a proponent that the boards of directors, members, or managers (as applicable) of
          the Company has reasonably determined is capable of timely consummating such
          Alternative Transaction, the Company will within 48 hours of the receipt of such
          proposal or expression of interest, notify Kirkland and Davis Polk of the receipt thereof,
          with such notice to include the material terms thereof, including the identity of the Person
          or group of Persons involved;

                        (iv)    provide draft copies of all material motions or applications and
          other documents (including all “first day” and “second day” motions and orders, any
          Bidding Procedures Motion, any Bidding Procedures Order, the Plan, the Disclosure
          Statement, the ballots and other solicitation materials in respect of the Plan, and the

                                                   8
WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17            Main Document
                                             Pg 82 of 141


          Confirmation Order) the Debtors intend to file with the Bankruptcy Court to Kirkland
          and to Davis Polk, if reasonably practical, at least three (3) business days prior to the date
          when the Company intends to file any such pleading or other document (provided that if
          delivery of such motions, orders or materials (other than any Bidding Procedures Motion,
          the Plan, the Disclosure Statement, the Confirmation Order or an adequate protection
          order) at least three (3) business days in advance is not reasonably practicable, such
          motion, order or material shall be delivered as soon as reasonably practicable prior to
          filing) and shall consult in good faith with such counsel regarding the form and substance
          of any such proposed filing with the Bankruptcy Court;

                         (v)    file such “first day” motions and pleadings reasonably determined
          by the Debtors, in form and substance reasonably acceptable to the Requisite Term
          Lenders, to be necessary, and to seek interim and final (to the extent necessary) orders, in
          form and substance reasonably acceptable to the Debtors and the Requisite Term
          Lenders, from the Bankruptcy Court approving the relief requested in such “first day”
          motions;

                          (vi)    subject to appropriate confidentiality arrangements, provide to the
          Consenting Term Lenders’ professionals, upon reasonable advance notice to the
          Company: (A) reasonable access (without any material disruption to the conduct of the
          Company’s business) during normal business hours to the Company’s books, records,
          and facilities; (B) reasonable access to the respective management and advisors of the
          Company for the purposes of evaluating the Company’s finances and operations and
          participating in the planning process with respect to the Restructuring or Restructuring
          Transactions; (C) prompt access to any information provided to any existing or
          prospective financing sources (including lenders under any debtor-in-possession and/or
          exit financing); and (D) prompt and reasonable responses to all reasonable diligence
          requests;

                         (vii) use their commercially reasonable efforts to support and take all
          actions as are reasonably necessary and appropriate to obtain any and all required
          regulatory and/or third-party approvals to consummate the Restructuring;

                         (viii) promptly pay all prepetition and postpetition reasonable and
          documented fees and expenses of (x) Kirkland, FTI Consulting Inc. (“FTI”), and one
          firm acting as local counsel for the Requisite Term Lenders, if required, in each case in
          accordance with the terms of their respective engagement letters with the Company and
          (y) the Administrative Agent, Davis Polk, and one firm acting as local counsel for the
          Administrative Agent, if required, in each case, in accordance with the Credit Agreement
          and the Term Sheet;

                           (ix)    not, nor encourage any other person or entity to, take any action
          which would, or would reasonably be expected to, breach or be inconsistent with this
          Agreement or delay, impede, appeal, or take any other negative action, directly or
          indirectly, to interfere with the acceptance, confirmation, or consummation of the Plan or
          implementation of the Restructuring;


                                                    9
WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17            Main Document
                                             Pg 83 of 141


                          (x)     subject to applicable laws, use commercially reasonable efforts to,
          consistent with the pursuit and consummation of the Restructuring and the Restructuring
          Transactions, preserve intact in all material respects the current business operations of the
          Company (other than as consistent with applicable fiduciary duties), keep available the
          services of its current officers and material employees (in each case, other than voluntary
          resignations, terminations for cause, or terminations consistent with applicable fiduciary
          duties) and preserve in all material respects its relationships with customers, sales
          representatives, suppliers, distributors, and others, including the warehouse lenders, in
          each case, having material business dealings with the Company (other than terminations
          for cause or consistent with applicable fiduciary duties);

                         (xi)    provide prompt written notice to the Requisite Term Lenders
          between the date hereof and the Effective Date of (A) receipt of any written notice from
          any third party alleging that the consent of such party is or may be required in connection
          with the Restructuring Transactions, (B) receipt of any written notice from any
          governmental body in connection with this Agreement or the Restructuring Transactions,
          and (C) receipt of any written notice of any proceeding commenced, or, to the actual
          knowledge of the Company, threatened against the Company, relating to or involving or
          otherwise affecting in any material respect the Restructuring Transactions; and

                         (xii) unless otherwise agreed by the Company and the applicable firm,
          on the date that is at least one (1) calendar day prior to the Commencement Date, pay to
          (A) Kirkland, (B) one firm acting as local counsel for the Requisite Term Lenders, if any,
          (C) FTI, (D) the Administrative Agent, (E) Davis Polk and (F) one firm acting as local
          counsel for the Administrative Agent, if any, in each case (x) all reasonable and
          documented fees and expenses accrued but unpaid as of such date, whether or not such
          fees and expenses are then due, outstanding, or otherwise payable in connection with this
          matter and (y) fund or replenish, as the case may be, any retainers reasonably requested
          by Kirkland or FTI, in each case in accordance with the terms of their respective
          engagement letters with the Company.

                  (b)     Automatic Stay. The Company acknowledges and agrees and shall not
          dispute that after the commencement of the Chapter 11 Cases, the giving of notice of
          termination by any Party pursuant to this Agreement shall not be a violation of the
          automatic stay of section 362 of the Bankruptcy Code (and the Company hereby waives,
          to the greatest extent possible, the applicability of the automatic stay to the giving of such
          notice); provided that nothing herein shall prejudice any Party’s rights to argue that the
          giving of notice of default or termination was not proper under the terms of this
          Agreement.

                  (c)    Negative Covenants. The Company agrees that, for the duration of the
          Support Period, the Company shall not take any action inconsistent with, or omit to take
          any action required by the Credit Agreement, except to the extent that any such action or
          inaction is expressly contemplated or permitted by this Agreement, the Term Sheet, the
          Plan or any of the other Definitive Documents.



                                                   10
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 84 of 141


                    5.        Termination of Agreement.

                 (a)     This Agreement shall terminate upon the receipt of written notice to the
          other Parties, delivered in accordance with Section 19 hereof, from (x) the Requisite
          Term Lenders at any time after and during the continuance of any Lender Termination
          Event or (y) the Company at any time after and during the continuance of any Company
          Termination Event, as applicable.

                    (b)       A “Lender Termination Event” shall mean any of the following:

                         (i)    the breach by the Company of (a) any covenant contained in this
          Agreement or (b) any other obligations of the Company set forth in this Agreement, in
          each case, in any material respect and, in either respect, such breach remains uncured for
          a period of five (5) business days following the Company’s receipt of written notice
          pursuant to Sections 5(a) and 19 hereof (as applicable);

                         (ii)     any representation or warranty in this Agreement made by the
          Company shall have been untrue in any material respect when made or shall have become
          untrue in any material respect, and such breach remains uncured for a period of five (5)
          business days following the Company’s receipt of notice pursuant to Sections 5(a) and 19
          hereof (as applicable);

                        (iii) the Definitive Documents and any amendments, modifications, or
          supplements thereto filed by the Company include terms that are materially inconsistent
          with the Term Sheet and are not otherwise acceptable to the Requisite Term Lenders, and
          such event remains unremedied for a period of three (3) business days following the
          Company’s receipt of notice pursuant to Sections 5(a) and 19 hereto (as applicable);

                         (iv)   a Definitive Document alters the treatment of the Term Lenders
          specified in the Term Sheet without complying with Section 9 hereof and the Requisite
          Term Lenders have not otherwise consented to such Definitive Document;

                         (v)    solely in the context of a Reorganization Transaction, the failure of
          the Company to secure commitments to fund the Exit Working Capital Facility prior to
          the Confirmation Hearing on terms acceptable to the Company and to holders of at least
          662/3% in aggregate principal amount outstanding of the Term Loans;

                        (vi)   the Company, after delivery of an Election Notice (as defined
          below), fails to pursue consummation of the Elected Transaction or pursues
          consummation of a transaction other than the Elected Transaction;

                         (vii) the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and
          either (A) such ruling, judgment or order has been issued at the request of or with the
          acquiescence of the Company, or (B) in all other circumstances, such ruling, judgment or
          order has not been not stayed, reversed or vacated within fifteen (15) calendar days after
          such issuance;
                                                  11
WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2         Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                                   Pg 85 of 141


                    (viii) the Support Effective Date shall not have occurred on or before the
          Commencement Date;

                      (ix)  the Commencement Date shall not have occurred on or before the
          Outside Commencement Date;

                              (x)       the Debtors shall not have complied with Milestones set out in the
          Term Sheet;

                          (xi)    the Bankruptcy Court enters an order that is not stayed
          (A) directing the appointment of an examiner with expanded powers or a trustee in the
          Chapter 11 Cases, (B) converting the Chapter 11 Cases to cases under chapter 7 of the
          Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) denying confirmation of the
          Plan, the effect of which would render the Plan incapable of consummation on the terms
          set forth herein or (E) granting relief that is inconsistent with this Agreement or the Plan
          in any materially adverse respect to the Consenting Term Lenders, in each case;

                              (xii)     the Confirmation Order is reversed or vacated by a Final Order;

                        (xiii) any court of competent jurisdiction has entered a final, non-
          appealable judgment or order declaring this Agreement to be unenforceable;

                          (xiv) if either (A) the Company (or any person or entity on behalf of the
          Company or its bankruptcy estate with proper standing) files a motion, application or
          adversary proceeding (or supports or fails to timely object to such a filing)
          (1) challenging the validity, enforceability, perfection or priority of, or seeking
          invalidation, avoidance, disallowance, recharacterization or subordination of, the
          obligations or Claims under the Credit Agreement or (2) challenging the seniority of the
          obligations or Claims under the Credit Agreement over any obligations or Claims under
          the Second Lien Notes Indenture or (B) the Bankruptcy Court (or any court with
          jurisdiction over the Chapter 11 Cases) enters an order providing relief against the
          interests of the Term Lenders with respect to any of the foregoing causes of action or
          proceedings, including, but not limited to, invalidating, avoiding, disallowing,
          recharacterizing, subordinating, or limiting the enforceability of any of the obligations or
          Claims arising under or related to the Credit Agreement;

                         (xv) the terms and conditions of the debtor-in-possession financing
          (including, but not limited to, any Definitive Documents memorializing such facility) are
          not acceptable to the Requisite Term Lenders in all material respects;

                         (xvi) the debtor-in-possession financing contemplated by the Term
          Sheet is not approved by the Bankruptcy Court or terminated;

                          (xvii) the Company (unless the Company is acting at the direction or
          instruction or with the consent of the Requisite Term Lenders, including any of their
          respective employees, agents, or representatives) files or seeks approval of, or supports
          (or fails to timely object to) another party in filing or seeking approval of an Alternative
          Transaction;
                                                   12
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 86 of 141


                         (xviii) the commencement of an involuntary bankruptcy case against the
          Company under the Bankruptcy Code, if such involuntary case is not dismissed within
          sixty (60) calendar days after the filing thereof, or if a court order grants the relief sought
          in such involuntary case;

                          (xix) if the Company (A) withdraws the Plan, (B) publicly announces its
          intention not to support the Restructuring or the Plan, (C) files a motion with the
          Bankruptcy Court seeking the approval of an Alternative Transaction or (D) agrees to
          pursue (including, for the avoidance of doubt, as may be evidenced by a term sheet, letter
          of intent, or similar document) or publicly announces its intent to pursue an Alternative
          Transaction;

                         (xx) the Bankruptcy Court enters an order modifying or terminating the
          Company’s exclusive right to file and/or solicit acceptances of a plan of reorganization
          (including the Plan); or

                        (xxi) if the Company or any other Credit Party (as defined in the Credit
          Agreement) makes, or causes to be made, any payment of principal or interest on any
          indebtedness constituting Second Lien Notes.

                    (c)       A “Company Termination Event” shall mean any of the following:

                         (i)   the breach in any material respect by one or more of the
          Consenting Term Lenders, of any of the undertakings, representations, warranties, or
          covenants of the Consenting Term Lenders set forth herein in any material respect which
          remains uncured for a period of five (5) business days after the receipt of written notice
          of such breach pursuant to Sections 5(a) and 19 hereof (as applicable), but only if the
          non-breaching Consenting Term Lenders own less than 662/3% of the Claims;

                          (ii)   the board of directors, members, or managers (as applicable) of the
          Company reasonably determines in good faith based upon the advice of outside counsel
          that continued performance under this Agreement would be inconsistent with the exercise
          of its fiduciary duties under applicable law; provided, that the Company shall provide
          notice of such determination to Kirkland and Davis Polk via email within one (1)
          business day after the date thereof;

                         (iii) the Company shall not have obtained votes accepting the Plan from
          holders of the Term Loans sufficient to satisfy the conditions for acceptance set forth in
          section 1126(c) of the Bankruptcy Code on or before the voting deadline set forth in the
          solicitation materials distributed in connection with the Plan;

                    (iv)     the Support Effective Date shall not have occurred on or before the
          Commencement Date;

                         (v) if the Effective Date shall not have occurred on or before 125 days
          following the Commencement Date;


                                                    13
WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                             Pg 87 of 141


                         (vi)    the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and
          such ruling, judgment or order has not been not stayed, reversed or vacated within fifteen
          (15) calendar days after such issuance; or

                         (vii) solely in the context of a Reorganization Transaction, the failure of
          the Company to secure commitments to fund the Exit Working Capital Facility prior to
          the Confirmation Hearing on terms acceptable to the Company and to holders of at least
          662/3% in aggregate principal amount outstanding of the Term Loans;

                  (d)    Mutual Termination. This Agreement may be terminated by mutual
          agreement of the Company and the Requisite Term Lenders upon the receipt of written
          notice delivered in accordance with Section 19 hereof.

                 (e)    Automatic Termination. This Agreement shall terminate automatically,
          without any further action required by any Party, upon the occurrence of the Effective
          Date.

                  (f)     Effect of Termination. Upon the termination of this Agreement in
          accordance with this Section 5 (other than pursuant to Section 5(e)) if the Restructuring
          has not been consummated, and except as provided in Section 13 hereof, this Agreement
          shall forthwith become void and of no further force or effect and each Party shall, except
          as provided otherwise in this Agreement, be immediately released from its liabilities,
          obligations, commitments, undertakings and agreements under or related to this
          Agreement and shall have all the rights and remedies that it would have had and shall be
          entitled to take all actions, whether with respect to the Restructuring or otherwise, that it
          would have been entitled to take had it not entered into this Agreement, including all
          rights and remedies available to it under applicable law, the Credit Agreement and any
          ancillary documents or agreements thereto; provided, however, that in no event shall any
          such termination relieve a Party from liability for its breach or non-performance of its
          obligations hereunder prior to the date of such termination. Upon any such termination
          of this Agreement, each vote or any consents given by any Consenting Term Lender prior
          to such termination shall be deemed, for all purposes, to be null and void ab initio and
          shall not be considered or otherwise used in any manner by the Parties in connection with
          the Restructuring and this Agreement, in each case, without further confirmation or other
          action by such Consenting Term Lender. If this Agreement has been terminated as to any
          Consenting Term Lender in accordance with this Section 5 (other than pursuant to
          Section 5(e)) at a time when permission of the Bankruptcy Court shall be required for a
          Consenting Term Lender to change or withdraw (or cause to change or withdraw) its vote
          to accept the Plan, the Company shall support and not oppose any attempt by such
          Consenting Term Lender to change or withdraw (or cause to change or withdraw) such
          vote at such time, subject to all remedies available to the Company at law, equity, or
          otherwise, including those remedies set forth in Section 12 hereof. The Consenting Term
          Lender shall have no liability to the Company or to each other in respect of any
          termination of this Agreement in accordance with the terms of this Section 5 and Section
          19 hereof.
                                                   14
WEIL:\96911452\1\41703.0010
19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 88 of 141


                  (g)    If the Restructuring has not been consummated prior to the date of
          termination of this Agreement, nothing herein shall be construed as a waiver by any Party
          of any or all of such Party’s rights and the Parties expressly reserve any and all of their
          respective rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
          rules of evidence, this Agreement and all negotiations relating hereto shall not be
          admissible into evidence in any proceeding other than a proceeding to enforce its terms.

                    6.        Definitive Documents; Good Faith Cooperation; Further Assurances.

                Subject to the terms and conditions described herein, during the Support Period,
each Party, severally and not jointly, hereby covenants and agrees to reasonably cooperate with
each other in good faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, implementation, and consummation of the Plan and the
Restructuring, as well as the negotiation, drafting, execution (to the extent such Party is a party
thereto), and delivery of the Definitive Documents. Furthermore, subject to the terms and
conditions hereof, each of the Parties shall take such action as may be reasonably necessary or
reasonably requested by the other Parties to carry out the purposes and intent of this Agreement,
including making and filing any required regulatory filings and voting any claims against or
securities of the Company in favor of the Restructuring, and shall refrain from taking any action
that would frustrate the purposes and intent of this Agreement; provided that no Consenting
Term Lender shall be required to incur any material cost, expense, or liability in connection
therewith.

                    7.        Representations and Warranties.

                  (a)     Each Party, severally and not jointly, represents and warrants to the other
          Parties that the following statements are true, correct and complete as of the date hereof
          (or, with respect to a Consenting Term Lender that becomes a party hereto after the date
          hereof, as of the date such Consenting Term Lender becomes a party hereto):

                         (i)     such Party is validly existing and in good standing under the laws
          of its jurisdiction of incorporation or organization, and has all requisite corporate,
          partnership, limited liability company or similar authority to enter into this Agreement
          and carry out the transactions contemplated hereby and perform its obligations
          contemplated hereunder, and the execution and delivery of this Agreement and the
          performance of such Party’s obligations hereunder have been duly authorized by all
          necessary corporate, limited liability company, partnership or other similar action on its
          part;

                         (ii)   the execution, delivery and performance by such Party of this
          Agreement does not and will not (A) violate any material provision of law, rule or
          regulation applicable to it or any of its subsidiaries or its charter or bylaws (or other
          similar governing documents) or those of any of its subsidiaries or (B) conflict with,
          result in a breach of or constitute (with due notice or lapse of time or both) a default
          under any material contractual obligation to which it or any of its subsidiaries is a party;



                                                    15
WEIL:\96911452\1\41703.0010
19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 89 of 141


                         (iii) the execution, delivery and performance by such Party of this
          Agreement does not and will not require any material registration or filing with, consent
          or approval of, or notice to, or other action, with or by, any federal, state or governmental
          authority or regulatory body, except such filings as may be necessary and/or required by
          the SEC; and

                         (iv)     this Agreement is the legally valid and binding obligation of such
          Party, enforceable against it in accordance with its terms, except as enforcement may be
          limited by bankruptcy, insolvency, reorganization, moratorium or other similar laws
          relating to or limiting creditors’ rights generally or by equitable principles relating to
          enforceability or a ruling of the Bankruptcy Court.

                 (b)     Each Consenting Term Lender severally (and not jointly), represents and
          warrants to the Company that, as of the date hereof (or as of the date such Consenting
          Term Lender becomes a party hereto), such Consenting Term Lender (i) is the beneficial
          owner of the aggregate principal amount of Term Loans set forth below its name on the
          signature page hereof (or below its name on the signature page of a Joinder Agreement
          for any Consenting Term Lender that becomes a party hereto after the date hereof) and
          does not beneficially own any other Term Loans and/or (ii) has, with respect to the
          beneficial owners of such Term Loans, (A) sole investment or voting discretion with
          respect to such Term Loans, (B) full power and authority to vote on and consent to
          matters concerning such Term Loans or to exchange, assign and transfer such Term
          Loans and (C) full power and authority to bind or act on the behalf of, such beneficial
          owners.

                   (c)   Each Consenting Term Lender severally (and not jointly) makes the
          representations and warranties set forth in this Section 7, in each case, to the other
          Parties.

                    8.        Disclosure; Publicity.

                  (a)     Subject to the provisions set forth in Section 8(b) hereof, the Company
          shall disseminate publication on Form 8-K or a press release disclosing the existence of
          this Agreement and the terms hereof (including any schedules and exhibits thereto that
          are filed with the Bankruptcy Court on the Commencement Date) with such redactions as
          may be reasonably requested by Kirkland to maintain the confidentiality of the items
          identified in Section 8(b) hereof, except as otherwise required by law. In the event that
          the Company fails to make the foregoing disclosures in compliance with the terms
          specified herein, any such Consenting Term Lender may publicly disclose the foregoing,
          including, without limitation, this Agreement and all of its exhibits and schedules (subject
          to the redactions called for by Section 8 hereof), and the Company hereby waives any
          claims against the Consenting Term Lenders arising as a result of such disclosure by a
          Consenting Term Lender in compliance with this Agreement.

                 (b)     The Company shall submit drafts to Kirkland of any press releases, public
          documents and any and all filings with the SEC that constitute disclosure of the existence
          or terms of this Agreement or any amendment to the terms of this Agreement, or any

                                                       16
WEIL:\96911452\1\41703.0010
19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17      Main Document
                                               Pg 90 of 141


          other matter relating to the Term Loans, at least one (1) business day prior to making any
          such disclosure, and any such press releases, public documents, and other SEC filings
          shall be reasonably acceptable in all material respects to the Requisite Term Lenders.
          Except as required by applicable law or otherwise permitted under the terms of any other
          agreement between the Company and any Consenting Term Lender, no Party or its
          advisors shall disclose to any person (including, for the avoidance of doubt, any other
          Consenting Term Lender), other than advisors to the Company, the principal amount of
          the Term Loans held by the Consenting Term Lender, without such Consenting Term
          Lender’s prior written consent; provided, however, that (i) if such disclosure is required
          by law, subpoena, or other legal process or regulation, the disclosing Party shall, to the
          extent permitted by law, afford the relevant Consenting Term Lender a reasonable
          opportunity to review and comment in advance of such disclosure and shall take all
          reasonable measures to limit such disclosure (the expense of which, if any, shall be borne
          by the relevant Consenting Term Lender) and (ii) the foregoing shall not prohibit the
          disclosure of the aggregate percentage or aggregate outstanding principal amount of the
          Term Loans held by all the Consenting Term Lenders collectively.

                    9.        Amendments and Waivers; Term Lender Election.

                  (a)    This Agreement, including any exhibits or schedules hereto, may not be
          waived, modified, amended or supplemented except with the written consent of the
          Company and the Requisite Term Lenders; provided, however, that any waiver,
          modification, amendment or supplement to this Section 9 shall require the written
          consent of all of the Parties; provided, further, that any modification, amendment or
          change to the definition of Requisite Term Lenders shall require the written consent of
          each Consenting Term Lender; provided, further, that any change, modification or
          amendment to this Agreement, the Term Sheet, or the Plan that treats or affects any
          Consenting Term Lender in a manner that is disproportionately adverse, on an economic
          or non-economic basis, to the manner in which any of the other Consenting Term
          Lenders are treated (after taking into account each of the Consenting Term Lender’s
          respective holdings and interests in the Company and the recoveries contemplated by the
          Term Sheet (as in effect on the date hereof)) shall require the written consent of such
          Consenting Term Lender; provided, further, that if any change, modification or
          amendment to this Agreement, the Term Sheet or the Plan does not materially, adversely
          affect the rights of a Consenting Term Lender, the consent of such Consenting Term
          Lender shall not be required. In the event that an adversely affected Consenting Term
          Lender (“Non-Consenting Term Lender”) does not consent to a waiver, change,
          modification or amendment to this Agreement requiring the consent of each Consenting
          Term Lender, but such waiver, change, modification or amendment receives the consent
          of Consenting Term Lenders owning at least 662/3% of the aggregate outstanding
          principal amount of the Term Loans, this Agreement shall be deemed to have been
          terminated only as to such Non-Consenting Term Lender, but this Agreement shall
          continue in full force and effect in respect to all other Consenting Term Lenders who
          have so consented, in a way consistent with (or otherwise reasonably acceptable to the
          Requisite Term Lenders) this Agreement and the Term Sheet as waived, changed,
          modified, or amended, as applicable.

                                                  17
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                               Pg 91 of 141


                  (b)     Unless extended by the Company, within five (5) business days following
          the earlier of (a) the conclusion of the Company’s post-Commencement Date marketing
          and sale process and (b) 95 days after the Commencement Date (the earliest such date,
          the “Election Date”), holders of at least 662/3% in aggregate principal amount
          outstanding of the Term Loans (the “Electing Term Lenders”) shall deliver a notice (the
          “Election Notice”) to the Company stating that the Electing Term Lenders wish to
          consummate a transaction (the “Elected Transaction”), being a: (i) Reorganization
          Transaction, or (ii) Master Servicing Transaction (as part of a Reorganization
          Transaction), or (iii) Sale Transaction, and, if applicable, (iv) in connection and together
          with an election of (i), (ii), or (iii), any Asset Sale Transaction(s); provided that inclusion
          of any such Asset Sale Transaction(s) is not incompatible with the successful
          consummation of the elected transaction in (i), (ii), or (iii).

                    10.       Effectiveness.

               This Agreement shall become effective and binding on the Parties on the Support
Effective Date, and not before such date; provided that signature pages executed by Consenting
Term Lenders shall be delivered to (a) the other Consenting Term Lenders in a redacted form
that removes such Consenting Term Lenders’ holdings of the Term Loans or any other Claims
against or interests in the Company and any schedules to such Consenting Term Lenders’
holdings (if applicable) and (b) the Company, Weil and Kirkland in an unredacted form (and to
be kept confidential by the Company, Weil and Kirkland).

                    11.       Governing Law; Jurisdiction; Waiver of Jury Trial.

                  (a)     This Agreement shall be construed and enforced in accordance with, and
          the rights of the parties shall be governed by, the law of the State of New York, without
          giving effect to the conflict of laws principles thereof.

                  (b)     Each of the Parties irrevocably agrees that any legal action, suit or
          proceeding arising out of or relating to this Agreement brought by any party or its
          successors or assigns shall be brought and determined in any federal or state court in the
          State of New York, and each of the Parties hereby irrevocably submits to the exclusive
          jurisdiction of the aforesaid courts for itself and with respect to its property, generally and
          unconditionally, with regard to any such proceeding arising out of or relating to this
          Agreement or the Restructuring. Each of the Parties agrees not to commence any
          proceeding relating hereto or thereto except in the courts described above in New York,
          other than proceedings in any court of competent jurisdiction to enforce any judgment,
          decree or award rendered by any such court in New York as described herein. Each of
          the Parties further agrees that notice as provided herein shall constitute sufficient service
          of process and the Parties further waive any argument that such service is insufficient.
          Each of the Parties hereby irrevocably and unconditionally waives, and agrees not to
          assert, by way of motion or as a defense, counterclaim or otherwise, in any proceeding
          arising out of or relating to this Agreement or the Restructuring, (i) any claim that it is not
          personally subject to the jurisdiction of the courts in New York as described herein for
          any reason, (ii) that it or its property is exempt or immune from jurisdiction of any such
          court or from any legal process commenced in such courts (whether through service of

                                                    18
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17        Main Document
                                               Pg 92 of 141


          notice, attachment prior to judgment, attachment in aid of execution of judgment,
          execution of judgment or otherwise) and (iii) that (A) the proceeding in any such court is
          brought in an inconvenient forum, (B) the venue of such proceeding is improper or
          (C) this Agreement, or the subject matter hereof, may not be enforced in or by such
          courts. Notwithstanding the foregoing, during the pendency of the Chapter 11 Cases, all
          proceedings contemplated by this Section 11(b) shall be brought in the Bankruptcy Court.

               (c)    EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
          PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
          BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
          OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
          CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
          OTHER THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
          AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
          EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN
          THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
          AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
          INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
          THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                    12.       Specific Performance/Remedies.

               It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each non-breaching Party
shall be entitled to specific performance and injunctive or other equitable relief (including
attorneys’ fees and costs) as a remedy of any such breach, without the necessity of proving the
inadequacy of money damages as a remedy, including an order of the Bankruptcy Court
requiring any Party to comply promptly with any of its obligations hereunder.

                    13.       Survival.

                Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13, and Sections 4(b), 5(f), 8, 10, 11,
12, 14, 15, 16, 17, 18, 19, and 20 hereof (and any defined terms used in any such Sections) shall
survive such termination and shall continue in full force and effect in accordance with the terms
hereof; provided, however, that any liability of a Party for failure to comply with the terms of
this Agreement shall survive such termination.

                    14.       Headings.

               The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or, for any purpose, be
deemed a part of this Agreement.

                    15.       Successors and Assigns; Severability; Several Obligations.

              This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and representatives;
                                              19
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 93 of 141


provided, however, that nothing contained in this Section 15 shall be deemed to permit Transfers
of the Term Loans or claims arising under the Term Loans other than in accordance with the
express terms of this Agreement. If any provision of this Agreement, or the application of any
such provision to any Person or circumstance, shall be held invalid or unenforceable in whole or
in part, such invalidity or unenforceability shall attach only to such provision or part thereof and
the remaining part of such provision hereof and this Agreement shall continue in full force and
effect so long as the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon any such determination of
invalidity, the Parties shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable manner in order
that the transactions contemplated hereby are consummated as originally contemplated to the
greatest extent possible. The agreements, representations and obligations of the Parties are, in all
respects, ratable and several and neither joint nor joint and several.

                    16.       No Third-Party Beneficiaries.

               Unless expressly stated herein, this Agreement shall be solely for the benefit of
the Parties (and their respective successors, permitted assigns, heirs, executors, administrators
and representatives) and no other Person shall be a third-party beneficiary hereof.

                    17.       Prior Negotiations; Entire Agreement.

               This Agreement, including the exhibits and schedules hereto (including the Term
Sheet) constitutes the entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof and thereof, except that the Parties acknowledge that
any confidentiality agreements (if any) heretofore executed between the Company and each
Consenting Term Lender shall continue in full force and effect.

                    18.       Counterparts.

               This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one and the same
agreement. Execution copies of this Agreement may be delivered by facsimile or by electronic
mail in portable document format (pdf), which shall be deemed to be an original for the purposes
of this paragraph.

                    19.       Notices.

                All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered or certified mail
(return receipt requested) to the following addresses and facsimile numbers:

                    (1)       If to the Company or Debtors, to:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary
                                                      20
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                                Pg 94 of 141


                              Email: JHaas@ditech.com

                              With a copy to (which shall not constitute notice):

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, NY 10153
                              Attn: Ray C. Schrock, P.C.
                              Email: Ray.Schrock@weil.com
                              Attn: Sunny Singh, Esq.
                              Email: Sunny.Singh@weil.com
                              Attn: Alexander Welch, Esq.
                              Email: Alexander.Welch@weil.com

                    (2)       If to a Consenting Term Lender, or a transferee thereof, to the addresses or
                              facsimile numbers set forth below following the Consenting Term
                              Lender’s signature (or as directed by any transferee thereof), as the case
                              may be, with copies to:

                              Kirkland & Ellis LLP
                              300 North LaSalle
                              Chicago, Il 606545
                              Attn: Patrick J Nash Jr., P.C.
                              Email: Patrick.Nash@kirkland.com
                              Attn: John Luze
                              Email: John.Luze@kirkland.com

                    (3)       If to the Administrative Agent:

                              Credit Suisse AG
                              11 Madison Avenue,
                              New York, NY 10010
                              Attn: Megan Kane
                              Email: Megan.Kane@credit-suisse.com
                              Attn: Peter Winstanley
                              Email: Peter.Winstanley@credit-suisse.com

                              With a copy to (which shall not constitute notice):

                              Davis Polk & Wardwell LLP
                              450 Lexington Avenue
                              New York, NY 10017
                              Attn: Brian M. Resnick
                              Email: Brian.Resnick@davispolk.com
                              Attn: Michelle McGreal
                              Email: Michelle.Mcgreal@davispolk.com


                                                       21
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17         Main Document
                                               Pg 95 of 141


               Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or electronic mail shall be effective upon oral, machine or
electronic mail (as applicable) confirmation of transmission.

                    20.       Reservation of Rights; No Admission.

                   (a)     Nothing contained herein shall: (i) limit (A) the ability of any Party to
          consult with other Parties or (B) the rights of any Party under any applicable bankruptcy,
          insolvency, foreclosure, or similar proceeding, including the right to appear as a party in
          interest in any matter to be adjudicated in order to be heard concerning any matter arising
          in the Chapter 11 Cases, in each case, so long as such consultation or appearance is
          consistent with such Party’s obligations hereunder, or under the terms of the Plan;
          (ii) limit the ability of any Consenting Term Lender to sell or enter into any transactions
          in connection with the Second Lien Notes owned or controlled by such Consenting Term
          Lender, or any other claims against or interests in the Company, subject to the terms of
          Section 3(b) hereof; (iii) limit the rights of any Consenting Term Lender under the Credit
          Agreement or any agreements executed in connection with the Credit Agreement; or
          (iv) constitute a waiver or amendment of any provision of the Credit Agreement or any
          agreements executed in connection with the Credit Agreement.

                  (b)     Except as expressly provided in this Agreement, nothing herein is
          intended to, or does, in any manner waive, limit, impair, or restrict the ability of each of
          the Parties to protect and preserve its rights, remedies, and interests, including its claims
          against any of the other Parties (or their respective affiliates or subsidiaries) or its full
          participation in any bankruptcy case filed by the Company or any of its affiliates and
          subsidiaries. This Agreement, the Term Sheet and the Plan are part of a proposed
          settlement of matters that could otherwise be the subject of litigation among the Parties.
          Pursuant to Rule 408 of the Federal Rule of Evidence, any applicable state rules of
          evidence, and any other applicable law, foreign or domestic, this Agreement and all
          negotiations relating thereto shall not be admissible into evidence in any proceeding other
          than a proceeding to enforce its terms. This Agreement shall in no event be construed as
          or be deemed to be evidence of an admission or concession on the part of any Party of
          any claim or fault or liability or damages whatsoever. Each of the Parties denies any and
          all wrongdoing or liability of any kind and does not concede any infirmity in the claims
          or defenses which it has asserted or could assert.

                    21.       Relationship Among Consenting Term Lenders.

                It is understood and agreed that no Consenting Term Lender has any duty of trust
or confidence in any kind or form with any other Consenting Term Lender, and, except as
expressly provided in this Agreement, there are no commitments among or between them. In
this regard, it is understood and agreed that any Consenting Term Lender may trade in the
Second Lien Notes or other debt of the Company without the consent of the Company or any
other Consenting Term Lender, subject to applicable securities laws, the terms of this
Agreement, and any confidentiality agreement entered into with the Company; provided that no
Consenting Term Lender shall have any responsibility for any such trading to any other person
or entity by virtue of this Agreement. No prior history, pattern, or practice of sharing

                                                    22
WEIL:\96911452\1\41703.0010
19-10412-mew              Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17       Main Document
                                               Pg 96 of 141


confidences among or between the Consenting Term Lender shall in any way affect or negate
this understanding and agreement.

                    22.       No Solicitation; Representation by Counsel; Adequate Information.

                  (a)    This Agreement is not and shall not be deemed to be a solicitation for
          votes in favor of the Plan in the Chapter 11 Cases by the Term Lenders or a solicitation to
          tender or exchange any of the Term Loans. The acceptances of the Consenting Term
          Lenders with respect to the Plan will not be solicited until such Consenting Term Lender
          has received the Disclosure Statement and related ballots and solicitation materials, each
          as approved or ratified by the Bankruptcy Court.

                  (b)    Each Party acknowledges that it has had an opportunity to receive
          information from the Company and that it has been represented by counsel in connection
          with this Agreement and the transactions contemplated hereby. Accordingly, any rule of
          law or any legal decision that would provide any Party with a defense to the enforcement
          of the terms of this Agreement against such Party based upon lack of legal counsel shall
          have no application and is expressly waived.

                   (c)    Although none of the Parties intends that this Agreement should
          constitute, and they each believe it does not constitute, a solicitation or acceptance of a
          chapter 11 plan of reorganization or an offering of securities, each Consenting Term
          Lender acknowledges, agrees and represents to the other Parties that it (i) is a “qualified
          institutional buyer” as such term is defined in Rule 144A of the Securities Act or a non-
          US person participating in the offering outside the United States in reliance on
          Regulation S under the Securities Act, (ii) is an accredited investor (as such term is
          defined in Rule 501(a) of Regulation D promulgated under the Securities Act),
          (iii) understands that the securities to be acquired by it (if any) pursuant to the
          Restructuring have not been registered under the Securities Act and that such securities
          are, to the extent not acquired pursuant to section 1145 of the Bankruptcy Code, being
          offered and sold pursuant to an exemption from registration contained in the Securities
          Act, based in part upon such Consenting Term Lender’s representations contained in this
          Agreement and cannot be sold unless subsequently registered under the Securities Act or
          an exemption from registration is available and (iv) has such knowledge and experience
          in financial and business matters that such Consenting Term Lender is capable of
          evaluating the merits and risks of the securities to be acquired by it (if any) pursuant to
          Restructuring and understands and is able to bear any economic risks with such
          investment.




                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    23
WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17   Main Document
                                             Pg 97 of 141


                                            EXHIBIT A

                                 RESTRUCTURING TERM SHEET




WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17EXECUTION
                                                                             Main Document
                                                                                    VERSION
                                               Pg 98 of 141



                                       DITECH HOLDING CORPORATION
                                        RESTRUCTURING TERM SHEET


This Term Sheet is attached as Exhibit A to the restructuring support agreement dated February 8,
2019 (as amended and restated), by and among holders (the “Consenting Term Lenders”) of
outstanding Term Loans (as defined in the Credit Agreement (defined below)) and Ditech Holding
Corporation (the “RSA”). Capitalized terms used in this Term Sheet not defined shall have the
meaning ascribed to them in Annex A.

This Term Sheet is not an offer or a solicitation with respect to any securities of the Company, nor
is it a solicitation of acceptances of a plan of reorganization as contemplated by sections 1125
and/or 1126 of the Bankruptcy Code. Any such offer or solicitation shall comply with all applicable
securities laws and/or provisions of the Bankruptcy Code.

This Term Sheet is a settlement proposal in furtherance of settlement discussions. Accordingly, this
Term Sheet is protected by rule 408 of the Federal Rules of Evidence and any other applicable
statutes or doctrines protecting the use or disclosure of confidential settlement discussions.

This Term Sheet is for discussion purposes only and does not purport to summarize all of the
terms, conditions, representations, warranties, and other provisions with respect to the transactions
described herein, which transactions will be subject to the completion of definitive documents
incorporating the terms set forth herein and the closing of any transaction shall be subject to the
terms and conditions set forth in such definitive documents. No binding obligations will be created
by this Term Sheet unless and until binding definitive documents are executed and delivered by all
applicable parties.


                                                  Introduction

 Overview                     This Term Sheet summarizes the terms of a restructuring (the “Restructuring”)
                              of the Company to be effectuated pursuant to the Plan.

 The Company                  Ditech Holding Corporation (“Ditech”) and its subsidiaries that will be debtors
                              and debtors in possession (the “Debtors” or collectively, the “Company”).

 Claims and                   First Lien Senior Secured Term Loan Claims: Claims on account of term loans
 Interests to be              (“Term Loan Claims”) under that certain Second Amended and Restated
 Restructured                 Credit Agreement, dated as of February 9, 2018 (and as amended by that
                              certain Amendment No. 1 to Second Amended and Restated Credit Agreement,
                              dated as of March 29, 2018) (the “Credit Agreement”), among Ditech, the
                              lenders party thereto (each, a “Term Lender”), and Credit Suisse AG, Cayman
                              Islands Branch, as administrative agent and collateral agent for the Term
                              Lenders (the “Administrative Agent”). Term Loan Claims shall be allowed in
                              the outstanding principal amount of $961,355,635.34, plus any amounts owing
                              on account of call protections contained in the Credit Agreement, plus all
                              accrued interest, costs, fees, and expenses under the Credit Agreement.
                              Second Lien Notes Claims: Claims on account of the 9.0% Second Lien
                              Senior Subordinated PIK Toggle Notes due 2024 (the “Second Lien Notes”),




WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 99 of 141



                                                   Introduction
                              issued by Ditech pursuant to the Indenture dated as of the Effective Date (as
                              amended, restated, supplemented or otherwise modified from time to time),
                              under which the Second Lien Notes were issued, among Ditech, as issuer,
                              certain of the subsidiary guarantors party thereto, as guarantors, and
                              Wilmington Savings Fund Society, FSB, as trustee and collateral agent (the
                              “Second Lien Notes Trustee”).
                              General Unsecured Claims: Consisting of any Claim against the Company
                              (other than any Intercompany Claims or Go-Forward Trade Claims (as defined
                              below)) as of the Commencement Date that is neither secured by collateral nor
                              entitled to priority under the Bankruptcy Code or any order of the Bankruptcy
                              Court including any deficiency claim under section 506(a) of the Bankruptcy
                              Code (collectively, the “General Unsecured Claims”).
                              Go-Forward Trade Claims: Consisting of any Claim against the Company
                              (other than any Intercompany Claims or General Unsecured Claims) as of the
                              Commencement Date that is neither secured by collateral nor entitled to
                              priority under the Bankruptcy Code or any order of the Bankruptcy Court
                              identified by the Company (with the consent of the Requisite Term Lenders) as
                              being integral to and necessary for the ongoing operations of New Ditech (the
                              “Go-Forward Trade Claims”).
                              Existing Equity Interests: Consisting of any common stock, preferred stock,
                              warrants, or other ownership interest of or in Ditech pursuant to the Ditech
                              Certificate of Incorporation or otherwise that are issued and outstanding as of
                              the Commencement Date (the “Existing Equity Interests”).

                                              Transaction Overview

 Implementation               The Company will commence the Chapter 11 Cases and implement the
                              Restructuring pursuant to the Plan as provided in the RSA. The transactions in
                              this Term Sheet may be effectuated pursuant to the Plan as (a) a standalone
                              reorganization and/or credit bid of Allowed Term Loan Claims by the Term
                              Lenders; or (b) a sale to a third party.

 DIP Financing                The Company will execute certain new refinancing agreements to be entered
                              into by Ditech Financial LLC and Reverse Mortgage Solutions Inc., as
                              borrowers (the “DIP Warehouse Facility”), which shall provide for the
                              refinancing of existing warehouse, repurchase, and advance facilities of Ditech
                              Financial LLC and Reverse Mortgage Solutions Inc., including the Existing
                              Warehouse and Repurchase Facilities; provided that, the terms and conditions
                              of the DIP Warehouse Facility (including, but not limited to, any Definitive
                              Documents memorializing the DIP Warehouse Facility) shall be acceptable to
                              the Requisite Term Lenders in all material respects; provided further, that, exit
                              financing refinancing the DIP Warehouse Facility shall be raised following the
                              Commencement Date but prior to the Effective Date (if necessary).

 Exit Working                 On the Effective Date, the Company, subject to the consent of the Requisite
 Capital Facility             Term Lenders, shall enter into a new-money revolver or delayed-draw term
                              loan facility in an amount equal to $150 million (the “Exit Working Capital



                                                         2
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 100 of 141



                                                   Introduction
                              Facility”), or such lesser amount as is acceptable to the Company and the
                              Requisite Term Lenders; provided, that, $30 million of the Exit Working
                              Capital Facility may be reserved for a letter of credit sub-facility or synthetic
                              letter of credit sub-facility (or shall have a reserve for any separately incurred
                              letter of credit facility not to exceed $30 million). The terms of the Exit
                              Working Capital Facility shall be otherwise in form and substance acceptable
                              to the Requisite Term Lenders and the Company; provided, that, the Exit
                              Working Capital Facility shall be co-terminus with the Amended and Restated
                              Term Loan Facility.
                              The Exit Working Capital Facility will be funded by: (i) some or all of
                              the Term Lenders providing a revolving credit facility or similar
                              financing, subject to ongoing diligence and acceptable documentation;
                              (ii) third party senior financing; (iii) asset sales, or (iv) some
                              combination of the foregoing (i), (ii) and (iii), each of (i)-(iv) on
                              customary terms and otherwise acceptable to the Company and
                              Requisite Term Lenders; provided that with respect to any third party
                              senior financing, the Consenting Term Lenders shall have the option to
                              fund any such financing on substantially the same terms in place of any
                              third party financing source.

 Use of Cash                  The Company will be authorized to use cash collateral (as defined in section
 Collateral                   363(a) of the Bankruptcy Code) of the Term Lenders with the consent of the
                              Administrative Agent, acting at the direction of the Requisite Term Lenders,
                              subject to the following terms and conditions and such other terms and
                              conditions that are mutually acceptable to the Company and the Requisite
                              Term Lenders; provided that notwithstanding anything to the contrary herein,
                              the following shall be subject in all respects to the terms of the orders
                              approving the DIP Warehouse Facility:
                                  •   Adequate Protection Lien. The Administrative Agent (on behalf of
                                      itself and the Term Lenders) shall receive a replacement security
                                      interest in and lien on (the “Term Loan AP Liens”) all assets and
                                      property of the Debtors, whether arising prepetition or postpetition of
                                      any nature whatsoever, which liens and security interests shall be
                                      subordinate only to (i) Permitted Liens (as defined in the Credit
                                      Agreement) to the extent any such Permitted Liens are senior in
                                      priority under applicable non-bankruptcy law to the liens securing the
                                      Obligations under the Credit Agreement and (ii) the liens granted
                                      under the DIP Warehouse Facility (the “DIP Liens”) and (iii) a
                                      customary professional fee “carve-out” in an amount to be agreed upon
                                      by the Company and the Requisite Term Lenders (the “Carve Out”).
                                      The Term Loan AP Liens shall not be (i) subject or junior to any lien
                                      or security interest that is avoided and preserved for the benefit of the
                                      Debtor’s estate under section 551 of the Bankruptcy Code or (ii)
                                      subordinated to or made pari passu with any other lien or security
                                      interest, whether under section 364(d) of the Bankruptcy Code or
                                      otherwise, except as expressly provided in the Financing Orders.




                                                         3
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 101 of 141



                                                   Introduction
                                  •   507(b) Claim. The Administrative Agent (on behalf of itself and the
                                      Term Lenders) shall receive an administrative expense claim pursuant
                                      to Bankruptcy Code section 507(b) with priority over all other
                                      administrative expenses, subject to the Carve Out and adequate
                                      protection granted on account of the DIP Warehouse Facility.
                                  •   Adequate Protection Payments. The Debtors’ prompt payment of,
                                      whether incurred prior to or following the Commencement Date, all
                                      reasonable fees and expenses of the Administrative Agent (in
                                      accordance with the Credit Agreement), including but not limited to
                                      Kirkland and FTI, as provided herein; provided, that, subject to the
                                      terms of the Intercreditor Agreement, the right of any party in interest
                                      (other than, so long as the RSA is in effect, the Company) to file a
                                      complaint with the Bankruptcy Court to recharacterize any such
                                      payments as payments against principal on the ground that the
                                      Allowed Term Loans are under-collateralized is reserved, subject to
                                      the rights of the Administrative Agent and Term Lenders to oppose
                                      such complaint and raise any and all defenses thereto.
                                  •   Financial Reporting. Until the Effective Date, the Debtors shall
                                      continue to provide the Administrative Agent, Kirkland, and FTI with
                                      financial and other reporting in compliance with the Prepetition
                                      Documents and any reporting described in the Financing Orders,
                                      including monthly financial reporting in form and substance
                                      reasonably acceptable to the Requisite Term Lenders.
                              The Company will be authorized to use any collateral, including cash collateral
                              (as defined in section 363(a) of the Bankruptcy Code), of the holders of Second
                              Lien Notes, and the Second Lien Notes Trustee (on behalf of itself and the
                              holders of Second Lien Notes) shall receive a replacement security interest in
                              and lien on all assets and property of the Debtors, whether arising prepetition
                              or postpetition of any nature whatsoever, which liens and security interests
                              shall be subordinate to (i) the DIP Liens; (ii) the Term Lenders AP Liens; (iii)
                              the prepetition liens of the Term Lenders; (iv) permitted liens under the
                              indenture governing the Second Lien Notes to the extent any such liens are
                              senior in priority under applicable non-bankruptcy law to the liens securing the
                              Second Lien Notes and (v) the Carve Out. The second lien adequate protection
                              liens shall not be (i) subject or junior to any lien or security interest that is
                              avoided and preserved for the benefit of the Debtor’s estate under section 551
                              of the Bankruptcy Code or (ii) subordinated to or made pari passu with any
                              other lien or security interest, whether under section 364(d) of the Bankruptcy
                              Code or otherwise, except as expressly provided in the Financing Orders.
                              Neither the Second Lien Notes Trustee nor holders of Second Lien Notes shall
                              receive any other form of adequate protection.

 Amended and                  On the Effective Date, New Ditech and the Term Lenders will enter into or
 Restated Credit              shall be deemed to have entered into, pursuant to the Plan, the Third Amended
 Facility Agreement           and Restated Credit Facility Agreement, included as an exhibit to the Plan
                              Supplement in form and substance consistent with this Term Sheet and
                              otherwise acceptable to the Requisite Term Lenders and the Company (the



                                                         4
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                Main Document
                                               Pg 102 of 141



                                                  Introduction
                              “Amended and Restated Credit Facility Agreement”).
                              The Amended and Restated Credit Facility Agreement shall provide for new
                              term loans (the “New Term Loans”), which New Term Loans shall provide for
                              the following material terms:
                                  •   Principal Amount: $400,000,000
                                  •   Maturity Date: 5 Years post-Effective Date.

                                  •   Interest Rate: LIBOR + 6.0% cash interest per annum, plus 2.0% PIK
                                      interest per annum.
                                  •   Amortization:
                                        o 2019: None
                                        o 2020: [TBD]
                                        o 2021: [TBD]

                                  •   Call Protection: callable at 103%, 102%, 101% for the first, second,
                                      and third years, respectively, following the Effective Date.
                                  •   Covenants: no less favorable to the Term Lenders than as provided for
                                      in the Credit Agreement or as otherwise acceptable to the Requisite
                                      Term Lenders and Company, and to include the following:
                                          o   Minimum Tangible Net Worth: [TBD]
                                          o   Asset Coverage Tests: [TBD]
                                          o   Monthly MSR Detailed Information: [TBD]
                                          o   All covenant levels and thresholds to be otherwise acceptable
                                              to the Requisite Term Lenders and the Company.
                                  •   Cash Sweep: [TBD]
                                  •   Closing Conditions: customary closing conditions (including, but not
                                      limited to, customary legal opinions from borrower’s counsel
                                      (including local counsel)) and otherwise as acceptable to the Requisite
                                      Term Lenders and the Company.
                              The Amended and Restated Credit Facility Agreement shall provide for other
                              financial covenants, other covenants, representations, warranties, and Events of
                              Default (taken as a whole) no less favorable to the Term Lenders than as
                              provided for in the Credit Agreement or as otherwise acceptable to the
                              Requisite Term Lenders and Company.

 New Common Stock On the Effective Date, New Ditech will issue new common stock of the
                  Company (the “New Common Stock”), and which will be in a form and
                  manner acceptable to the Requisite Term Lenders.

 No Substantive               The Plan will be implemented without any substantive consolidation.
 Consolidation




                                                         5
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                Main Document
                                               Pg 103 of 141



                                                  Introduction

 Marketing Process            “Reorganization Transaction” means, collectively, (a) the issuance of the
                              New Common Stock; (b) the entry into the New Term Loans; (c) the entry into
                              the Exit Working Capital Facility; (d) the execution of any new organizational
                              documents; (e) the vesting of the Company’s assets in New Ditech pursuant to
                              the Plan; (f) the consummation of any transactions with respect to the
                              foregoing, as determined by the Requisite Term Lenders in their reasonable
                              discretion in accordance with the RSA; and (g) if applicable and only if the
                              terms there of are acceptable to the Requisite Term Lenders, a Master
                              Servicing Transaction.
                              “Master Servicing Transaction” means, as part of a Reorganization
                              Transaction to the extent the terms thereof are acceptable to the Requisite Term
                              Lenders, entry by the Company into an agreement or agreements with an
                              approved subservicer or subservicers (the “New Subservicer”) whereby,
                              following the Effective Date, all or substantially all of the Company’s
                              mortgage servicing rights are subserviced by the New Subservicer. The
                              Debtors shall conduct request for proposal process for the Master Servicing
                              Transaction in accordance with the Bid Procedures.
                              “Sale Transaction” means the sale of substantially all of the Company’s
                              assets, as contemplated by one or more Successful Bids, in each case, as
                              provided in the RSA.
                              “Successful Bid” means one or more bids to purchase all or substantially all of
                              the Company’s assets that the Company determines, in an exercise of its
                              business judgment: (a) provides sufficient cash consideration to satisfy the
                              following Claims in full in cash in accordance with the priorities set forth in
                              the plan: (i) Allowed Other Secured Claims (except to the extent the applicable
                              purchase agreement provides for a different method of rendering such Claims
                              unimpaired); (ii) Allowed Administrative Claims; (iii) Allowed Professional
                              Fee Claims; (iv) Allowed Priority Tax Claims (unless paid in another manner
                              permitted by section 1129(a)(9)(c) of the Bankruptcy Code); (v) Allowed
                              Other Priority Claims; (vi) pays in full in cash the prepetition warehouse
                              facilities and the DIP Warehouse Facility Claims; and (vii) Allowed Term
                              Loan Claims (or such lesser amount as is acceptable to the Requisite Term
                              Lenders in their sole and absolute discretion); (b) provides consideration that
                              the Company and the Requisite Term Lenders determine is sufficient to pay or
                              reserve for payments pursuant to and in accordance with the Plan, including
                              consideration sufficient to wind down the estates following the closing of the
                              Sale Transaction; and (c) includes such other terms and conditions as the
                              Company and the Requisite Term Lenders may reasonably require.
                              “Asset Sale Transaction” means the sale of a portion of the Company’s assets
                              other than a Sale Transaction consummated on or as soon as is reasonably
                              practicable after the Effective Date; provided such sale shall only be conducted
                              with the consent of the Requisite Term Lenders. Net proceeds of any Asset
                              Sale Transaction shall be “Asset Sale Proceeds.”
                              Following the Commencement Date, the Company shall oversee and manage
                              the sale process and solicit bids for a potential Sale Transaction, Master
                              Servicing Transaction, and if applicable, an Asset Sale Transaction, in good-



                                                         6
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 104 of 141



                                                   Introduction
                              faith consultation with the Requisite Term Lenders. The sale and plan
                              solicitation process shall generally be conducted in accordance with the
                              procedures and timeline set forth on in the Bidding Procedures and the order
                              approving the Disclosure Statement, subject to approval of the Bankruptcy
                              Court. The Requisite Term Lenders and their advisors shall have the right to
                              review all information, diligence, and materials provided by the investment
                              banker retained by the Company to any bidder or prospective bidder with
                              respect to the sale and to consult with such investment banker with respect to
                              any potential Sale Transaction, Asset Sale Transaction, or Master Servicing
                              Transaction. The Company and the advisors for the Requisite Term Lenders
                              shall consult in good faith regarding the sale process, including any diligence
                              and other information requested by the Requisite Term Lenders and their
                              advisors with respect thereto.
                              The Company shall solicit bids on any and all bases, including soliciting bids
                              that do not pay Allowed Term Loans in full. The Company shall only
                              consummate the Sale Transaction on the Effective Date, if the Company
                              receives a bid with respect to a possible Sale Transaction that would satisfy all
                              Allowed Administrative Claims, Allowed Priority Tax Claims, Allowed Other
                              Priority Claims, and Term Loan Claims (or such lesser amount as is acceptable
                              to the Requisite Term Lenders in their sole and absolute discretion) in full in
                              Cash and would satisfy the DIP Warehouse Facility in full in Cash.

 Milestones                   The Consenting Term Lenders’ support for the Restructuring shall be subject to
                              the timely satisfaction of the following milestones (the “Milestones”), which
                              may be extended with the prior written consent of the Requisite Term Lenders:

                              •       File the Plan, Disclosure Statement, and a motion seeking Bankruptcy
                                      Court approval of the Bidding Procedures: not later than 15 days after
                                      the Commencement Date;

                              •       Entry of Orders approving the Disclosure Statement and Bidding
                                      Procedures: not later than 50 days after the Commencement Date;

                              •       Deadline to commence the Auction: not later than 95 days after the
                                      Commencement Date;

                              •       Deadline to commence the Confirmation Hearing: not later than 115
                                      days after the Commencement Date; and

                              •       Deadline for Effective Date under the Plan to Occur; not later than 125
                                      days from the Commencement Date.

                                       Treatment of Claims and Interests

           Class                                                Treatment

 DIP Warehouse                Unimpaired; Non-Voting. The DIP Warehouse Facility Claim shall be paid




                                                         7
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                Main Document
                                               Pg 105 of 141



                                                   Introduction
 Facility Claims              in full in Cash on the Effective Date.

 Other Priority               Unimpaired; Non-Voting. All Priority Tax Claims, other priority Claims, and
 Claims, Priority             other secured Claims, other than those Claims otherwise referenced herein, will
 Tax Claims, Other            be unimpaired under the Plan and/or paid in full in the ordinary course of
 Secured Claims               business.

 Term Loan Claims             Impaired; Voting. Term Loan Claims shall be allowed in the outstanding
                              principal amount of $961,355,635.34, plus all accrued interest, costs, fees, and
                              expenses under the Credit Agreement.
                                  a) If the Company consummates the Reorganization Transaction,
                                     including a Master Servicing Transaction (if applicable), on the
                                     Effective Date, the holders of Term Loan Claims will receive their pro
                                     rata share of (i) New Term Loans under the Amended and Restated
                                     Credit Facility Agreement; (ii) 100% of the New Common Stock;
                                     provided that the New Common Stock will be subject to dilution by
                                     the Management Incentive Plan, and (iii) if applicable, Asset Sale
                                     Proceeds; or
                                  b) If the Company consummates the Sale Transaction, on the
                                     Effective Date, the holders of Term Loan Claims will receive their pro
                                     rata share of Cash in an amount equal to all Allowed Term Loan
                                     Claims, and if applicable, Asset Sale Proceeds.

 Second Lien Notes            Impaired; Non-Voting.
 Claims
                                  a) If the Company consummates the Reorganization Transaction,
                                     including a Master Servicing Transaction (if applicable), the
                                     holders of such Claims will not receive any distribution; or

                                  b) If the Company consummates the Sale Transaction, on the
                                     Effective Date the holders of Second Lien Notes will receive their pro
                                     rata share of Cash in an amount equal to the Cash proceeds as such
                                     holders are entitled to under applicable nonbankruptcy law (subject to
                                     the Intercreditor Agreement) after the Term Loan Claims are paid in
                                     full in Cash, plus the payment in full in Cash of other accrued
                                     administrative and priority costs.

 General Unsecured            Impaired; Non-Voting. Holders of all General Unsecured Claims shall not be
 Creditors                    entitled to any recovery under the Plan; provided, that, in a Sale Transaction,
                              holders of General Unsecured Claims will receive their pro rata share of Cash
                              in an amount equal to the Cash proceeds as such holders are entitled to receive
                              after the Term Loan Claims and Second Lien Notes Claims are paid in full in
                              Cash, plus the payment in full in Cash of other accrued administrative and
                              priority costs.

 Go-Forward Trade             Impaired; Non-Voting.
 Claims
                                  a) If the Company consummates the Reorganization Transaction,
                                     including a Master Servicing Transaction (if applicable), holders of



                                                         8
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17               Main Document
                                               Pg 106 of 141



                                                  Introduction
                                      all Go-Forward Trade Claims shall receive a distribution in Cash in an
                                      amount equaling not less than [●]% of their Claim, subject to an
                                      aggregate cap of $[●], after which any further payments on account of
                                      Go-Forward Trade Claims will be subject to the consent of the
                                      Requisite Term Lenders; or
                                  b) If the Company consummates the Sale Transaction, holders of Go-
                                     Forward Trade Claims shall receive the same treatment as General
                                     Unsecured Creditors.

 Intercompany                 Impaired or Unimpaired; Non-Voting. Intercompany Claims shall be
 Claims                       canceled, reinstated, or receive such other treatment that is acceptable to the
                              Company and the Requisite Term Lenders in their respective reasonable
                              discretion.

 Intercompany                 Impaired or Unimpaired; Non-Voting. Intercompany Interests shall be
 Interests                    canceled, reinstated, or receive such other treatment that is acceptable to the
                              Company and the Requisite Term Lenders in their respective reasonable
                              discretion.

 Subordinated                 Impaired; Deemed to Reject. Any Claim or Interest subject to subordination
 Security Claims              pursuant to section 510 of the Bankruptcy Code shall be cancelled and deemed
                              to reject the Plan, and the holders of any such Claims or Interests will not
                              receive any recovery with respect thereto under the Plan.

 Existing Equity              Impaired; Deemed to Reject. Holders of Existing Equity Interests issued and
 Interests                    outstanding as of the Effective Date will not receive any recovery on account
                              of their Existing Equity Interests under the Plan and such Existing Equity
                              Interests shall be cancelled and deemed to reject the Plan.

                                                Other Key Terms

 Term                                                          Description

 Management                   Following the Effective Date, New Ditech will enter into a post-Restructuring
 Incentive Plan               management incentive plan (“Management Incentive Plan”), under which up
                              to 10% of the New Common Stock (after taking into account the shares to be
                              issued under the Management Incentive Plan) will be reserved for issuance as
                              awards under the Management Incentive Plan. If the Company pursues a
                              Reorganization Transaction, the Company shall file a term sheet with proposed
                              terms of the Management Incentive Plan, including initial allocations, no later
                              than the Plan Supplement filing date.

 Private Company              New Ditech will be privately held and shall not be subject to any United States
                              Securities and Exchange Commission reporting obligations.

 Government                   All contracts with government entities such as Ginnie Mae, FNMA, and
 Entities Contracts           FHLMC will be assumed or honored as part of the Company’s first day relief.




                                                        9
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17               Main Document
                                               Pg 107 of 141



                                                  Introduction

 Intercreditor                The Intercreditor Agreement shall remain in full force and effect and shall be
 Agreement                    fully enforceable according to its terms.

 Credit Bidding               Upon the direction of the Term Lenders, the Administrative Agent or its
                              designee shall have the right to credit bid all or any portion of the Term Loan
                              Claims in accordance with section 363(k) of the Bankruptcy Code in
                              connection with any transaction, including a Sale Transaction or the
                              Reorganization Transaction, if structured as a sale transaction.

 Executory                    Unless the Company is pursuing a Sale Transaction, subject to the prior written
 Contracts                    consent of the Requisite Term Lenders, all executory contracts and unexpired
                              leases, other than those expressly identified by the Company for assumption,
                              will be deemed rejected.

 Employee                     To be discussed.
 Compensation and
 Benefit Plans

 Board of Directors           Upon the Effective Date, the Board of New Ditech will consist of five (5)
 of New Ditech                members, four (4) of whom shall be nominated by the Requisite Term Lenders
                              and one (1) of whom shall be the chief executive officer of New Ditech,
                              Thomas F. Marano.
                              Corporate governance for New Ditech, including charters, bylaws, operating
                              agreements, or other organization documents, as applicable, shall be consistent
                              with this Term Sheet and section 1123(a)(6) of the Bankruptcy Code (as
                              applicable) and documentation therefor shall be otherwise acceptable to the
                              Requisite Term Lenders.

 Charter; Bylaws              The charter, bylaws, limited liability company agreements and other
                              organizational documents of New Ditech and each of its subsidiaries will be
                              amended or amended and restated by New Ditech consistent with section
                              1123(a)(6) of the Bankruptcy Code, if applicable, and otherwise in accordance
                              with the Plan, and the RSA.

 Cancellation of              Except as provided herein and in connection with the Credit Agreement, on the
 Notes, Interest,             Effective Date, all notes, instruments, certificates evidencing debt to, or
 Instruments,                 Interests in, the Company, including, without limitation, the Second Lien Notes
 Certificates and             and Existing Equity Interests, will be cancelled and obligations of the
 other Documents              Company thereunder will be discharged. In addition, on the Effective Date,
                              any registration rights or similar agreements with respect to Existing Equity
                              Interests will also be cancelled and any obligations of the Company thereunder
                              will be discharged.

 Vesting of Assets            On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
                              Code, all assets of the Company’s Estate will vest in New Ditech free and clear
                              of all claims, liens, encumbrances, charges and other interests, except as
                              otherwise provided in the Plan.




                                                        10
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 108 of 141



                                                   Introduction

 Compromise and               The Plan will contain provisions for the compromise and settlement of Claims
 Settlement                   stating that, except as provided herein, the allowance, classification and
                              treatment of Allowed Claims and Interests and their respective distributions
                              take into account and conform to the relative priority and rights of such Claims
                              and Interests in connection with any contractual, legal and equitable
                              subordination rights relating thereto, whether arising under general principles
                              of equitable subordination, section 510 of the Bankruptcy Code or otherwise.

 Released Parties             “Released Parties” means, collectively: (a) the Consenting Term Lenders;
                              (b) the Administrative Agent; (c) such other entities as agreed between the
                              Company and the Requisite Term Lenders; and (d) with respect to each of the
                              Company, New Ditech, and each of the foregoing entities in clauses (a)
                              through (c), such entities’ predecessors, successors and assigns, subsidiaries,
                              affiliates, managed accounts or funds, and all of their respective current and
                              former officers, directors, principals, shareholders, members, partners,
                              employees, agents, advisory board members, financial advisors, attorneys,
                              accountants, investment bankers, consultants, representatives, management
                              companies, fund advisors and other professionals, and such persons’ respective
                              heirs, executors, estates, servants and nominees.

 Releases                     To the extent the Restructuring is consummated, the Plan will provide for
                              releases with language substantially to the effect of the following:
                              Releases by the Company: As of the Effective Date, except for the rights that
                              remain in effect from and after the Effective Date to enforce the Plan and the
                              Definitive Documents, for good and valuable consideration, the adequacy of
                              which is hereby confirmed, including, without limitation, the service of the
                              Released Parties to facilitate the reorganization of the Company and the
                              implementation of the Restructuring, and except as otherwise provided in the
                              Plan or in the confirmation order for the Plan, the Released Parties will be
                              deemed forever released and discharged, to the maximum extent permitted by
                              law, by the Company, New Ditech, and Estate and all affiliates or subsidiaries
                              managed or controlled thereby, from any and all Claims, obligations, suits,
                              judgments, damages, demands, debts, rights, causes of action, remedies, losses,
                              and liabilities whatsoever, including any derivative claims, asserted or
                              assertable on behalf of the Company, or New Ditech (as the case may be), or
                              the Estate, whether liquidated or unliquidated, fixed or contingent, matured or
                              unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter
                              arising, in law, equity, or otherwise, that the Company, or New Ditech (as the
                              case may be), or the Estate would have been legally entitled to assert in their
                              own right (whether individually or collectively) or on behalf of the holder of
                              any Claim or interest or other person, based on or relating to, or in any manner
                              arising prior to the Effective Date from, in whole or in part, the Company, the
                              chapter 11 cases, the purchase, sale, or rescission of the purchase or sale of any
                              security of the Company, the subject matter of, or the transactions or events
                              giving rise to, any Claim or interest that is treated in the Plan, the business or
                              contractual arrangements between any of the Company and any Released
                              Party, the Restructuring, the restructuring of any Claim or interest before or
                              during the Chapter 11 Cases, the Disclosure Statement, the RSA, and the Plan



                                                         11
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2       Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                                 Pg 109 of 141



                                                   Introduction
                              and related agreements, instruments, and other documents (including the
                              Definitive Documents), and the negotiation, formulation, or preparation
                              thereof, the solicitation of votes with respect to the Plan, or any other act or
                              omission, other than claims or causes of action arising out of or related to any
                              act or omission of a Released Party that constitutes fraud or willful misconduct,
                              as determined by a Final Order.
                              Releases by holders of Impaired Claims: As of the Effective Date, except
                              (i) for the right to enforce the Plan or any right or obligation arising under the
                              Definitive Documents that remain in effect or become effective after the
                              Effective Date or (ii) as otherwise expressly provided in the Plan or in
                              confirmation order for the Plan, in exchange for good and valuable
                              consideration, including the obligations of the Debtors under the Plan and the
                              contributions of the Released Parties to facilitate and implement the Plan, to
                              the fullest extent permissible under applicable law, as such law may be
                              extended or integrated after the Effective Date, the Released Parties shall be
                              deemed conclusively, absolutely, unconditionally, irrevocably and forever,
                              released, and discharged by
                              (1)     the holders of Impaired Claims who voted to accept the Plan;
                              (2)    the parties to the RSA, in accordance with and subject to the terms of
                              the RSA; and
                              (3)      with respect to any entity in the foregoing clauses (1) and (2), such
                              Entity’s (a) predecessors, successors and assigns, (b) any subsidiaries,
                              affiliates, managed accounts or funds, managed or controlled by such entity
                              and (c) all persons entitled to assert claims through or on behalf of such entities
                              with respect to the matters for which the releasing entities are providing
                              releases,
                              in each case, from any and all Claims, interests or Causes of Action
                              whatsoever, including any derivative Claims asserted on behalf of a Debtor,
                              whether known or unknown, foreseen or unforeseen, existing or hereafter
                              arising, in law, equity or otherwise, that such Entity would have been legally
                              entitled to assert (whether individually or collectively), based on, relating to, or
                              arising prior to the Effective Date from, in whole or in part, the Debtors, the
                              Debtors’ restructuring, the Chapter 11 Cases, the purchase, sale or rescission of
                              the purchase or sale of any security of the Debtors or New Ditech, the subject
                              matter of, or the transactions or events giving rise to, any Claim or Interest that
                              is treated in the Plan, the business or contractual arrangements between any
                              Debtor and any Released Party, the restructuring of Claims and Interests before
                              or during the Chapter 11 Cases, the negotiation, formulation, preparation, or
                              consummation of the Plan (including the Plan Supplement), the RSA, the
                              Definitive Documents, or any related agreements, instruments, or other
                              documents, the solicitation of votes with respect to the Plan, in all cases based
                              upon any act or omission, transaction, agreement, event or other occurrence
                              taking place on or before the Effective Date; provided that nothing in this the
                              Plan shall be construed to release the Released Parties from willful misconduct
                              or intentional fraud as determined by a Final Order.




                                                         12
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                  Main Document
                                               Pg 110 of 141



                                                   Introduction

 Injunction                   The Plan will provide for an injunction solely with respect to any Claim or
                              Interest extinguished, discharged, or released pursuant to the Plan, with
                              language substantially to the effect of the following:
                              (a)      Upon entry of the confirmation order, all holders of Claims and
                              Interests and other parties in interest, along with their respective present or
                              former employees, agents, officers, directors, principals, and affiliates, shall be
                              enjoined from taking any actions to interfere with the implementation or
                              consummation of the Plan in relation to any Claim extinguished, discharged, or
                              released pursuant to the Plan.
                              (b)      Except as expressly provided in the Plan, the confirmation order, or a
                              separate order of the Bankruptcy Court or as agreed to by the Debtors and a
                              holder of a Claim against or Interest in the Debtors, all Entities who have held,
                              hold, or may hold Claims against or Interests in the Debtors (whether proof of
                              such Claims or Interests has been filed or not and whether or not such Entities
                              vote in favor of, against or abstain from voting on the Plan or are presumed to
                              have accepted or deemed to have rejected the Plan) and other parties in
                              interest, along with their respective present or former employees, agents,
                              officers, directors, principals, and affiliates are permanently enjoined, on and
                              after the Effective Date, solely with respect to any Claims, Interests, and
                              Causes of Action that will be or are extinguished, discharged, or released
                              pursuant to the Plan from (i) commencing, conducting, or continuing in any
                              manner, directly or indirectly, any suit, action, or other proceeding of any kind
                              (including, without limitation, any proceeding in a judicial, arbitral,
                              administrative or other forum) against or affecting the Released Parties or the
                              property of any of the Released Parties, (ii) enforcing, levying, attaching
                              (including, without limitation, any prejudgment attachment), collecting, or
                              otherwise recovering by any manner or means, whether directly or indirectly,
                              any judgment, award, decree, or order against the Released Parties or the
                              property of any of the Released Parties, (iii) creating, perfecting, or otherwise
                              enforcing in any manner, directly or indirectly, any encumbrance of any kind
                              against the Released Parties or the property of any of the Released Parties, (iv)
                              asserting any right of setoff, directly or indirectly, against any obligation due
                              the Released Parties or the property of any of the Released Parties, except as
                              contemplated or Allowed by the Plan; and (v) acting or proceeding in any
                              manner, in any place whatsoever, that does not conform to or comply with the
                              provisions of the Plan.
                              (c)    By accepting distributions pursuant to the Plan, each holder of an
                              Allowed Claim or Interest extinguished, discharged, or released pursuant to the
                              Plan will be deemed to have affirmatively and specifically consented to be
                              bound by the Plan, including, without limitation, the injunctions set forth in the
                              Plan.
                              (d)    The injunctions in the Plan shall extend to any successors of the
                              Debtors and New Ditech and their respective property and interests in property.

 Exculpation                  The Plan will provide that “Exculpated Parties” will have the same meaning
                              as Released Parties.



                                                         13
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 111 of 141



                                                   Introduction
                              The Plan will contain exculpation provisions with language substantially to the
                              effect of the following:
                              To the maximum extent permitted by applicable law, no Exculpated Party will
                              have or incur, and each Exculpated Party is hereby released and exculpated
                              from, any claim, obligation, suit, judgment, damage, demand, debt, right, cause
                              of action, remedy, loss, and liability for any claim in connection with or arising
                              out of the administration of the Chapter 11 Cases, the purchase, sale, or
                              rescission of the purchase or sale of any security of the Company; the
                              negotiation and pursuit of the Disclosure Statement, the RSA, the
                              Restructuring Transactions, the Plan, or the solicitation of votes for, or
                              confirmation of, the Plan; the funding or consummation of the Plan; the
                              occurrence of the Effective Date; the administration of the Plan or the property
                              to be distributed under the Plan; the issuance of securities under or in
                              connection with the Plan; or the transactions in furtherance of any of the
                              foregoing; except for fraud or willful misconduct, as determined by a Final
                              Order. This exculpation shall be in addition to, and not in limitation of, all
                              other releases, indemnities, exculpations and any other applicable law or rules
                              protecting such Exculpated Parties from liability.

 Tax Treatment                The Restructuring contemplated by this Term Sheet shall be structured, with
                              the reasonable consent of the RSA Parties, (1) to preserve favorable tax
                              attributes of the Company to the extent practicable and (2) in a tax efficient
                              manner for the Consenting Term Lenders and the Company.

 Conditions to                The Plan will be subject to usual and customary conditions to confirmation and
 Effectiveness                effectiveness (as applicable), as well as such other conditions that are
                              reasonably satisfactory to the Company and the Requisite Term Lenders
                              including the following:
                              1. the Definitive Documents will contain terms and conditions consistent in
                                  all respects with this Term Sheet and the RSA and will otherwise be
                                  satisfactory or reasonably satisfactory in form and substance to the
                                  Requisite Term Lenders and the Company to the extent set forth in the
                                  RSA or this Term Sheet;
                              2. the Bankruptcy Court will have entered the confirmation order for the Plan,
                                  and such confirmation order will not have been reversed, stayed or
                                  modified;
                              3. the RSA will not have been terminated, and will be in full force and effect;
                              4. all Restructuring Expenses will have been paid in full in Cash;
                              5. the conditions to closing of the Amended and Rested Credit Facility
                                  Agreement and Exit Working Capital Facility shall have been satisfied;
                                  and
                              6. all governmental and third party approvals and consents, including
                                  Bankruptcy Court approval, necessary in connection with the transactions
                                  contemplated by this Term Sheet will have been obtained, not be subject to
                                  unfulfilled conditions and be in full force and effect, and all applicable



                                                         14
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                               Pg 112 of 141



                                                   Introduction
                                  waiting periods will have expired without any action being taken or
                                  threatened by any competent authority that would restrain, prevent or
                                  otherwise impose materially adverse conditions on such transactions.
                              The conditions to effectiveness may be waived in writing by the Company
                              together with the Requisite Term Lenders.

 Securities                   The issuance and distribution under the Plan of the New Common Stock, if
 Exemptions                   applicable, to the Term Lenders will be exempt from registration under the
                              Securities Act or other applicable securities laws without further act or action
                              by any Person pursuant to section 1145(a) of the Bankruptcy Code and/or any
                              other applicable exemptions.

 Fees and Expenses            The Company shall pay or reimburse all reasonable and documented fees and
                              out-of-pocket expenses (regardless of whether such fees and expenses were
                              incurred before or after the Commencement Date) of Kirkland & Ellis LLP and
                              FTI Consulting, in connection with the subject matter of this Term Sheet and
                              the Restructuring pursuant to the economic terms of their respective
                              engagement letters. The Company will also pay the fees and expenses of the
                              Administrative Agent (including its counsel) in the manner set forth in, and to
                              the extent required by, the Credit Agreement.

 Retention of                 The Plan will provide for a broad retention of jurisdiction by the Bankruptcy
 Jurisdiction                 Court for (a) resolution of claims, (b) allowance of compensation and expenses
                              for pre-Effective Date services, (c) resolution of motions, adversary
                              proceedings or other contested matters, (d) entering such orders as necessary to
                              implement or consummate the Plan and any related documents or agreements
                              and (e) other purposes.

 Resolution of                The Plan will provide customary procedures for the resolution of disputed
 Disputed Claims              Claims, including the ability (but not requirement) to establish a claims bar
                              date pursuant to an order of the Bankruptcy Court. Once resolved, the
                              claimants will receive distributions, if any, in accordance with the provisions of
                              the Plan and the classification of their Allowed Claim.

 Definitive                   This Term Sheet is indicative, and any final agreement will be subject to the
 Documents                    Definitive Documents. The Definitive Documents will contain terms,
                              conditions, representations, warranties, and covenants, each customary for the
                              transactions described herein consistent with the terms of this Term Sheet, and
                              in accordance with the RSA.

 Other Terms                  Acceptable to the RSA Parties in accordance with the RSA.




                                                         15
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17   Main Document
                                             Pg 113 of 141


                                             ANNEX A

                                        Certain Defined Terms




                                                 16
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                Main Document
                                               Pg 114 of 141



                                                 Defined Terms

“Administrative                 Means any right to payment constituting a cost or expense of administration
Expense Claim”                  incurred during the Chapter 11 Cases of a kind specified under section 503(b)
                                of the Bankruptcy Code and entitled to priority under sections 507(a)(2),
                                507(b), or 1114(e)(2) of the Bankruptcy Code, including, without limitation,
                                (a) the actual and necessary costs and expenses incurred after the
                                Commencement Date and through the Effective Date of preserving the Estates
                                and operating the businesses of the Debtors; (b) Fee Claims; (c) Restructuring
                                Expenses; and (d) any Claim under the DIP Warehouse Facility, against a
                                Debtor.

“Allowed”                       Means, with reference to any Claim or Interest, a Claim or Interest (a) arising
                                on or before the Effective Date as to which (i) no objection to allowance or
                                priority, and no request for estimation or other challenge, including, without
                                limitation, pursuant to section 502(d) of the Bankruptcy Code or otherwise,
                                has been interposed and not withdrawn within the applicable period fixed by
                                the Plan or applicable law, or (ii) any objection has been determined in favor
                                of the holder of the Claim or Interest by a Final Order, (b) that is
                                compromised, settled, or otherwise resolved pursuant to the authority of the
                                Debtors or New Ditech, (c) as to which the liability of the Debtors or New
                                Ditech, as applicable, and the amount thereof are determined by a Final Order
                                of a court of competent jurisdiction, or (d) expressly allowed hereunder;
                                provided, however, that notwithstanding the foregoing, (x) unless expressly
                                waived by the Plan, the Allowed amount of Claims or Interests shall be
                                subject to and shall not exceed the limitations or maximum amounts permitted
                                by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
                                Code, to the extent applicable, and (y) New Ditech shall retain all claims and
                                defenses with respect to Allowed Claims that are Reinstated or otherwise
                                Unimpaired pursuant to the Plan.

“Bankruptcy Code”               Has the same meaning as in the RSA.

“Bankruptcy Court”              Has the same meaning as in the RSA.

“Bidding Procedures”            Means the procedures governing the auction and sale process relating to any
                                potential Sale Transaction, Asset Sale Transaction, or Master Servicing
                                Transaction, as approved by the Bankruptcy Court and as may be amended
                                from time to time in accordance with their terms and otherwise as acceptable
                                to the Company and the Requisite Term Lenders.

“Cash”                          Means legal tender of the United States of America.

“Cause of Action”               Means any action, claim, cross-claim, third-party claim, cause of action,
                                controversy, demand, right, lien, indemnity, guaranty, suit, obligation,
                                liability, loss, debt, damage, judgment, account, defense, remedies, offset,
                                power, privilege, license and franchise of any kind or character whatsoever,
                                known, unknown, foreseen or unforeseen, existing or hereafter arising,
                                contingent or non-contingent, matured or unmatured, suspected or
                                unsuspected, liquidated or unliquidated, disputed or undisputed, secured or



                                                        17
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                Main Document
                                               Pg 115 of 141



                                                 Defined Terms

                                unsecured, assertable directly or derivatively, whether arising before, on, or
                                after the Commencement Date, in contract or in tort, in law or in equity or
                                pursuant to any other theory of law (including, without limitation, under any
                                state or federal securities laws). Causes of Action also includes: (a) any right
                                of setoff, counterclaim or recoupment and any claim for breach of contract or
                                for breach of duties imposed by law or in equity; (b) the right to object to
                                Claims or Interests; (c) any claim pursuant to section 362 or chapter 5 of the
                                Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress
                                and usury and any other defenses set forth in section 558 of the Bankruptcy
                                Code; and (e) any state law fraudulent transfer claim.

“Chapter 11 Cases”              Means the cases under chapter 11 of the Bankruptcy Code to be commenced
                                by the Company by no later than the Outside Commencement Date, in the
                                Bankruptcy Court and styled In re Ditech Holding Corp.; provided, that, to
                                the extent that any other subsidiary or affiliate of the Company commences a
                                case under chapter 11 of the Bankruptcy Code, the Company will seek to have
                                such case jointly administered on a procedural basis with the Company’s
                                chapter 11 cases, and any reference to the Chapter 11 Cases shall be deemed
                                to include such other cases (if any) filed by the Company’s subsidiaries and
                                affiliates.

“Claim”                         A “claim,” as defined in section 101(5) of the Bankruptcy Code, as against
                                any Debtor.

“Class”                         Any group of Claims or Interests classified by the Plan pursuant to section
                                1122(a)(1) of the Bankruptcy Code.

“Confirmation                   A hearing at which the Bankruptcy Court will confirm the Plan, as applicable.
Hearing”

“Definitive Documents”          Shall have the same meaning as in the RSA, as applicable.

“Disclosure Statement”          The disclosure statement filed by the Debtors in support of the Plan.

“Effective Date”                Shall have the same meaning as in the RSA.

“Estate(s)”                     Individually or collectively, the estate or estates of a Debtor created under
                                section 541 of the Bankruptcy Code.

“Existing Warehouse             Means, each of and collectively, the (i) Second Amended and Restated
and Repurchase                  Master Repurchase Agreement, dated as of November 30, 2017, by and
Facilities”                     among Reverse Mortgage Solutions, Inc., as seller, the seller parties
                                party thereto, Credit Suisse First Boston Mortgage Capital LLC, as
                                administrative agent, and the buyers party thereto, (ii) Amended and
                                Restated Master Repurchase Agreement, dated November 18, 2016, by
                                and among Ditech Financial LLC, as seller, Credit Suisse First Boston
                                Mortgage Capital LLC, as administrative agent, and the buyers party



                                                        18
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                Main Document
                                               Pg 116 of 141



                                                 Defined Terms

                                thereto, (iii) Master Repurchase Agreement, dated as of April 23, 2018,
                                between Reverse Mortgage Solutions, Inc. as seller and Barclays Bank
                                PLC, as purchaser and agent, (iv) Participation Interest Sale and
                                Contribution Agreement, dated as of October 1, 2018, by and among
                                Reverse Mortgage Solutions, Inc. and one of its subsidiaries, and the
                                related Note Purchase Agreement of even date therewith, between such
                                subsidiary and National Founders LP, (v) the Indenture and the
                                supplement thereto, each dated as of February 9, 2018, among Ditech
                                Agency Advance Trust, Wells Fargo, as indenture agent, calculation
                                agent, paying agent and securities intermediary, Ditech Financial LLC,
                                as servicer and administrator, and Credit Suisse, as administrative agent
                                and (vi) the Indenture and the supplement thereto, each dated as of
                                February 9, 2018, among Ditech DPAT II Advance Trust II, Wells
                                Fargo, as indenture trustee, calculation agent, paying agent and
                                securities intermediary, Ditech Financial LLC, as servicer and
                                administrator, and Credit Suisse, as administrative agent (in each case,
                                as amended, restated, amended and restated, supplemented or otherwise
                                modified from time to time).

“Fee Claim”                     Means a Claim for professional services rendered or costs incurred on or after
                                the Commencement Date through the Effective Date by professional persons
                                retained by the Debtors by an order of the Bankruptcy Court pursuant to
                                sections 327, 328, 329, 330, 331, or 503(b) of the Bankruptcy Code in the
                                Chapter 11 Case.

“Final Order”                   Means an order or judgment of a court of competent jurisdiction that has been
                                entered on the docket maintained by the clerk of such court, which has not
                                been reversed, vacated or stayed and as to which (a) the time to appeal,
                                petition for certiorari, or move for a new trial, reargument or rehearing has
                                expired and as to which no appeal, petition for certiorari, or other proceedings
                                for a new trial, reargument, or rehearing shall then be pending, or (b) if an
                                appeal, writ of certiorari, new trial, reargument, or rehearing thereof has been
                                sought, such order or judgment shall have been affirmed by the highest court
                                to which such order was appealed, or certiorari shall have been denied, or a
                                new trial, reargument, or rehearing shall have been denied or resulted in no
                                modification of such order, and the time to take any further appeal, petition
                                for certiorari or move for a new trial, reargument, or rehearing shall have
                                expired; provided, however, that no order or judgment shall fail to be a “Final
                                Order” solely because of the possibility that a motion under Rules 59 or 60 of
                                the Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or
                                any analogous rules applicable in another court of competent jurisdiction) or
                                sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with
                                respect to such order or judgment.

“Impaired”                      Means, with respect to a Claim, Interest, or Class of Claims or Interests,
                                “impaired” within the meaning of sections 1123(a)(4) and 1124 of the




                                                        19
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                Main Document
                                               Pg 117 of 141



                                                 Defined Terms

                                Bankruptcy Code.

“Intercompany                   Any Claim against any of the Company’s entities held by another of the
Claim”                          Company’s entities.

“Intercompany                   An Interest in any of the Company’s direct or indirect subsidiaries held by
Interest”                       another of the Company’s entities or an Interest in the Company held by an
                                affiliate of the Company (other than any Preferred Stock or Existing Equity
                                Interest in Holdings).

“Intercreditor                  Shall have the same meaning as ascribed to it in the Credit Agreement.
Agreement”

“Interests”                     Means any equity security (as defined in section 101(16) of the Bankruptcy
                                Code) of a Debtor, including all shares, common stock, preferred stock, or
                                other instrument evidencing any fixed or contingent ownership interest in any
                                Debtor, whether or not transferable, and any option, warrant, or other right,
                                contractual or otherwise, to acquire any such interest in the Debtors, whether
                                fully vested or vesting in the future, including, without limitation, equity or
                                equity-based incentives, grants, or other instruments issued, granted or
                                promised to be granted to current or former employees, directors, officers, or
                                contractors of the Debtors, to acquire any such interests in the Debtors that
                                existed immediately before the Effective Date.

“New Ditech”                    Means, on or after the Effective Date, Ditech and each of the other Debtors, as
                                reorganized, pursuant to and under the Plan or any successor thereto, and/or
                                one or more acquiring entities, in each case, after giving effect to the
                                Reorganization Transaction, whether structured as a debt-for-equity exchange
                                or credit bid and asset sale transaction.

“Other Secured Claim”           Means a Secured Claim, other than an Administrative Expense Claim, a Claim
                                in connection with the DIP Warehouse Facility, a Priority Tax Claim, or a
                                Term Loan Claim.

“Commencement Date”             Has the same meaning as in the RSA.

“Plan Supplement”               Has the same meaning as in the RSA.

“Priority Non-Tax               Means any Claim other than an Administrative Expense Claim or a Priority
Claim”                          Tax Claim, entitled to priority in payment as specified in section 507(a) of the
                                Bankruptcy Code.

“Priority Tax Claim”            Means any Secured Claim or unsecured Claim of a governmental unit of the
                                kind entitled to priority in payment as specified in sections 502(i) and
                                507(a)(8) of the Bankruptcy Code.

“Reinstate”,                    Means leaving a Claim Unimpaired under the Plan.
“Reinstated”, or



                                                        20
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17               Main Document
                                               Pg 118 of 141



                                                 Defined Terms

“Reinstatement””

“Rejecting Class”               Means a Class that does not vote to accept the Plan in accordance with section
                                1126 of the Bankruptcy Code.

“Requisite Term                 Has the same meaning as in the RSA.
Lenders”

“Restructuring                  Means, with respect to, (a) the Requisite Term Lenders, the reasonable and
Expenses”                       documented fees, costs, and expenses of (i) Kirkland & Ellis LLP, (ii) one law
                                firm acting as local counsel (if any), and (iii) FTI Consulting Inc.; (b) the
                                Administrative Agent, to the extent provided under the Credit Agreement,
                                pursuant to the economic terms of their respective engagement letters with the
                                Company or, in the case of the Administrative Agent, the Credit Agreement.

“Restructuring                  Has the same meaning as in the RSA.
Transactions”

“RSA Parties”                   Means the Consenting Term Lenders (as defined in the RSA).

“Unimpaired”                    Means, with respect to a Claim, Interest, or Class of Claims or Interests, not
                                “impaired” within the meaning of sections 1123(a)(4) and 1124 of the
                                Bankruptcy Code.




                                                       21
WEIL:\96911480\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17   Main Document
                                             Pg 119 of 141


                                            EXHIBIT B

        FORM OF JOINDER AGREEMENT FOR CONSENTING TERM LENDERS

               This Joinder Agreement to the Restructuring Support Agreement, dated as of [●]
(as amended, supplemented or otherwise modified from time to time, the “Agreement”), by and
among Ditech Holding Corporation, and the holders of the Term Loans (together with their
respective successors and permitted assigns, the “Consenting Term Lenders” and each,
a “Consenting Term Lender”) is executed and delivered by _____________________________
(the “Joining Party”) as of _________ __, 2019. Each capitalized term used herein but not
otherwise defined shall have the meaning set forth in the Agreement.

        1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder Agreement as Annex I (as
the same has been or may be hereafter amended, restated or otherwise modified from time to
time in accordance with the provisions hereof). The Joining Party shall hereafter be deemed to
be a “Consenting Term Lender” and a “Party” for all purposes under the Agreement and with
respect to any and all Claims held by such Joining Party.

        2. Representations and Warranties. With respect to the aggregate principal amount of
Term Loans set forth below its name on the signature page hereto, the Joining Party hereby
makes the representations and warranties of the Consenting Term Lenders set forth in Section 7
of the Agreement to each other Party to the Agreement.

       3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to any conflict of
laws provisions which would require the application of the law of any other jurisdiction.

                                       [Signature Page Follows]




WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17    Main Document
                                             Pg 120 of 141


               IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be
executed as of the date first written above.

CONSENTING TERM LENDER

By:

Name:

Title:



Notice Address:




Fax:

Attention:

Email:



                                                             Acknowledged:



                                                             DITECH HOLDING CORPORATION
                                                             on its own behalf and on behalf of its direct
                                                             and indirect subsidiaries



                                                             By:

                                                             Name:
                                                             Title:



                                SIGNATURE PAGE TO JOINDER AGREEMENT

WEIL:\96911452\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                             Pg 121 of 141


                                             Schedule 1
                                            Committees
Pursuant to Local Bankruptcy Rule 1007-2(a)(3), prior to the Commencement Date, the Debtors are
aware of the following ad hoc groups that were formed to engage with the Debtors in an effort to
participate in the Debtors’ ongoing restructuring efforts.


                 Committee Description                         Committee Representative


  Ad hoc group of holders of the 2018 Term Loan                    Kirkland & Ellis LLP,
  under the Second Amended and Restated Credit            300 North LaSalle, Chicago, IL 60654
                   Agreement                           (Attn: Patrick J. Nash and Gregory F. Pesce)




                                                       Milbank, Tweed, Hadley & McCloy LLP,
  Ad hoc group of holders of the 9.0% Second Lien   2029 Century Park East, Los Angeles, CA 90067
  Senior Subordinated PIK Toggle Notes due 2024         (Attn: Gregory A. Bray and Melanie K.
                                                                     Mansfield)




WEIL:\96914027\1\41703.0010
           19-10412-mew                 Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17                                Main Document
                                                                Pg 122 of 141


                                                                             Schedule 2
                                Consolidated List of 40 Largest Unsecured Claims (Excluding Insiders) 1
            Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding, as of February 9, 2019,
            the forty (40) largest, unsecured claims against the Debtors, on a consolidated basis, excluding claims of
            insiders as defined in 11 U.S.C. § 101.
Name of creditor and complete mailing        Name, telephone number, and email            Nature of the     Indicate if   Amount of unsecured claim
address, including zip code                  address of creditor contact                      claim          claim is
                                                                                          (for example,    contingent,    If the claim is fully unsecured, fill in only
                                                                                           trade debts,   unliquidated,   unsecured claim amount. If claim is partially
                                                                                           bank loans,     or disputed    secured, fill in total claim amount and
                                                                                           professional                   deduction for value of collateral or setoff to
                                                                                          services, and                   calculate unsecured claim.
                                                                                           government
                                                                                            contracts)

                                                                                                                           Total         Deduction          Unsecured
                                                                                                                          claim, if     for value of          claim
                                                                                                                          partially     collateral or
                                                                                                                          secured           setoff

1    ISGN Solutions Inc.                     Attn.: E. Rock Primas
     Attn.: E. Rock Primas                   Phone: (609) 932-4712                         Trade Debt                                                     $1,531,484.00
     2330 Commerce Park Drive, NE, Suite 2   Email: rock.primas@isgnsolutions.com
     Palm Bay, Florida 32905
2    Black Knight Tech Solutions             Attn.: Darlene Ledet
     Attn.: Darlene Ledet                    Phone: (904) 854-3153                         Trade Debt                                                     $1,458,204.00
     601 Riverside Avenue                    Email: darlene.ledet@bkfs.com
     Jacksonville, FL 32204
3    Servicelink                             Attn.: Joe Greve
     Attn.: Joe Greve                        Phone: (216) 374-1888                         Trade Debt                                                     $1,222,945.00
     9600 Reserve Run                        Email: joe.greve@svclnk.com
     Brecksville, Ohio 15108
4    Corelogic Tax Services LLC              Attn.: Tom Blauvelt
     Attn.: Tom Blauvelt                     Phone: (512) 977-3716                         Trade Debt                                                     $1,155,282.00
     4 First American Way                    Email: tblauvelt@corelogic.com
     Santa Ana, California 92707
5    Safeguard Properties Mgmt. LLC          Attn.: Gregory Sharp
     Attn.: Gregory Sharp                    Phone: (216) 739-2900
                                                                                           Trade Debt                                                     $1,150,138.00
     7887 Safeguard Cir.                     Email:
     Valley View, Ohio 44125                 gregory.sharp@safeguardproperties.com

6    Tata Consultancy Services Ltd.          Attn.: Prashant Panghal
     Attn.: Prashant Panghal                 Phone: (732) 986-6921                         Trade Debt                                                     $1,135,384.00
     379 Thornall Street                     Email: prashant1.p@tcs.com
     Edison, New Jersey 08837
7    Cognizant Technology Solutions          Attn.: Janine Lj Durham
     Attn.: Janine Lj Durham                 Phone: (602) 315-0481                         Trade Debt                                                     $1,023,481.00
     2512 Dunlap Avenue                      Email: janine.durham@cognizant.com
     Phoenix, Arizona 32905
8    Corelogic Information Solutions         Attn.: Tom Blauvelt
     Attn.: Tom Blauvelt                     Phone: (512) 977‐3716                         Trade Debt                                                      $800,585.00
     4 First American Way                    Email: tblauvelt@corelogic.com
     Santa Ana, California 92707
9    Black Knight Financial Services         Attn.: Darlene Ledet
     Attn.: Darlene Ledet                    Phone: (904) 854-3153                         Trade Debt                                                      $586,915.00
     601 Riverside Avenue                    Email: darlene.ledet@bkfs.com
     Jacksonville, Florida 32204



            1
                  The information herein shall not constitute an admission of liability by, nor is it binding on, the Debtors. All
                  claims are subject to customary offsets, rebates, discounts, reconciliations, credits, and adjustments, which are
                  not reflected on this Schedule.



            WEIL:\96914027\1\41703.0010
           19-10412-mew                 Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17                         Main Document
                                                                Pg 123 of 141


Name of creditor and complete mailing        Name, telephone number, and email     Nature of the     Indicate if   Amount of unsecured claim
address, including zip code                  address of creditor contact               claim          claim is
                                                                                   (for example,    contingent,    If the claim is fully unsecured, fill in only
                                                                                    trade debts,   unliquidated,   unsecured claim amount. If claim is partially
                                                                                    bank loans,     or disputed    secured, fill in total claim amount and
                                                                                    professional                   deduction for value of collateral or setoff to
                                                                                   services, and                   calculate unsecured claim.
                                                                                    government
                                                                                     contracts)

                                                                                                                    Total         Deduction          Unsecured
                                                                                                                   claim, if     for value of          claim
                                                                                                                   partially     collateral or
                                                                                                                   secured           setoff

10   Verizon Business                        Attn.: Lona Gruebele
     Attn.: Lona Gruebele                    Phone: (612) 805-1034                  Trade Debt                                                      $555,663.00
     22001 Loudoun County Pkwy               Email: lona.j.gruebele@verizon.com
     Ashburn, Virgina 20147
11   Nationwide Title Clearing Inc.          Attn.: Debbie Lastoria
     Attn.: Debbie Lastoria                  Phone: (727) 771-4000                  Trade Debt                                                      $554,418.00
     2100 Alt 19 North                       Email: debbie_lastoria@nwtc.com
     Palm Harbor, Florida 34683
12   NCP Solutions LLC                       Attn.: Tom Hart
     Attn.: Tom Hart                         Phone: (205) 421-7254                  Trade Debt                                                      $492,500.00
     5200 East Lake Boulevard                Email: thart@ncpsolutions.com
     Birmingham, Alabama 35217
13   Pegasystems Inc.                        Attn.: Kirk Faustman
     Attn.: Kirk Faustman                    Phone: (617) 777-3229                  Trade Debt                                                      $480,180.00
     One Rogers Street                       Email: kirk.faustman@pega.com
     Cambridge, Massachusetts 02142
14   Padgett Law Group                       Attn.: Timothy D. Padgett
                                                                                   Professional
     Attn.: Timothy D. Padgett               Phone: (850) 422-2520                                                                                  $471,337.00
                                                                                     Services
     6267 Old Water Oak Road, Suite 203      Email: accounting@padgettlaw.net
     Tallahassee, Florida 32312
15   McCalla Raymer Leibert Pierce LLC       Attn.: Michael Allgood
     Attn.: Michael Allgood                  Phone: (770) 643-7202                  Trade Debt                                                      $462,992.00
     1544 Old Alabama Road                   Email: michael.allgood@mccalla.com
     Roswell, Georgia 30076
16   RAS Crane LLC                           Attn.: John Crane
                                                                                   Professional
     Attn.: John Crane                       Phone: (972) 757-1486                                                                                  $446,268.00
                                                                                     Services
     10700 Abbott's Bridge Road; Suite 170   Email: jcrane@rascrane.com
     Duluth, Georgia 30097
17   Locke Lord LLP                          Attn.: Lori Barton
                                                                                   Professional
     Attn.: Lori Barton                      Phone: (214) 740-8000                                                                                  $443,666.00
                                                                                     Services
     2200 Ross Avenue, Suite 2800            Email: lori.barton@lockelord.com
     Dallas, Texas 75201
18   Ellie Mae Inc.                          Attn.: John Coppa
                                                                                   Professional
     Attn.: John Coppa                       Phone: (925) 227-2060                                                                                  $347,728.00
                                                                                     Services
     4420 Rosewood Drive, Suite 500          Email: john.coppa@elliemae.com
     Pleasanton, CA 94588
19   Quattro Direct LLC                      Attn.: Dan Lawler
     Attn.: Dan Lawler                       Phone: (610) 993-0070                  Trade Debt                                                      $342,006.00
     200 Berwyn Park, Suite 310              Email: dlawler@quattrodirect.com
     Berwyn, Pennsylvania 19312
20   KML Law Group PC                        Attn.: Lisa Lee
                                                                                   Professional
     Attn.: Lisa Lee                         Phone: (215) 627-1322                                                                                  $332,535.00
                                                                                     Services
     701 Market Street, Suite 5000           Email: llee@kmllawgroup.com
     Philadelphia, Pennsylvania 19106
21   Phelan Hallinan LLP                     Attn.: Jay Jones
                                                                                   Professional
     Attn.: Jay Jones                        Phone: (215) 563-7000                                                                                  $305,245.00
                                                                                     Services
     1617 JFK Blvd., Suite 1400              Email: jay.jones@phelanhallinan.com
     Philadelphia, Pennsylvania 19103-1814
22   Insight Direct/ Datalink                Attn.: Michael Schmidt
     Attn.: Michael Schmidt                  Phone: (651) 260-4017                  Trade Debt                                                      $300,279.00
     6820 South Harl Avenue                  Email: Michael.schmidt@insight.com
     Tempe, Arizona 85283




            WEIL:\96914027\1\41703.0010
           19-10412-mew                  Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17                           Main Document
                                                               Pg 124 of 141


Name of creditor and complete mailing       Name, telephone number, and email       Nature of the     Indicate if   Amount of unsecured claim
address, including zip code                 address of creditor contact                 claim          claim is
                                                                                    (for example,    contingent,    If the claim is fully unsecured, fill in only
                                                                                     trade debts,   unliquidated,   unsecured claim amount. If claim is partially
                                                                                     bank loans,     or disputed    secured, fill in total claim amount and
                                                                                     professional                   deduction for value of collateral or setoff to
                                                                                    services, and                   calculate unsecured claim.
                                                                                     government
                                                                                      contracts)

                                                                                                                     Total         Deduction          Unsecured
                                                                                                                    claim, if     for value of          claim
                                                                                                                    partially     collateral or
                                                                                                                    secured           setoff

23   TCS America                            Attn.: Prashant Panghal
     Attn.: Prashant Panghal                Phone: (732) 986-6921                    Trade Debt                                                      $297,383.00
     379 Thornall Street                    Email: prashant1.p@tcs.com
     Edison, New Jersey 08837
24   Robertson Anschutz & Schneid PL        Attn.: Eric L. Bronfeld
                                                                                    Professional
     Attn.: Eric L. Bronfeld                Phone: (561) 241-6901                                                                                    $290,502.00
                                                                                      Services
     6409 Congress Avenue, Suite 100        Email: arcollections@rasflaw.com
     Boca Raton, Florida 33487
25   American Bankers Insurance             Attn.: Michelle Griffith
     Attn.: Michelle Griffith               Phone: (305) 253-2244                    Trade Debt                                                      $285,213.00
     11222 Quail Roost Drive                Email: michelle.griffith@assurant.com
     Miami, Florida 33157
26   Indecomm Holdings Inc.                 Attn.: Teddi Horan
     Attn.: Teddi Horan                     Phone: (215) 962-7212
                                                                                     Trade Debt                                                      $284,830.00
     205 Regency Executive Park Drive,      Email: teddi.horan@indecomm.net
     Suite 500
     Charlotte, North Carolina 28217
27   Wells Fargo Bank N.A                   Attn.: Holly Monday
     Attn.: Holly Monday                    Phone: (703) 865-7740                    Trade Debt                                                      $271,624.00
     420 Montgomery Street                  Email: holly.monday@wellsfargo.com
     San Francisco, California 94104
28   Newcourse Communications Inc.          Attn.: Valerie Griffin
     Attn.: Valerie Griffin                 Phone: (615) 921-6656                    Trade Debt                                                      $270,000.00
     5010 Linbar Dr., Ste. 100              Email: valerie.giffin@newcoursecc.com
     Nashville, Tennessee 37211
29   Xome Valuation Services                Attn.: Allen Illgen
     Attn.: Allen Illgen                    Phone: (612) 207-4012                    Trade Debt                                                      $249,474.00
     444 East Washington Street             Email: allen.illgen@assurant.com
     Indianapolis, Indiana 46204
30   Rean Cloud LLC                         Attn.: Rupa Vasireddy
     Attn.: Rupa Vasireddy                  Phone: (844) 377-7326                    Trade Debt                                                      $240,667.00
     2201 Cooperative Way #250              Email: rupa@reancloud.com
     Herndon, Virginia 20171
31   US Real Estate Services Inc.           Attn.: Becca Nottberg
     Attn.: Becca Nottberg                  Phone: (949) 206-5353
                                                                                     Trade Debt                                                      $233,284.00
     25520 Commerce Centre Drive;           Email: becca.nottberg@res.net
     1st Floor
     Lake Forest, California 92630
32   Operational Excellence                 Attn.: Tony Galluzzo
     Attn.: Tony Galluzzo                   Phone: (949) 988-7229                    Trade Debt                                                      $231,378.00
     19712 MacArthur Blvd., Suite 110       Email: tgalluzzo@ca-usa.com
     Irvine, California 92612
33   US Bank Trust NA                       Attn.: Kirk Larson
     Att.: Kirk Larson                      Phone: (651) 466-5666                    Trade Debt                                                      $230,809.00
     300 East Delaware; 8th Floor           Email: kirk.larson1@usbank.com
     Wilmington, Delaware 19809
34   Wolfe & Wyman LLP                      Attn.: Stuart B. Wolfe
                                                                                    Professional
     Attn.: Stuart B. Wolfe                 Phone: (602) 953-0100                                                                                    $228,398.00
                                                                                      Services
     11811 N. Tatum, Suite 3031             Email: sbwolfe@wolfewyman.com
     Phoenix, Arizona 85028-1621




            WEIL:\96914027\1\41703.0010
           19-10412-mew                 Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17                          Main Document
                                                                Pg 125 of 141


Name of creditor and complete mailing        Name, telephone number, and email      Nature of the     Indicate if   Amount of unsecured claim
address, including zip code                  address of creditor contact                claim          claim is
                                                                                    (for example,    contingent,    If the claim is fully unsecured, fill in only
                                                                                     trade debts,   unliquidated,   unsecured claim amount. If claim is partially
                                                                                     bank loans,     or disputed    secured, fill in total claim amount and
                                                                                     professional                   deduction for value of collateral or setoff to
                                                                                    services, and                   calculate unsecured claim.
                                                                                     government
                                                                                      contracts)

                                                                                                                     Total         Deduction          Unsecured
                                                                                                                    claim, if     for value of          claim
                                                                                                                    partially     collateral or
                                                                                                                    secured           setoff

35   Five Brothers Mortgage Servs            Attn.: Dawn Whiteaker
     Attn.: Dawn Whiteaker                   Phone: (586) 354-2017                   Trade Debt                                                      $224,947.00
     12220 E. 13 Mile Road; Suite 100        Email: dawnrw@fiveonline.com
     Warren, Missouri 48093
36   Servicelink Default Title & Closing     Attn.: Joe Greve
     Attn.: Joe Greve                        Phone: (216) 374-1888                   Trade Debt                                                      $218,298.00
     1355 Cherrington Parkway                Email: joe.greve@svclnk.com
     Moon Township, Pennsylvania 15108
37   Level 3 Communications LLC              Attn.: Timothy McGraw
     Attn.: Timothy McGraw                   Phone: (612) 392-7364                   Trade Debt                                                      $209,330.00
     600 W. Chicago Avnue, Suite 325         Email: timothy.mcgraw@level3.com
     Chicago, Illinois 60654
38   Xome Field Services LLC                 Attn.: Allen Illgen
     Attn.: Allen Illgen                     Phone: (612) 207-4012                   Trade Debt                                                      $206,077.00
     444 East Washington Street              Email: allen.illgen@assurant.com
     Indianapolis, Indiana 46204
39   RAS Boriskin LLC                        Attn.: Sara Boriskin
     Attn.: Sara Borskin                     Phone: (516) 280-7675                   Trade Debt                                                      $202,336.00
     900 Merchants Concourse                 Email: sboriskin@rasboriskin.com
     Westbury, New York 11590
40   ISGN Corporation                        Attn.: E. Rock Primas
     Attn.: E. Rock Primas                   Phone: (609) 932-4712                   Trade Debt                                                      $200,850.00
     2330 Commerce Park Drive, NE, Suite 2   Email: rock.primas@isgnsolutions.com
     Palm Bay, Florida 32905




            WEIL:\96914027\1\41703.0010
       19-10412-mew             Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17                   Main Document
                                                      Pg 126 of 141


                                                             Schedule 3
                                 Consolidated List of the Holders of 5 Largest Secured Claims
        Pursuant to Local Bankruptcy Rule 1007-2(a)(5), the following is a list of creditors holding the five
        largest non-contingent, secured claims against the Debtors, on a consolidated basis, as of the
        Commencement Date.

                    Contact, Mailing                                                              Estimated Value     Contingent,
                  Address & Telephone         Nature of         Amount of          Collateral      of Collateral 2   Unliquidated,
#    Creditor           Number                 Claim             Claim1            Description                        or Disputed

1 Credit          Megan E Kane               Term Loan       $961,355,635.37      Secured by      Unknown
  Suisse AG,      Credit Suisse                                                   substantially
  Cayman          Services (USA) LLC                                              all of the
  Islands         One Madison Avenue                                              Debtors’
  Branch          New York, NY                                                    assets
                  10010
                  +1 (212) 325-1690
2 Credit          Margaret D Dellafera       Mortgage        $471,129,677.00      Purchase        $495,933,033.00
  Suisse First    Credit Suisse              Loan                                 Mortgage
  Boston          Securities (USA)           Warehouse                            Loans
  Mortgage        LLC                        Facility
  Capital         11 Madison Ave
  LLC             New York, NY
                  10010
                  +1 (212) 325-6471
3 Credit          Margaret D Dellafera       Reverse         $414,895,327.00      HECMs and       $519,869,881.00
  Suisse First    Credit Suisse              Mortgage                             real estate
  Boston          Securities (USA)           Warehouse                            owned
  Mortgage        LLC                        Facility
  Capital         11 Madison Ave
  LLC             New York, NY
                  10010
                  +1 (212) 325-6471
4 Barclays        Ellen Kiernan              Reverse         $340,846,274.00      HECMs and       $445,811,205.00
  Bank PLC        Barclays Bank PLC –        Mortgage                             real estate
                  Mortgage Finance           Warehouse                            owned
                  745 Seventh Avenue,        Facility
                  4th Floor
                  New York, NY
                  10019
                  +1 (212) 412-7990


        1
             Outstanding balances as of February 1, 2019.
        2
             Reflects the face amount of the collateral pledged as of February 1, 2019.


        WEIL:\96914027\1\41703.0010
      19-10412-mew             Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17           Main Document
                                                    Pg 127 of 141


5 Wilmington     Geoffrey J Lewis        Second       $253,895,875.00   Secured by      Unknown
  Savings        Wilmington Savings      Lien Notes                     substantially
  Fund           and Fund Society                                       all of the
  Society,       500 Delaware Ave                                       Debtors’
  FSB            Wilmington, DE                                         assets
                 19801
                 +1 (302) 573-3218




       WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17               Main Document
                                             Pg 128 of 141


                                                Schedule 4
Pursuant to Local Bankruptcy Rule 1007-2(a)(6), the following are estimates of the Debtors’ total assets
and liabilities on a consolidated basis, as consolidated with their affiliated non-Debtors as of September
30, 2018.




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17                    Main Document
                                              Pg 129 of 141


                                                    Schedule 5
                                            Publicly Held Securities
Pursuant to Local Bankruptcy Rule 1007-2(a)(7), the following lists the number and classes of shares of
stock, debentures, and other securities of the Debtors that are publicly held (“Securities”) and the number
of holders thereof. The Securities held by the Debtors’ directors and officers are listed separately.
                          Ditech Holding Corporation Common and Preferred Stock

     Type of Security           Approximate Number         Approximate Number                     As of
                                     of Shares              of Record Holders 1
  Common stock, $0.01
                                      5,328,417                        87                 December 31, 2018
   par value per share
  Preferred stock, $0.01
                                        91,408                         1                  December 31, 2018
   par value per share


                                  Ditech Holding Corporation Common and
                        Preferred Stock Held by the Debtors’ Non-Employee Directors

                 Name of Director              Approximate Number of                      As of
                                                      Shares
                  David S. Ascher            18,872 share of common stock           February 6, 2019
                  George M. Awad             42,972 share of common stock           February 6, 2019
                   Seth L. Bartlett          18,872 share of common stock           February 6, 2019
                 Daniel G. Beltzman          38,620 share of common stock           February 6, 2019
                  John R. Brecker                         N/A
                  Neal P. Goldman            5,746 share of common stock            February 6, 2019
                 Thomas G. Miglis            31,454 share of common stock           February 6, 2019
                 Samuel T. Ramsey                         N/A


Ditech Holding Corporation Common and Preferred Stock Held by the Debtors’ Executive Officers

                Name of Executive             Approximate Number of                      As of
                       Officer                         Shares
                Thomas F. Marano                         N/A
               Gerald A. Lombardo                        N/A
                    John J. Haas             205 shares of common stock            February 6, 2019
               Alfred W. Young, Jr.                      N/A
               Elizabeth F. Monahan                      N/A
                  Jeffrey P. Baker                       N/A
                Kimberly A. Perez           2,361 shares of common stock           February 6, 2019


     1
          The approximate number of record holders listed does not reflect the number of beneficial holders. The
          information is provided to the best of the Debtors’ knowledge and belief as of the Commencement Date.



WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17                    Main Document
                                               Pg 130 of 141




                              Ditech Holding Corporation 9.0% Second Lien Notes

      Type of Security           Outstanding Balance        Approximate Number                     As of
                                                            of Beneficial Holders 2
      9.0% Second Lien             $253,895,875.00               Undetermined               February 1, 2019
     Senior Subordinated
    PIK Toggle Notes due
            2024




2
     The Debtors are unable to approximate the number of beneficial holders of their public notes as only
     information regarding the registered holder is available.



WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17                  Main Document
                                             Pg 131 of 141


                                                  Schedule 6
                                  Debtors’ Property Held by Third Parties
Pursuant to Local Bankruptcy Rule 1007-2(a)(8) the following lists the Debtors’ property that is in the
possession or custody of any custodian, public officer, mortgagee, pledgee, assignee of rents, secured
creditor, or agent for any such entity.


          In the ordinary course of business, on any given day, property of the Debtors (including
          security deposits or other collateral with counterparties to certain commercial
          relationships) is likely to be in the possession of various third parties, including, but not
          limited to, custodians, mortgagees, secured creditors, governmental sponsored entities, or
          agents, where the Debtors’ ownership interest is not affected. Because of the constant
          movement of this property, identification of all of their addresses, telephone numbers,
          and the location of any court proceeding affecting the property would be impractical.




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2     Filed 02/11/19 Entered 02/11/19 04:28:17             Main Document
                                               Pg 132 of 141


                                                  Schedule 7
                                   Listing of Leased and Owned Properties
Pursuant to Local Bankruptcy Rule 1007-2(a)(9), the following lists the property or premises owned,
leased, or held under other arrangement from which the Debtors operates their business.
                                              Owned Property
None


                                              Leased Property

      Current
  Tenant/Subtenant
       Entity                 Guarantor          Address               City       State    Postal Code
 Ditech Financial                         1240 1st Street North,   Alabaster      AL       35007
 LLC                                      Suite 204

 Ditech Financial                         256 Honeysuckle Rd,      Dothan         AL       36305
 LLC                                      Suite 22

 Ditech Financial                         3322 Memorial Pkwy       Huntsville     AL       35801
 LLC                                      SW, Suite 203

 Ditech Financial                         2820 Fairlane Dr,        Montgomery     AL       36116
 LLC                                      Building A, Suite 14

 Ditech Financial                         1123 S University Ave,   Little Rock    AR       72204
 LLC                                      Suite 235

 Ditech Financial                         2100 East Elliot Rd      Tempe          AZ       85284
 LLC

 Ditech Financial                         5214 SW 91 Way,          Gainesville    FL       32608
 LLC                                      Suite 130

 Ditech Financial                         301 W Bay St             Jacksonville   FL       32202
 LLC

 Reverse Mortgage                         4800 Riverside Dr,       Palm Beach     FL       33410
 Solutions, Inc.                          Suites 102, 103, and     Gardens
                                          104

 Ditech Financial                         3250 W Navy Blvd,        Pensacola      FL       32505
 LLC                                      Suites 202 and 208

 Ditech Holding                           3000 Bayport Dr,         Tampa          FL       33607
 Corporation                              Suites 880 and 985




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2      Filed 02/11/19 Entered 02/11/19 04:28:17               Main Document
                                                Pg 133 of 141


 Ditech Financial                           733 Bishop St, Suite       Honolulu      HI       96813
 LLC                                        152

 Ditech Financial             GTCS LLC      345 St Peter Street, 5th   Saint Paul    MN       55102
 LLC                                        Floor

 Ditech Financial                           180 East 5th St, Floors    Saint Paul    MN       55101
 LLC                                        4, 5, 9, and 11

 Ditech Financial                           11885 Lackland Road,       Maryland      MO       63146
 LLC                                        Suite 312                  Heights

 Ditech Financial                           402 Wilkins Wise           Columbus      MS       39705
 LLC                                        Road, Suite 4

 Ditech Financial                           303-C West Park Ave        Greenwood     MS       38930
 LLC

 Ditech Financial                           2010 Oak Grove Rd,         Hattiesburg   MS       39402
 LLC                                        Suite 1

 Ditech Financial                           612 Delaware Ave,          McComb        MS       39648
 LLC                                        Suite 28

 Ditech Financial                           877 Northpark Dr,          Ridgeland     MS       39157
 LLC                                        Building 4, Suite 200

 Ditech Financial                           915 Ferncliff Cove,        Southaven     MS       38671
 LLC                                        Suite 2A

 Ditech Financial                           9205 West Russell          Las Vegas     NV       89148
 LLC                                        Blvd, Suite 240, Office
                                            228

 Ditech Financial                           4867 S Sheridan Rd,        Tulsa         OK       74145
 LLC                                        Suite 704

 Ditech Holding                             1100 Virginia Drive,       Fort          PA       19034
 Corporation                                Suite 100                  Washington

 Ditech Financial                           2137 Hoffmeyer Rd,         Florence      SC       29501
 LLC                                        Suite A

 Ditech Financial                           1710 Sunset Blvd,          West          SC       29169
 LLC                                        Suite A                    Columbia

 Ditech Financial             Ditech        1400 Turbine Drive,        Rapid City    SD       57703
 LLC                          Holding       Suites 100, 150, and
                              Corporation   200

 Ditech Financial                           4704 & 4708                Fort Worth    TX       76137
 LLC                                        Mercantile Drive




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17          Main Document
                                             Pg 134 of 141


 Ditech Financial                      652 N Sam Houston         Houston     TX       77060
 LLC                                   Pkwy E, Suite 180

 Reverse Mortgage                      14405 Walters Rd,         Houston     TX       77014
 Solutions, Inc.                       Suite 110, Floors 2, 3,
                                       4, and 5

 Ditech Financial                      500 Grapevine Hwy,        Hurst       TX       76054
 LLC                                   Suite 450

 Ditech Financial                      1555 Walnut Hill Lane,    Irving      TX       75038
 LLC                                   Suite 100 and 200

 Ditech Financial                      911 North Bishop St,      Texarkana   TX       75501
 LLC                                   Suite C-204




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17                 Main Document
                                             Pg 135 of 141


                                                 Schedule 8
Pursuant to Local Bankruptcy Rule 1007-2(a)(10), the following lists the locations of the Debtors’
substantial assets, the location of their books and records, and the nature, location, and value of any assets
held by the Debtors outside the territorial limits of the United States.


                                 Location of Debtors’ Substantial Assets
As of September 30, 2018, the Debtors had assets of approximately $12.335 billion, as provided in
Schedule 4, with substantial assets located across the country.


                                            Books and Records
The Debtors’ books and records are located at the Ditech Holding Corporation headquarters at 1100
Virginia Drive, Suite 100, Fort Washington, PA, 19034 as well as in Saint Paul, MN, Tampa, FL,
Houston, TX and their various operational centers throughout the United States.


                                Debtors’ Assets Outside the United States
The Debtors do not have significant assets located outside of the territorial limits of the United States.




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2    Filed 02/11/19 Entered 02/11/19 04:28:17            Main Document
                                              Pg 136 of 141


                                                 Schedule 9
                                Summary of Legal Actions Against the Debtors
Pursuant to Local Bankruptcy Rule 1007-2(a)(11), to the best of the Debtors’ knowledge, belief, and
understanding, there are no actions or proceedings pending or threatened against the Debtors or their
property, as of the Commencement Date, where a judgment against the Debtors or a seizure of their
property may be imminent.




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17              Main Document
                                             Pg 137 of 141


                                              Schedule 10
                                          Senior Management
Pursuant to Local Rule 1007-2(a)(12), the following provides the names of the individuals who comprise
the Debtors’ existing senior management, a description of their tenure with the Debtors and certain of
their non-Debtor affiliates, and a brief summary of their relevant responsibilities and experience.


          Name & Position                             Responsibilities & Experience

 Thomas F. Marano – Chief           Thomas F. Marano has served as a director and Chairman of the
 Executive Officer and President    Board since February 2018, and was appointed to the Chief
                                    Executive Officer and President role in April 2018. From 2014 until
                                    2017, Mr. Marano served as Chief Executive Officer of Intrawest
                                    Resorts Holdings, Inc. strategically leading the company to grow
                                    until its acquisition in 2017. Prior to Intrawest Resorts, Mr. Marano
                                    was the Managing Member of OldePike Associates LLC, a
                                    mortgage consulting business from 2013 to 2014. From 2009 until
                                    2013, Mr. Marano served in numerous capacities for GMAC,
                                    Inc./Ally Financial, Inc., focusing on mortgage lending. His
                                    involvement in GMAC, Inc./Ally Financial, Inc. includes serving as
                                    Chief Executive Officer of Mortgage Operations, Chief Capital
                                    Markets Officer, and Chief Executive Officer and Chairman of
                                    GMAC ResCap, Inc. From 2008 until 2009, Mr. Marano served as a
                                    Managing Director at Cerberus Capital Management, LLC where he
                                    consolidated commercial and residential mortgage trading
                                    operations and helped establish a mortgage fund. Until 2008, Mr.
                                    Marano worked at Bear Stearns & Co. Inc. for 25 years as a trader
                                    and as the U.S. and Global Head of Mortgage-Backed and Asset-
                                    Backed Securities. Mr. Marano holds a bachelor’s degree from
                                    Columbia College.

 Gerald A. Lombardo – Chief         Gerald A. Lombardo joined the Company and began serving as
 Financial Officer                  Chief Financial Officer in February 2018. Prior to joining the
                                    Company, Mr. Lombardo served as a Managing Director &
                                    Treasurer of the Consumer and Community Bank at JPMorgan
                                    Chase & Co. from 2013 to 2017 where he managed and had
                                    responsibilities for all treasury-related functions for each of the
                                    firm’s five consumer businesses including mortgage, auto finance,
                                    card, consumer banking and business banking. Prior to serving in a
                                    senior leadership position with JPMorgan Chase & Co., Mr.
                                    Lombardo served as the Global Head of Funding & Liquidity for
                                    Ally Financial from 2009 to 2012, where he assisted in the
                                    transformation of the firm’s global treasury organization. Prior to
                                    that, Mr. Lombardo held a financial executive role at Cerberus
                                    Capital Management, where he supported portfolio companies in the
                                    transformation of their business planning, forecasting and liquidity



WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17             Main Document
                                             Pg 138 of 141


                                    functions. Mr. Lombardo also held senior finance roles including
                                    Senior Managing Director of FTI Consulting and Chief Financial
                                    Officer of Refco. Mr. Lombardo is a Certified Public Accountant
                                    and received his Bachelor of Business Administration in Accounting
                                    from Pace University.

 John J. Haas – General             John J. Haas has served as General Counsel, Chief Legal Officer and
 Counsel, Chief Legal Officer       Secretary since April 12, 2017. Mr. Haas joined the Company in
 and Secretary                      June 2014 as Assistant General Counsel. Mr. Haas has over 15 years
                                    of experience, including both as a corporate and securities attorney
                                    and as an investment banker. Before joining the Company, Mr. Haas
                                    most recently was Of Counsel at Foley & Lardner LLP from 2013 to
                                    2014 and Executive Director at UBS Investment Bank from 2010 to
                                    2013. Prior to this, Mr. Haas worked as a Director at Merrill Lynch
                                    and as an Associate at Skadden, Arps, Slate, Meagher & Flom LLP.
                                    Mr. Haas holds a Bachelor of Arts degree from the University of
                                    Florida and a Juris Doctorate from New York University School of
                                    Law.

 Alfred W. Young, Jr. – Chief       Alfred W. Young, Jr. has served as the Chief Risk and Compliance
 Risk and Compliance Officer        Officer since October 2016. From 2015 until joining the Company,
                                    Mr. Young served as Director of Risk Analytics at the Office of
                                    Comptroller of the Currency (the “OCC”), an independent bureau of
                                    the U.S. Department of the Treasury charged with regulating and
                                    supervising U.S. national banks and federal savings associations. In
                                    this role, Mr. Young was responsible for various risk-related
                                    supervisory functions and analyses, identifying risks to the national
                                    banking system and measuring the effectiveness of certain risk
                                    supervisory efforts, among other things. From 2008 to 2015, Mr.
                                    Young served as Consumer Credit Examination Lead at the OCC,
                                    where he was responsible for large and complex bank supervision
                                    and directed a multi-year review of the mortgage servicing activities
                                    of a global consumer bank. Mr. Young has a deep background in
                                    risk governance and federal regulatory experience, with particular
                                    experience in credit risk management, portfolio management, loan
                                    servicing, portfolio and bank acquisitions, modeling and analytics.
                                    In addition to his regulatory experience, from 1993 to 2008 Mr.
                                    Young held various compliance- and risk-related roles at midsize
                                    and large national banks. Mr. Young holds a Master of Business
                                    Administration from the University of Cincinnati and a Bachelor of
                                    Science in Business Administration from Fitchburg State University.

 Elizabeth F. Monahan – Chief        Elizabeth F. Monahan has served as the Company’s Chief Human
 Human Resources Officer             Resources Officer since November 2016. From 2015 until joining
                                     the Company, Ms. Monahan served as the Leader of Human
                                     Resources of Assero Services, LLC, a national field service
                                     company providing property preservation, maintenance and other
                                     residential property services to financial institutions. In this


WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17              Main Document
                                             Pg 139 of 141



                                     capacity, Ms. Monahan was responsible for creating the human
                                     resources and related administrative functions, including
                                     management development and labor safety programs. Ms.
                                     Monahan served as Vice President and Global Head of Human
                                     Resources at Quintiq, a software company providing supply chain
                                     planning and optimization software solutions, from 2013 to 2015,
                                     and Senior Vice President and Director of Human Resources for
                                     Homeward Residential Inc. from 2011 to 2013. Prior to this, Ms.
                                     Monahan held various human resources leadership positions with
                                     CorpTalk, De Lage Landen and GMAC Residential Finance
                                     Group. During her time at GMAC Residential Finance Group, Ms.
                                     Monahan served as the senior human resources leader on
                                     acquisition teams for a number of acquisitions, including that of
                                     ditech.com. Ms. Monahan holds a Masters of Counseling
                                     Psychology from Rider University and a Bachelor of Science from
                                     Penn State University.

 Jeffrey P. Baker – President of     Jeffrey P. Baker has served as President of Reverse Mortgage
 Reverse Mortgage Solutions,         Solutions, Inc., a subsidiary of the Company, since October 2016
 Inc.                                and has served in various other capacities since 2016, including as
                                     the Interim Chief Executive Officer and President and as the Chief
                                     Operations Officer. Mr. Baker came to the Company with more
                                     than 18 years of experience as a senior executive and board
                                     member of both public and private companies. Prior to joining the
                                     Company, Mr. Baker was the co-founder and Chief Executive
                                     Officer of Mayday Capital Advisors, LLC, a restructuring firm.
                                     From 2011 to 2015, Mr. Baker served as the Turnaround and
                                     Restructuring Practice Leader for Wipfli LLP, a business
                                     consulting, accounting and professional services firm. Mr. Baker
                                     received his Bachelors of Business Administration from Texas
                                     A&M University and completed the Executive Program, M&A at
                                     Kellogg Graduate School of Management.




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17              Main Document
                                             Pg 140 of 141


                                               Schedule 11
                                                  Payroll
Pursuant to Local Bankruptcy Rule 1007-2(b)(1), the following provides the estimated amount of bi-
weekly payroll to the Debtors’ employees (not including officers, directors and stockholders).


    Estimated amount of bi-weekly payroll to
   Employees (Not Including Officers, Directors                             ($9.4M)
               and Stockholders)




Pursuant to Local Bankruptcy Rule 1007-2(b)(2)(A) and (C), the following provides the estimated
amount to be paid to officers, stockholders, directors and financial and business consultants retained by
the Debtors for the 30-day period following the filing of the chapter 11 petitions.



      Payments to Officers, Stockholders and
                                                                            ($2.3M)
                    Directors

         Payments to Financial and Business
                                                                             $0.0M
                    Consultants




WEIL:\96914027\1\41703.0010
19-10412-mew            Doc 2   Filed 02/11/19 Entered 02/11/19 04:28:17              Main Document
                                             Pg 141 of 141


                                              Schedule 12
  Cash Receipts and Disbursements, Net Cash Gain or Loss, Unpaid Obligations and Receivables
Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period following the filing of
the chapter 11 petition, the estimated cash receipts and disbursements, net cash gain or loss, and
obligations and receivables expected to accrue that remain unpaid, other than professional fees.



                       Cash Receipts                                        $96.0M


                   Cash Disbursements                                      ($80.0M)


                 Net Cash Gain / (Loss)                                     $16.0M


                   Unpaid Obligations                                      ($35.9M)


                   Unpaid Receivables                                       $21.7M




WEIL:\96914027\1\41703.0010
